Exhibit 10.1

$100,000,000.00 SENIOR SECURED CREDIT FACILITIES

CREDIT AGREEMENT

dated as of March 14, 2019,

among

ORGANOGENESIS HOLDINGS INC.,

ORGANOGENESIS INC.,

and

PRIME MERGER SUB, LLC,

as the Borrower,

THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,

and

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender and Swingline Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

  

DEFINITIONS

     1  

1.1

  

Defined Terms

     1  

1.2

  

Other Definitional Provisions.

     34  

1.3

  

Rounding

     35  

SECTION 2

  

AMOUNT AND TERMS OF COMMITMENTS

     35  

2.1

  

Term Commitments

     35  

2.2

  

Procedure for Term Loan Borrowing

     35  

2.3

  

Repayment of Term Loans

     36  

2.4

  

Revolving Commitments.

     37  

2.5

  

Procedure for Revolving Loan Borrowing

     37  

2.6

  

Swingline Commitment

     37  

2.7

  

Procedure for Swingline Borrowing; Refunding of Swingline Loans.

     38  

2.8

  

Overadvances

     39  

2.9

  

Fees.

     40  

2.10

  

Termination of Total Revolving Commitments; Total L/C Commitments; Revolving
Commitment Reduction Fee under Existing Credit Facility.

     41  

2.11

  

Optional Term Loan Prepayments.

     42  

2.12

  

[Reserved].

     43  

2.13

  

[Reserved].

     43  

2.14

  

[Reserved].

     43  

2.15

  

Interest Rates and Payment Dates.

     43  

2.16

  

Computation of Interest and Fees.

     44  

2.17

  

[Reserved]

     44  

2.18

  

Pro Rata Treatment and Payments.

     44  

2.19

  

Illegality; Requirements of Law.

     47  

2.20

  

Taxes.

     49  

2.21

  

[Reserved].

     52  

2.22

  

Change of Lending Office

     52  

2.23

  

Substitution of Lenders

     52  

2.24

  

Defaulting Lenders.

     53  

2.25

  

Joint and Several Liability of the Borrowers.

     56  

2.26

  

Notes

     59  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

2.27

  

Incremental Revolving Commitment.

     59  

SECTION 3

  

LETTERS OF CREDIT

     61  

3.1

  

L/C Commitment.

     61  

3.2

  

Procedure for Issuance of Letters of Credit

     62  

3.3

  

Fees and Other Charges.

     62  

3.4

  

L/C Participations.

     63  

3.5

  

Reimbursement.

     63  

3.6

  

Obligations Absolute

     64  

3.7

  

Letter of Credit Payments

     65  

3.8

  

Applications

     65  

3.9

  

Interim Interest

     65  

3.10

  

Cash Collateral.

     65  

3.11

  

Additional Issuing Lenders

     66  

3.12

  

Resignation of the Issuing Lender

     66  

SECTION 4

  

REPRESENTATIONS AND WARRANTIES

     67  

4.1

  

Financial Condition.

     67  

4.2

  

No Change

     68  

4.3

  

Existence; Compliance with Law

     68  

4.4

  

Power, Authorization; Enforceable Obligations

     68  

4.5

  

No Legal Bar

     68  

4.6

  

Litigation

     68  

4.7

  

No Default

     69  

4.8

  

Ownership of Property; Liens; Investments

     69  

4.9

  

Intellectual Property

     69  

4.10

  

Taxes

     69  

4.11

  

Federal Regulations

     69  

4.12

  

Labor Matters

     70  

4.13

  

ERISA

     70  

4.14

  

Investment Company Act; Other Regulations

     71  

4.15

  

Subsidiaries

     71  

4.16

  

Use of Proceeds

     71  

4.17

  

Environmental Matters

     71  

4.18

  

Accuracy of Information, Etc.

     72  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

4.19

  

Security Documents.

     72  

4.20

  

Solvency; Voidable Transaction

     73  

4.21

  

Regulation H

     73  

4.22

  

Designated Senior Indebtedness

     73  

4.23

  

[Reserved].

     73  

4.24

  

Insurance

     73  

4.25

  

No Casualty

     73  

4.26

  

Accounts Receivable.

     74  

4.27

  

[Reserved]

     74  

4.28

  

Patriot Act; Anti-Corruption

     74  

4.29

  

OFAC

     74  

SECTION 5

  

CONDITIONS PRECEDENT

     74  

5.1

  

Conditions to Initial Extension of Credit

     74  

5.2

  

Conditions to Each Extension of Credit

     78  

5.3

  

Post-Closing Conditions Subsequent

     79  

SECTION 6

  

AFFIRMATIVE COVENANTS

     79  

6.1

  

Financial Statements

     79  

6.2

  

Certificates; Reports; Other Information

     80  

6.3

  

Accounts Receivable; Collections.

     82  

6.4

  

Payment of Obligations; Taxes

     83  

6.5

  

Maintenance of Existence; Compliance

     83  

6.6

  

Maintenance of Property; Insurance

     84  

6.7

  

Inspection of Property; Books and Records; Discussions

     84  

6.8

  

Notices

     84  

6.9

  

Environmental Laws.

     85  

6.10

  

Operating Accounts

     85  

6.11

  

Audits, Appraisals and Field Examinations

     85  

6.12

  

Additional Collateral, Etc.

     86  

6.13

  

[Reserved]

     88  

6.14

  

[Reserved]

     88  

6.15

  

Licensee Consent

     88  

6.16

  

Use of Proceeds

     88  

6.17

  

Designated Senior Indebtedness

     89  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

6.18

  

Anti-Corruption Laws

     89  

6.19

  

Further Assurances

     89  

6.20

  

85 Dan Road Lease, et al.

     89  

SECTION 7

  

NEGATIVE COVENANTS

     89  

7.1

  

Financial Condition Covenants.

     89  

7.2

  

Indebtedness

     90  

7.3

  

Liens

     91  

7.4

  

Fundamental Changes

     92  

7.5

  

Disposition of Property

     92  

7.6

  

Restricted Payments

     93  

7.7

  

Investments

     94  

7.8

  

ERISA

     97  

7.9

  

Modifications of Certain Preferred Stock and Debt Instruments

     97  

7.10

  

Transactions with Affiliates

     97  

7.11

  

Sale Leaseback Transactions

     97  

7.12

  

Swap Agreements

     97  

7.13

  

Accounting Changes

     98  

7.14

  

Negative Pledge Clauses

     98  

7.15

  

Clauses Restricting Subsidiary Distributions

     98  

7.16

  

Lines of Business

     98  

7.17

  

Certification of Certain Equity Interests

     98  

7.18

  

Amendments to Operating Documents and Material Contracts.

     99  

7.19

  

Use of Proceeds

     99  

7.20

  

Subordinated Debt.

     99  

7.21

  

Anti-Terrorism Laws.

     99  

SECTION 8

  

EVENTS OF DEFAULT

     100  

8.1

  

Events of Default

     100  

8.2

  

Remedies Upon Event of Default

     103  

8.3

  

Application of Funds

     104  

SECTION 9

  

THE ADMINISTRATIVE AGENT

     105  

9.1

  

Appointment and Authority.

     105  

9.2

  

Delegation of Duties

     106  

9.3

  

Exculpatory Provisions

     106  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9.4

  

Reliance by Administrative Agent

     107  

9.5

  

Notice of Default

     107  

9.6

  

Non-Reliance on Administrative Agent and Other Lenders

     108  

9.7

  

Indemnification

     108  

9.8

  

Agent in Its Individual Capacity

     109  

9.9

  

Successor Administrative Agent.

     109  

9.10

  

Collateral and Guaranty Matters

     110  

9.11

  

Administrative Agent May File Proofs of Claim

     111  

9.12

  

No Other Duties.

     111  

9.13

  

Cash Management Bank and Qualified Counterparty Reports

     112  

9.14

  

Survival

     112  

SECTION 10

  

MISCELLANEOUS

     112  

10.1

  

Amendments and Waivers.

     112  

10.2

  

Notices

     114  

10.3

  

No Waiver; Cumulative Remedies

     116  

10.4

  

Survival of Representations and Warranties

     116  

10.5

  

Expenses; Indemnity; Damage Waiver.

     116  

10.6

  

Successors and Assigns; Participations and Assignments.

     118  

10.7

  

Adjustments; Set-off.

     122  

10.8

  

Payments Set Aside

     123  

10.9

  

Interest Rate Limitation

     123  

10.10

  

Counterparts; Electronic Execution of Assignments.

     123  

10.11

  

Severability

     123  

10.12

  

Integration

     124  

10.13

  

GOVERNING LAW

     124  

10.14

  

Submission to Jurisdiction; Waivers

     124  

10.15

  

Acknowledgements

     125  

10.16

  

Releases of Guarantees and Liens.

     125  

10.17

  

Treatment of Certain Information; Confidentiality

     125  

10.18

  

Automatic Debits

     126  

10.19

  

Patriot Act

     127  

10.20

  

SVB/MidCap Intercreditor Agreement.

     127  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

Schedule 1.1A:    Commitments Schedule 1.1C:    Borrower Insiders Schedule 4.1
   Financial Condition Schedule 4.4:    Governmental Approvals, Consents,
Authorizations, Filings and Notices Schedule 4.5:    Requirements of Law
Schedule 4.13:    ERISA Plans Schedule 4.15:    Subsidiaries Schedule 4.17:   
Environmental Matters Schedule 4.19(a):    Financing Statements and Other
Filings Schedule 4.27:    Capitalization Schedule 7.2(d):    Existing
Indebtedness Schedule 7.3(f):    Existing Liens Section 7.7(d)    Existing
Investments

EXHIBITS

 

Exhibit A:    Form of Guarantee and Collateral Agreement Exhibit B:    Form of
Compliance Certificate Exhibit C:    Form of Secretary’s/Managing Member’s
Certificate Exhibit D:    Form of Solvency Certificate Exhibit E:    Form of
Assignment and Assumption Exhibits F-1 – F-4:    Forms of U.S. Tax Compliance
Certificate Exhibit G:    Reserved Exhibit H-1:    Form of Revolving Loan Note
Exhibit H-2:    Form of Swingline Loan Note Exhibit H-3:    Form of Initial Term
Loan Note Exhibit H-4    Form of Delayed Draw Term Loan Note Exhibit I:    Form
of Borrowing Base Certificate Exhibit J:    Form of Collateral Information
Certificate Exhibit K:    Form of Notice of Borrowing Exhibit M:    Form of Flow
of Funds Agreement

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of March 14, 2019, is entered
into by and among ORGANOGENESIS HOLDINGS INC., a Delaware corporation
(“Holdings”), ORGANOGENESIS INC., a Delaware corporation (“Organogenesis”) and
PRIME MERGER SUB, LLC, a Delaware limited liability company (“Prime”, and
together with Holdings and Organogenesis, individually and collectively, the
“Borrower”), the several banks and other financial institutions from time to
time party to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and
SVB, as administrative agent and collateral agent for the Lenders (in such
capacities, together with any successors and assigns in such capacity, the
“Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Issuing Lender
and Swingline Lender are parties to that certain Credit Agreement dated as of
March 21, 2017 (as the same has been amended, restated, supplemented or
otherwise modified from time to time prior to the Closing Date, the “Existing
Credit Facility”);

Whereas, the Lenders have agreed to (i) extend a term loan facility to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $60,000,000; and (ii) extend a revolving loan
facility to the Borrower, upon the terms and conditions specified in this
Agreement, in an aggregate amount not to exceed $40,000,000, with a letter of
credit sub-facility in the aggregate availability amount of $2,500,000 (as a
sublimit of the revolving loan facility) and a swingline sub-facility in the
aggregate availability amount of $5,000,000 (as a sublimit of the revolving loan
facility);

WHEREAS, the Borrower has agreed to secure or continue to secure, as applicable,
all of its Obligations by granting to the Administrative Agent, for the ratable
benefit of the Secured Parties, a first priority lien (subject to Liens
permitted by the Loan Documents) on substantially all of its personal property
assets; and

WHEREAS, each of the Guarantors has agreed to guarantee or continue to
guarantee, as applicable, the Obligations of the Borrower and to secure or
continue to secure, as applicable, its respective Obligations in respect of such
guarantee by granting to the Administrative Agent, for the ratable benefit of
the Secured Parties, a first priority lien (subject to Liens permitted by the
Loan Documents) on substantially all of its personal property assets.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50%; provided that in no event shall the ABR be deemed to be
less than 0.00%. Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of the change in such rates.

 

1



--------------------------------------------------------------------------------

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.

“Accrued Rent Obligations”: the aggregate accrued but unpaid rent obligations
owed by the Loan Parties to Borrower Insiders with respect to premises leased by
the Loan Parties from the Borrower Insiders.

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”: as defined in Section 2.23.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.

“Agent Parties”: as defined in Section 10.2(c)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) without duplication of clause (b), the aggregate then unpaid
principal amount of such Lender’s Term Loans, (b) without duplication of clause
(a), the aggregate amount of such Lender’s Term Commitments then in effect,
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, and (d) without duplication of
clause (c), the L/C Commitment of such Lender then in effect (as a sublimit of
the Revolving Commitment of such Lender).

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted

 

2



--------------------------------------------------------------------------------

by the Administrative Agent, in substantially the form of Exhibit E or any other
form approved by the Administrative Agent.

“Available Revolving Commitment”: at any time, an amount equal to (a) the lesser
of (i) the Total Revolving Commitments in effect at such time and (ii) the
Borrowing Base in effect at such time, minus (b) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, minus (c) the aggregate amount
of all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, minus (d) the aggregate principal balance of any
Revolving Loans outstanding at such time.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

“Benefitted Lender”: as defined in Section 10.7(a).

“Blocked Person”: as defined in Section 7.23.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Insiders”: the Affiliates of shareholders of the Borrower that are
listed on Schedule 1.1C.

“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum as of such date of (a) up to 90%
of the book value of Eligible Accounts as of such date, plus (b) the lesser of
(i) 65% of the value of Borrower’s Eligible Finished Goods Inventory (valued at
the lower of cost or wholesale fair market value) or (ii) 85% of the net orderly
liquidation value (as determined by a field exam appraisal by the Administrative
Agent in its good faith business judgment) of Borrower’s Eligible Finished Goods
Inventory as of such date, less (c) in each case, the amount of any Reserves
established by the Administrative Agent as of such date in its sole discretion
exercised in its good faith business judgment; provided, however, that (i) the
amount included in the Borrowing Base pursuant to the foregoing clause (b) shall
not exceed the lesser of (A) $8,000,000 and (B) 25% of the aggregate Borrowing
Base, (ii) the Administrative Agent has the right to decrease the foregoing
advance rates in its good faith business judgment to mitigate the impact of
events, conditions, contingencies, or risks which may adversely affect the
Collateral or its value, and (iii) the Borrowing Base shall not include any
amount pursuant to foregoing clause (b) unless and until an inventory appraisal
has been conducted with results satisfactory to the Administrative Agent in its
good faith business judgment.

“Borrowing Base Certificate”: a certificate to be executed and delivered from
time to time by the Borrower in substantially the form of Exhibit I, or in such
other form as shall be acceptable in form and substance to the Administrative
Agent.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California or the State of New York are
authorized or required by law to close.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other

 

3



--------------------------------------------------------------------------------

amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP and, for the purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to (a) with respect to Obligations in respect of Letters
of Credit, the Administrative Agent, for the benefit of the Issuing Lender and
one or more of the Lenders, as applicable, as collateral for L/C Exposure or
obligations of the Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Administrative Agent and the Issuing Lender
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Lender; (b) with respect to Obligations
arising under any Cash Management Agreement in connection with Cash Management
Services, the applicable Cash Management Bank, for its own or any of its
applicable Affiliate’s benefit, as provider of such Cash Management Services,
cash or deposit account balances or, if the Administrative Agent and the
applicable Cash Management Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such Cash Management Bank or
(c) with respect to Obligations in respect of any Specified Swap Agreements, the
applicable Qualified Counterparty, as Collateral for such Obligations, cash or
deposit account balances or, if such Qualified Counterparty shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to such Qualified Counterparty. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, or
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Cash Management Agreement”: as defined in the definition of “Cash Management
Services.”

 

4



--------------------------------------------------------------------------------

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cash Management Services”: cash management and other services provided to one
or more of the Loan Parties by a Cash Management Bank which may include
treasury, depository, return items, overdraft, controlled disbursement, merchant
store value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system), merchant services, direct deposit of payroll,
business credit card (including so-called “purchase cards”, “procurement cards”
or “p-cards”), credit card processing services, debit cards, stored value cards,
and check cashing services identified in such Cash Management Bank’s various
cash management services or other similar agreements (each, a “Cash Management
Agreement”).

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 40% of the ordinary voting power for
the election of directors of any Borrower (determined on a fully diluted basis);
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of any Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) (i) Holdings shall
cease to own and control, of record and beneficially, directly or indirectly,
100% of each class of outstanding Equity Interests of Organogenesis; and
(ii) any other Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, 100% of each class of outstanding Equity
Interests of each other Loan Party free and clear of all Liens (except Liens
created by the Security Documents), except to the extent permitted by
Section 7.7.

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit J.

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable

 

5



--------------------------------------------------------------------------------

compensation to the Administrative Agent and its agents and counsel, and
reimbursement for all other costs, expenses and liabilities and advances made or
incurred by the Administrative Agent in connection therewith (including as
described in Section 6.6 of the Guarantee and Collateral Agreement), and all
amounts for which the Administrative Agent is entitled to indemnification under
the Security Documents and all advances made by the Administrative Agent under
the Security Documents for the account of any Loan Party.

“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.

“Commitment Fee”: as defined in Section 2.9(c).

“Commitment Fee Rate”: one quarter of one percent (0.25%).

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”: as defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA”: with respect to the Borrower and its
consolidated Subsidiaries for any period, (a) the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for taxes based on
income, plus(iv) deferred financing charges resulting from the termination of
the Eastward Subordinated Indebtedness and the Existing Credit Facility, plus
(v) total depreciation expense, plus (vi) total amortization expense, plus
(vii) non-cash stock option and warrant expense, plus (viii) the marked to
market value of shares granted to NuTech Medical, Inc., plus (ix) non-cash
impairment of long-lived assets, plus (x) other non-cash items reducing
Consolidated Net Income (excluding any such non cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period) approved
by the Administrative Agent in writing as an ‘add back’ to Consolidated Adjusted
EBITDA, minus (b) the sum, without duplication of the amounts for such period of
(i) other non-cash items increasing Consolidated Net Income for such period
(excluding any such non cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), plus
(ii) interest income.

“Consolidated Capital Expenditures”: for any period, with respect to the
Borrower and its consolidated Subsidiaries, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of the Borrower) by such Group Members during such
period for the acquisition or leasing (pursuant to a capital lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of the Borrower.

“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations and deferred financing
costs that are treated as interest in accordance with

 

6



--------------------------------------------------------------------------------

GAAP) of the Borrower and its consolidated Subsidiaries for such period with
respect to all outstanding Indebtedness of such Persons (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of the Borrower or (if
not then such a Subsidiary) is merged into or consolidated with the Borrower,
(b) the income (or deficit) of any such Person (other than a Subsidiary of the
Borrower) in which the Borrower or one of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Consolidated Revenue”: means, with respect to Holdings and its Subsidiaries,
“revenue” as defined under GAAP, consistently applied, less any discounts to
customers, customer rebates and sales returns and allowances (to the extent
included therein).

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other written undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”: any account control agreement in form and substance
reasonably satisfactory to the Administrative Agent entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance satisfactory to the
Administrative Agent and the Issuing Lender.

“DDTL Compliance Certificate”: as defined in Section 2.2(b)(iii).

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”: as defined in Section 2.15(c).

 

7



--------------------------------------------------------------------------------

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans or participations in respect of
Letters of Credit, within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in a manner satisfactory in writing to the Administrative
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has on or after the Closing Date, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) as of the date established therefor by the
Administrative Agent in written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the Issuing Lender, the
Swingline Lender and each other Lender promptly following such determination.

“Deferred Revenue”: all amounts received or invoiced by the Borrower in advance
of performance under contracts and not yet recognized by the Borrower as revenue
in accordance with GAAP.

“Delayed Draw Term Facility”: the Delayed Draw Term Loan Commitments and the
extensions of credit made thereunder.

“Delayed Draw Term Lender”: each Lender that has a Delayed Draw Term Loan
Commitment or that holds a Delayed Draw Term Loan.

“Delayed Draw Term Loan”: the delayed draw term loans made by the Delayed Draw
Term Lenders pursuant to Section 2.1(b), consisting of the Delayed Draw Term
Loan Tranche 1 and the Delayed Draw Term Loan Tranche 2.

“Delayed Draw Term Loan Commitment”: as to any Delayed Draw Term Lender, the
obligation of such Delayed Draw Term Lender, if any, to make a Delayed Draw Term
Loan to the Borrower in an

 

8



--------------------------------------------------------------------------------

aggregate principal amount not to exceed the amount set forth under the heading
“Delayed Draw Term Loan Commitment” opposite such Delayed Draw Term Lender’s
name on Schedule 1.1(A). The original aggregate amount of the Delayed Draw Term
Loan Commitments, which shall include both the Delayed Draw Term Loan Tranche 1
and the Delayed Draw Term Loan Tranche 2, is $20,000,000 and will be reduced to
$0 the day after the expiration of the Delayed Draw Term Loan Period.

“Delayed Draw Term Loan Note”: a promissory note in the form of Exhibit H-4, as
it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Delayed Draw Term Loan Period”: is (i) with respect to the Delayed Draw Term
Loan Tranche 1, the period commencing on the occurrence of Delayed Draw Term
Loan Tranche 1 Availability Event and ending on the earlier of (x) September 30,
2019 and (y) the date on which the Delayed Draw Term Loan Commitments are
terminated pursuant to a Delayed Draw Termination Notice; and

(ii) with respect to the Delayed Draw Term Loan Tranche 2, the period commencing
on the occurrence of the Delayed Draw Term Loan Tranche 2 Availability Event;
and ending on the earlier of (x) March 31, 2020 and (y) the date on which the
Delayed Draw Term Loan Commitments are terminated pursuant to a Delayed Draw
Termination Notice.

“Delayed Draw Termination Notice”: a written notice delivered to the
Administrative Agent by Borrower setting forth (i) the Borrower’s notice of its
intent to terminate the Delayed Draw Term Loan Commitment and (ii) the date on
which such termination is to become effective; provided that the effective date
is not later than three (3) Business Days after the date the Administrative
Agent receives such notice.

“Delayed Draw Term Loan Tranche 1”: a Delayed Draw Term Loan in an amount equal
to $10,000,000.

“Delayed Draw Term Loan Tranche 1 Availability Event”: is, so long as no Default
or Event of Default has occurred and is continuing (as determined by the
Administrative Agent, in its reasonable discretion), the date on which the
Administrative Agent receives the following from Borrower: (i) the quarterly
Borrower-prepared financial statements for the quarterly period ending June 30,
2019, together with a Compliance Certificate for the quarterly period ending
June 30, 2019, and which shall include an affirmation by Borrower that, as of
such date, no Default or Event of Default has occurred and is continuing;
(ii) evidence reasonably satisfactory to the Administrative Agent and the
Required Lenders that Borrower has achieved Consolidated Revenue, measured on a
trailing twelve month basis ending as of the measurement date, of not less than
$221,250,000; and (iii) evidence reasonably satisfactory to the Administrative
Agent and the Required Lenders that Borrower has achieved negative Consolidated
Adjusted EBITDA, measured on a trailing three month basis ending as of the
measurement date, no worse than ($5,000,000).

“Delayed Draw Term Loan Tranche 2”: a Delayed Draw Term Loan in an amount equal
to $10,000,000; provided, that if the Delayed Draw Term Loan Tranche 1 has not
funded, whether due to Borrower failing to achieve the Delayed Draw Term Loan
Tranche 1 Availability Event or otherwise, the “Delayed Draw Term Loan Tranche
2” shall mean a Delayed Draw Term Loan in an amount equal to $20,000,000.

“Delayed Draw Term Loan Tranche 2 Availability Event”: is, so long as no Default
or Event of Default has occurred and is continuing (as determined by the
Administrative Agent, in its reasonable discretion), the date on which the
Administrative Agent receives the Compliance Certificate for the quarterly
period ending December 31, 2019, and which shall include an affirmation by
Borrower that, as of such date, no Default or Event of Default has occurred and
is continuing.

 

9



--------------------------------------------------------------------------------

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Dermagraft”: is Borrower’s Dermagraft product line.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Cash Management
Services) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Cash Management Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations under or in respect of Specified Swap Agreements and Cash
Management Services, to the extent (a) no default or termination event shall
have occurred and be continuing thereunder, (b) any such Obligations in respect
of Specified Swap Agreements have, if required by any applicable Qualified
Counterparties, been Cash Collateralized, (c) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), (d) no
Obligations in respect of any Cash Management Services are outstanding (or, as
applicable, all such outstanding Obligations in respect of Cash Management
Services have been Cash Collateralized in accordance with the terms hereof), and
(e) the aggregate Commitments of the Lenders are terminated.

“Disposition”: with respect to any property (including, without limitation,
Equity Interests of the Borrower or any of its Subsidiaries), any sale, lease,
Sale Leaseback Transaction, exclusive license, assignment, conveyance, transfer,
encumbrance or other disposition thereof and any issuance of Equity Interests of
the Borrower or any of its Subsidiaries. The terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Disqualified Stock”: any Equity Interest that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, in cash on or prior to the date that is ninety-one (91) days
after the date on which the Loans mature. The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Borrower and its Subsidiaries may become obligated to
pay upon maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock or portion thereof, plus accrued dividends.

“Division Transaction”: any Group Member’s division into two or more separate
entities as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law or under any
similar provision in any other applicable jurisdiction.

“Dollars” and “$”: dollars in lawful currency of the United States.

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary that is incorporated, organized or
otherwise formed under the laws of the United States, any state thereof or the
District of Columbia.

“Eastward Subordinated Indebtedness”: “Subordinated Debt” as defined in that
certain Subordination Agreement dated April 28, 2017 by and between the
Administrative Agent and Eastward Fund Management, LLC (as amended, restated,
supplemented or otherwise modified from time to time).

“Election Period”: as defined in Section 2.27(b).

“Eligible Accounts”: all of the Accounts owned by the Borrower and reflected in
the most recent Transaction Report delivered by the Borrower to the
Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. The Administrative Agent shall have the right,
at any time and from time to time after the Closing Date, to establish, modify
or eliminate Reserves against Eligible Accounts, or to adjust or supplement any
of the criteria set forth below and to establish new criteria, and to adjust
advance rates with respect to Eligible Accounts, in its good faith business
judgment reflecting changes in the collectability or realization values of such
Accounts arising or discovered by the Administrative Agent after the Closing
Date. Eligible Accounts shall not include any Account of the Borrower:

(a) that does not arise from the sale of goods or the performance of services by
the Borrower in the ordinary course of its business;

(b) (i) upon which the Borrower’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever or (ii) as to which
the Borrower is not able to bring suit or otherwise enforce its remedies against
the applicable Account Debtor through judicial process or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or
services rendered pursuant to a contract under which the applicable Account
Debtor’s obligation to pay is subject to the Borrower’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

(i) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account or Accounts owing from an Account Debtor to the extent that
Borrower is indebted or obligated in any manner to the Account Debtor (as
creditor, lessor, supplier or otherwise – sometimes called “contra” accounts,
accounts payable, customer deposits or credit accounts);

(c) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;

(d) with respect to which an invoice, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent to the applicable
Account Debtor;

(e) that (i) is not owned by the Borrower or (ii) is subject to any Lien of any
other Person, other than Liens in favor of the Administrative Agent;

(f) that arises from a sale to any director, officer, other employee or
Affiliate of any Loan Party, or to any entity that has any common executive
officer or director (other than an independent director) with any Loan Party or
which is an intercompany Account;

(g) (i) that the Account Debtor for which is the Veteran’s Administration of the
United States, or any department, agency or instrumentality thereof; and/or
(ii) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof (other than the Veteran’s

 

11



--------------------------------------------------------------------------------

Administration of the United States), or any state, county or municipality or
department, agency or instrumentality thereof unless the Administrative Agent,
in its sole discretion, exercised in its good faith business judgment, has
agreed to the contrary in writing and the Borrower, if necessary or desirable,
has complied with respect to such obligation with the Federal Assignment of
Claims Act of 1940, or any applicable state, county or municipal law restricting
assignment thereof;

(h) that is the obligation of an Account Debtor located in a foreign country,
other than as determined on a case-by-case basis by the Administrative Agent in
its sole discretion;

(i) to the extent any Loan Party thereof is liable for goods sold or services
rendered by the applicable Account Debtor to such Loan Party thereof but only to
the extent of the potential offset;

(j) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the applicable Account Debtor is or may be
conditional;

(k) that is in default; provided that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

(i) such Account is not paid within one hundred and fifty (150) days following
its original invoice date;

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(iii) a petition is filed by or against the Account Debtor obligated upon such
Account under any Debtor Relief Law;

(l) Accounts for which credit balances over one hundred and fifty (150) days
from invoice date;

(m) that is owed by an Account Debtor where 50% or more of the aggregate Dollar
amount of all Accounts owing by such Account Debtor are ineligible under one or
more of the other criteria set forth in this definition;

(n) as to which the Administrative Agent’s Lien is not a first priority
perfected Lien;

(o) as to which any of the representations or warranties in the Loan Documents
are untrue;

(p) to the extent such Account exceeds any credit limit established by the
Administrative Agent, in its reasonable credit judgment;

(q) to the extent that such Account, together with all other Accounts owing by
such Account Debtor and its Affiliates as of any date of determination exceed
25% (or such higher percentage as determined on a case-by-case basis by the
Administrative Agent in its sole discretion) of all Eligible Accounts;

(r) that is payable in any currency other than Dollars;

 

12



--------------------------------------------------------------------------------

(s) owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of the Borrower’s
complete performance (but only to the extent of the amount withheld (sometimes
called retainage billings);

(t) subject to contractual arrangements between the Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements and where the Account Debtor has a right of setoff for
damages suffered as a result of the Borrower’s failure to perform in accordance
with the contract setting forth such requirements (sometimes called contracts
accounts receivable, progress billings, milestone billings or fulfillment
contracts), to the extent of such setoff rights;

(u) owing from an Account Debtor with respect to whom the Borrower has received
Deferred Revenue, to the extent of such Deferred Revenue; or

(v) for which the Administrative Agent in its good faith business judgment
determines collection to be doubtful.

Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Eligible Finished Goods Inventory”: Inventory of the Borrower subject to a
first priority perfected Lien created by the Security Documents, consisting of
finished Dermagraft, NuTech and Puraply products; provided that the
Administrative Agent shall have the right, at any time and from time to time
after the Closing Date, to establish, modify or eliminate Reserves against
Eligible Finished Goods Inventory, or to adjust or supplement any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Finished Goods Inventory, in its reasonable
credit judgment; provided further that none of the following classes of
Inventory shall be deemed to be Eligible Finished Goods Inventory:

(a) Inventory which is not owned by the Borrower free and clear of all Liens and
rights of others (other than Liens granted in favor of the Administrative Agent
for the ratable benefit of the Secured Parties), including Inventory located on
leaseholds as to which the lessor has not entered into a consent and agreement
providing the Administrative Agent with the right (i) to repossess such
Inventory at any time and (ii) such other customary rights as may be requested
by the Administrative Agent;

(b) Inventory that is used, returned or consigned;

(c) Inventory that has less than a six-month shelf life based on expiration date
or that is, obsolete, spoiled, damaged, defective, unusable or otherwise
unavailable for sale;

(d) Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;

(e) Inventory that fails to meet all standards imposed by any Governmental
Authority having regulatory authority over such Inventory or its use or sale;

 

13



--------------------------------------------------------------------------------

(f) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party to the extent the
Borrower has received notice of a dispute in respect of any such agreement;

(g) Inventory located outside the United States;

(h) Inventory that is not in the possession of or under the sole control of the
Borrower;

(i) Inventory consisting of raw materials, supplies or work in progress;

(j) Inventory with respect to which the representations and warranties set forth
in Section 4 of the Guarantee and Collateral Agreement applicable to Inventory
are not correct;

(k) Inventory in respect of which the Guarantee and Collateral Agreement, after
giving effect to the related filings of financing statements that have then been
made, if any, does not or has ceased to create a valid and perfected first
priority lien or security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, securing the Obligations;

(l) Inventory which is comingled with property of a Person other than the
Borrower;

(m) Inventory which is in transit; or

(n) Inventory which, in the Administrative Agent’s reasonable discretion, is
unacceptable due to age, type, category or quantity or is otherwise ineligible.

Any Inventory which is at any time Eligible Finished Goods Inventory, but which
subsequently fails to meet any of the foregoing requirements, shall forthwith
cease to be Eligible Finished Goods Inventory until such time as such Inventory
shall meet all of the foregoing requirements.

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interest” and “Equity Interests”: with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or

 

14



--------------------------------------------------------------------------------

nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) a violation of the applicable requirements of Section 404 or 405 of ERISA or
the exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person for which any Loan Party or any ERISA Affiliate thereof may
be directly or indirectly liable; (n) the occurrence of an act or omission which
could give rise to the imposition on any Loan Party or any ERISA Affiliate
thereof of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the
assertion of a material claim (other than routine claims for benefits) against
any Plan or the assets thereof, or against any Loan Party or any Subsidiary
thereof in connection with any such Plan; (p) receipt from the IRS of notice of
the failure of any Qualified Plan to qualify under Section 401(a) of the Code,
or the failure of any trust forming

 

15



--------------------------------------------------------------------------------

part of any Qualified Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; (q) the imposition of any lien (or the fulfillment
of the conditions for the imposition of any lien) on any of the rights,
properties or assets of any Loan Party or any ERISA Affiliate thereof, in either
case pursuant to Title I or IV of ERISA, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code; (r) noncompliance with any
requirement of Section 409A or 457 of the Code; (s) a violation of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), the Health
Insurance Portability and Accountability Act of 1996 (HIPPA) and the Patient
Protection and Affordable Care Act and the Health Care and Education
Reconciliation Act of 2010 (ACA); or (t) the establishment or amendment by an
Loan Party or any Subsidiary thereof of any “welfare plan” as such term is
defined in Section 3(1) of ERISA, that provides post-employment welfare benefits
in a manner that would increase the liability of any Loan Party.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Foreign Subsidiary”: in respect of any Group Member, any Subsidiary of
such Group Member, at any date of determination, (a) that is a “controlled
foreign corporation” as defined in Section 957 of the Code, (b) that is a direct
or indirect Subsidiary of a “controlled foreign corporation” as defined in
Section 957 of the Code, or (c) substantially all of the assets of which are
equity interests in one or more “controlled foreign corporations” as defined in
Section 957 of the Code, and in each case, either (a) the pledge of all of the
Equity Interests of such Subsidiary as Collateral or (b) the guaranteeing or
pledge of its assets by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, reasonably be expected to result in material
adverse tax consequences to any Group Member. As of the Closing Date, the Swiss
Subsidiary is the sole Excluded Foreign Subsidiary.

“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation. If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as

 

16



--------------------------------------------------------------------------------

a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.23) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Agent”: SVB, in its capacity as “Administrative Agent” for the
“Lenders” party to the Existing Credit Facility.

“Existing Credit Facility”: as defined in the Recitals hereto.

“Facility”: each of (a) the Term Facility, (b) the L/C Facility (which is a
sub-facility of the Revolving Facility), (c) the Revolving Facility, and (d) the
Swingline Facility (which is a sub facility of the Revolving Facility).

“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA”: as defined in Section 4.28.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Fee Letter”: the letter agreement dated the Closing Date, between the Borrower
and the Administrative Agent.

“Flow of Funds Agreement”: the spreadsheet or other similar statement prepared
and certified by Borrowers, regarding the disbursement of Loan proceeds, the
funding and the payment of the fees and expenses of the Administrative Agent and
the Lenders (including their respective counsel), in substantially the form of
Exhibit M, and such other matters as may be agreed to by Borrowers, the
Administrative Agent and the Lenders.

“Foreclosed Borrowers”: as defined in Section 2.25.

“Foreign Currency”: lawful money of a country other than the United States.

 

17



--------------------------------------------------------------------------------

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”: any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7 and the related
defined terms, GAAP shall be determined on the basis of such principles in
effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 4.1(b). In
the event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then each party to this Agreement agrees
to enter into negotiations to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing.

“Group Members”: the collective reference to the Borrower and their respective
Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement”: Guarantee and Collateral Agreement to be
executed and delivered by the Loan Parties, substantially in the form of
Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other monetary obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: a collective reference to each Domestic Subsidiary of the Borrower
which has become a Guarantor pursuant to the Guarantee and Collateral Agreement.

“Holdings”: as defined in the preamble.

“Increase Effective Date”: as defined in Section 2.27(c).

“Incremental Revolving Commitment”: as defined in Section 2.27(a).

“Incurred”: as defined in the definition of “Pro Forma Basis”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any monetary payment in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock),
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Guarantee Obligations of such

 

19



--------------------------------------------------------------------------------

Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) the net obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee”: as defined in Section 10.5(b).

“Initial Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make an Initial Term Loan to the Borrower in an aggregate principal
amount not to exceed the amount set forth under the heading “Initial Term
Commitment” opposite such Lender’s name on Schedule 1.1A. The original aggregate
amount of the Initial Term Commitments is $40,000,000.

“Initial Term Facility”: the Initial Term Commitments and the Initial Term Loans
made thereunder.

“Initial Term Lender”: each Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

“Initial Term Loan”: the term loans made by the Lenders pursuant to
Section 2.1(a).

“Initial Term Loan Note”: a promissory note in the form of Exhibit H-3, as it
may be amended, supplemented or otherwise modified from time to time.

“Initial Term Percentage”: as to any Initial Term Lender at any time, the
percentage which such Lender’s Initial Term Commitment then constitutes of the
aggregate Initial Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Initial Term
Loans then outstanding constitutes of the aggregate principal amount of the
Initial Term Loans then outstanding).

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including any Debtor Relief Law.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

20



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement”: any intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance reasonably satisfactory to the Administrative Agent, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Interest Payment Date”: as to any Loan (including any Swingline Loan), the
first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.8.

“IRS”: the United States Internal Revenue Service, or any successor thereto.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit, and (b) any other Lender that
may become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”: as defined in Section 3.3(a).

“Key Person”: each of Borrower’s (a) Chief Executive Officer, who is Gary
Gillheeney as of the Effective Date, and (b) Chief Financial Officer, who is
Timothy Cunningham as of the Effective Date.

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time

 

21



--------------------------------------------------------------------------------

pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”: as defined in Section 3.3(a).

“L/C Lender”: a Lender with an L/C Commitment.

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.24.

“L/C-Related Documents”: collectively, each Letter of Credit, all applications
for any Letter of Credit (and applications for the amendment of any Letter of
Credit) submitted by the Borrower to the Issuing Lender and any other document,
agreement and instrument relating to any Letter of Credit, including any of the
Issuing Lender’s standard form documents for letter of credit issuances.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”: as defined in Section 3.3(a).

“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).

“Letter of Credit Maturity Date”: the date occurring 30 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Liquidity”: as of any date of measurement, the sum of (i) Borrower’s
unrestricted cash and Cash Equivalents maintained at SVB and subject to a
Control Agreement in favor of the Administrative Agent;

 

22



--------------------------------------------------------------------------------

plus (ii) the unused Available Revolving Commitment.

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Collateral Information Certificate, each
L/C-Related Document, each Compliance Certificate, each Borrowing Base
Certificate, each Notice of Borrowing, each subordination or intercreditor
agreement in respect of any Subordinated Indebtedness, each Cash Management
Agreement, each Specified Swap Agreement and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 3.10,
and any amendment, waiver, supplement or other modification to any of the
foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document, as a
Borrower or a Guarantor.

“Majority Revolving Lenders”: at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitments at such time, such Revolving Lender, both
before and after the termination of such Revolving Commitment; and (b) if more
than one Revolving Lender holds the Total Revolving Commitment, at least two
Revolving Lenders who hold more than 50% of the Total Revolving Commitments
(including, without duplication, the L/C Commitments) or, at any time after the
termination of the Revolving Commitments when such Revolving Commitments were
held by more than one Revolving Lender, at least two Revolving Lenders who hold
more than 50% of the Total Revolving Extensions of Credit then outstanding
(including, without duplication, any L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time)); provided that the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Revolving Lenders; provided further that a Lender and its Affiliates
shall be deemed one Lender.

“Majority Term Lenders”: at any time, (a) if only one Term Lender holds the Term
Loan, such Term Lender; and (b) if more than one Term Lender holds the Term
Loan, at least two Term Lenders who hold more than 50% of the principal sum of
all Term Loans outstanding; provided that the portion of the Term Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Term Lenders; provided further that a Lender and its
Affiliates shall be deemed one Lender.

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its Subsidiaries, taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under the Loan Documents,
or of the ability of the Borrower or any Loan Party to perform its respective
obligations under the Loan Documents to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Loan Party of the Loan Documents to which it is a
party.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Maximum Rate”: as defined in Section 10.9.

 

23



--------------------------------------------------------------------------------

“MidCap”: is MidCap Financial Trust, a Delaware statuary trust, MidCap Funding
XIII Trust, a Delaware statutory trust, and any of their respective successors
and assigns that are Affiliates that become a Lender hereunder.

“Minimum Interest”: as defined in Section 2.9(d).

“Minimum Interest Period”: as defined in Section 2.9(d).

“Minority Lender”: as defined in Section 10.1(b).

“Monthly Burn”: is, as of any date of measurement, (i) Borrower’s average
monthly Consolidated Adjusted EBITDA for the three-month period ending as of the
date of measurement, less (ii) the Borrower’s average monthly Consolidated
Capital Expenditures for the three-month period ending as of the date of
measurement; provided, that if the result of clause (i) less clause (ii) is
greater than zero, such result shall be deemed to be zero.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”: a notice substantially in the form of Exhibit K.

“NuTech”: is the Borrower’s NuTech family of products including Affinity,
NuShield, NuCel, Matrix and ReNu.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Issuing Lender, any other Lender, any
Cash Management Bank (in its capacity as provider of Cash Management Services),
and any

 

24



--------------------------------------------------------------------------------

Qualified Counterparty party to a Specified Swap Agreement, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document (including, for the avoidance of doubt, any
Cash Management Agreement), the Letters of Credit, any Specified Swap Agreement
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
payment obligations, fees, indemnities, costs, expenses (including all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent, the Issuing Lender, any other Lender, or any Cash
Management Bank, or any Qualified Counterparty party to a Specified Swap
Agreement that are required to be paid by any Loan Party pursuant any Loan
Document) or otherwise. For the avoidance of doubt, the Obligations shall not
include (i) any obligations arising under any warrants or other equity
instruments issued by any Loan Party to any Lender or any Affiliate thereof or
(ii) solely with respect to any Guarantor that is not a Qualified ECP Guarantor,
any Excluded Swap Obligations of such Guarantor.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Organogenesis”: is defined in the preamble.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction (or a political subdivision thereof) imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Overadvance”: as defined in Section 2.8.

“Participant”: as defined in Section 10.6(d).

“Participant Register”: as defined in Section 10.6(d).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“Payoff Letter”: a letter, in form and substance satisfactory to the
Administrative Agent, dated as

 

25



--------------------------------------------------------------------------------

of a date prior to the Closing Date and executed by each of the Existing Agent
and the Borrower to the effect that upon receipt by the Existing Agent of the
“payoff amount” (however designated) referenced therein, (a) the obligations of
the Group Members under the Existing Credit Facility shall be satisfied in full,
(b) the Liens held by the Existing Agent for the benefit of the lenders under
the Existing Credit Facility shall terminate without any further action, and
(c) the Existing Agent shall at the Borrower’s expense file UCC financing
statement terminations and any other releases reasonably necessary to further
evidence the termination of such Liens.

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

“Permitted Acquisition”: as defined in Section 7.8(m).

“Person”: any natural individual, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was at any time maintained or sponsored by
any Loan Party or any Subsidiary thereof or to which any Loan Party or any
Subsidiary thereof has ever made, or was obligated to make, contributions, (b) a
Pension Plan, or (c) a Qualified Plan.

“Platform”: as defined in Section 10.2(d)(i).

“Preferred Stock”: the Disqualified Stock of any Loan Party.

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by the Administrative Agent as its prime rate in effect at its
principal office in the State of California (such Administrative Agent announced
Prime Rate not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). In no
event shall the Prime Rate be less than zero.

“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:

(a) pro forma effect will be given to any Indebtedness incurred (“Incurred”) by
such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness) or by a Person becoming a Subsidiary after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;

 

26



--------------------------------------------------------------------------------

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period; and

(c) pro forma effect will be given to: (i) any acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (ii) the
discontinuation of any discontinued operations; in each case of clauses (i) and
(ii), that have occurred since the beginning of the applicable period and before
the Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of such period. To
the extent that pro forma effect is to be given to an acquisition or disposition
of a company, division or line of business, the pro forma calculation will be
calculated in good faith by a responsible financial or accounting officer of
such Loan Party in accordance with Regulation S-X under the Securities Act,
based upon the most recent full fiscal quarter for which the relevant financial
information is available.

“Pro Forma Financial Statements”: balance sheets, income statements and cash
flow statements prepared by the Borrower and its consolidated Subsidiaries that
give effect (as if such events had occurred on such date) to (a) the Loans and
extensions of credit to be made on the Closing Date and the use of proceeds
thereof and (b) the payment of fees and expenses in connection with the
foregoing, in each case prepared for the period ending December 31, 2018, as if
such transactions had occurred on the first date of such period, demonstrating
pro forma compliance with the covenants set forth in Section 7.1.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Protective Overadvance”: as defined in Section 2.8(b).

“Puraply”: is Borrower’s Puraply product line.

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that is a Lender or an Affiliate of a Lender or, at the
time such Specified Swap Agreement was entered into or as of the Closing Date,
was the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in respect of, or the Lien granted by such
Guarantor to secure, such Swap Obligation (or guaranty thereof) becomes
effective with respect to such Swap Obligation, and (b) any other Guarantor that
(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keepwell, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax-qualified under
Section 401(a) of the Code.

 

27



--------------------------------------------------------------------------------

“Recipient”: the (a) Administrative Agent, (b) any Lender or (c) the L/C Issuer,
as applicable.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(c).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Removal Effective Date”: as defined in Section 9.9(b).

“Replacement Lender”: as defined in Section 2.23.

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans and the Revolving Commitments, such Lender; and (b) if more than one
Lender holds the outstanding Term Loans and Revolving Commitments, then at least
two Lenders who hold more than 50% of the sum of (i) the aggregate unpaid
principal amount of the Term Loans then outstanding, and (ii) the Total
Revolving Commitments (including, without duplication, the L/C Commitments) then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding; provided that for the purposes
of this clause (b), the outstanding principal amount of the Term Loans held by
any Defaulting Lender and the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided further that a Lender and its
Affiliates shall be deemed one Lender.

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority (including, for the avoidance of doubt,
the Basel Committee on Banking Supervision and any successor thereto or similar
authority or successor thereto), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves”: with respect to the Borrowing Base, reserves against Eligible
Accounts and/or Eligible Finished Goods Inventory that the Administrative Agent
may, in its reasonable credit judgment, establish from time to time to
(a) reflect events, conditions, contingencies or risks which do or may adversely
affect (i) the Collateral, (ii) the assets of the Borrower, (iii) the Liens
(held by the Administrative Agent for the ratable benefit of the Lenders) and
other rights of the Administrative Agent in the Collateral, (b) reserve against
any Accounts of the Borrower payable in foreign currencies, or (c) address any
state of facts which the Administrative Agent determines in good faith
constitutes or with the passage of time may constitute an Event of Default.

“Resignation Effective Date”: as defined in Section 9.9(a).

 

28



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, treasurer, controller or comptroller of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments and Incremental Revolving
Commitments permitted hereunder and Section 2.27 hereof). The original amount of
the Total Revolving Commitments as of the Closing Date is $40,000,000. The L/C
Commitment and the Swingline Commitment are each sublimits of the Total
Revolving Commitments.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
at such time, plus (c) such Lender’s L/C Percentage of the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, plus (d) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Conversion”: as defined in Section 3.5(b).

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

 

29



--------------------------------------------------------------------------------

“Revolving Termination Date”: March 1, 2024.

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), any Cash Management Bank
(in its or their respective capacities as providers of Cash Management
Services), and any Qualified Counterparties.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) each Intellectual Property Security
Agreement, (d) each Deposit Account Control Agreement, (e) each Securities
Account Control Agreement, (f) all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the Obligations of any Loan Party arising under any Loan Document,
(g) each Pledge Supplement, (h) each Assumption Agreement, (i) all other
security documents hereafter delivered to any applicable Cash Management Bank
granting a Lien on any property of any Person to secure the Obligations of any
Group Member arising under any Cash Management Agreement, and (j) all financing
statements, fixture filings, Patent, Trademark and Copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section 5.1,
which Solvency Certificate shall be in substantially the form of Exhibit D.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of

 

30



--------------------------------------------------------------------------------

such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the “present fair saleable
value” of the assets of such Person will, as of such date, be greater than the
amount that will be required to pay the liability of such Person on its debts as
such debts become absolute and matured, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim,” and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Swap Agreement”: any Swap Agreement entered into by any Loan Party
and any Qualified Counterparty (or any Person who was a Qualified Counterparty
as of the Closing Date or as of the date such Swap Agreement was entered into).

“Streamline Period”: provided no Default or Event of Default has occurred and is
continuing, the period (a) beginning on the first (1st) day in which the
Borrower and its Subsidiaries have, for each consecutive day in the immediately
preceding thirty (30) day period, maintained Liquidity equal to or greater than
$20,000,000, as determined by the Administrative Agent, in its reasonable
discretion (the “Streamline Threshold”); and (b) ending on the earlier to occur
of (i) the occurrence of a Default or an Event of Default, and (ii) the first
day thereafter in which the Borrower fails to maintain the Streamline Threshold,
as determined by the Administrative Agent, in its reasonable discretion. Upon
the termination of a Streamline Period, the Borrower must maintain the
Streamline Threshold each consecutive day for thirty (30) consecutive days, as
determined by the Administrative Agent in its reasonable discretion prior to
entering into a subsequent Streamline Period. The Borrower shall give the
Administrative Agent prior written notice of the Borrower’s intention to enter
into any such Streamline Period.

“Streamline Threshold”: as defined in the definition of Streamline Period.

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by Borrower or any Subsidiary and evidencing Indebtedness
of the Borrower or any Loan Party which is subordinated to the Obligations
(including payment, lien and remedies subordination terms, as applicable) in a
manner approved in writing by the Administrative Agent and the Required Lenders,
and any renewals, modifications, or amendments thereof which are approved in
writing by the Administrative Agent and the Required Lenders.

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

31



--------------------------------------------------------------------------------

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”: as defined in the preamble hereto.

“SVB/MidCap Intercreditor Agreement”: that certain Intercreditor Agreement,
dated as of the Closing Date, by and between SVB and MidCap, as the same may be
amended, amended and restated, modified or otherwise supplemented from time to
time in accordance with the terms thereof.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000.

“Swingline Facility”: the Swingline Commitment and the extensions of credit made
thereunder.

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans or
such other Lender as the Borrower may from time to time select as the Swingline
Lender hereunder pursuant to Section 2.7(f); provided that such Lender has
agreed to be a Swingline Lender.

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Swiss Subsidiary”: Organogenesis Switzerland GmbH, a limited liability company
incorporated under the laws of Switzerland and wholly owned subsidiary of
Organogenesis.

 

32



--------------------------------------------------------------------------------

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment”: the Initial Term Commitment and the Delayed Draw Term Loan
Commitments.

“Term Facility”: the Initial Term Facility and the Delayed Draw Term Facility.

“Term Lenders”: the Initial Term Lenders and Delayed Draw Term Lenders.

“Term Loans”: the Initial Term Loan and the Delayed Draw Term Loans.

“Term Loan Amortization Date”: March 1, 2021 (the first day of the month that is
24 months after the Closing Date).

“Term Loan Final Payment”: as defined in Section 2.9(b).

“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Term Loan Maturity Date”: March 1, 2024 (the first day of the month that is 60
months after the Closing Date).

“Term Loan Note”: means any Initial Term Loan Note and any Delayed Draw Term
Loan Note, as the context requires.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitments and funded Term Loans then constitutes of the
aggregate Term Commitments and funded Term Loans of all Lenders.

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$0.00.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Trade Date”: as defined in Section 10.6(b)(i)(B).

 

33



--------------------------------------------------------------------------------

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits (2007 revision) published by the International Chamber
of Commerce (or such later version thereof as may be in effect at the time of
issuance).

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“USCRO”: the U.S. Copyright Office.

“USPTO”: the U.S. Patent and Trademark Office.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Equity Interest, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to a given time of day shall,
unless otherwise specified, be deemed to refer to Pacific time, and
(vi) references to agreements (including this Agreement) or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated,
amended and restated or otherwise modified from time to time. Notwithstanding
the foregoing clause (i), for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of any Group Member shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

34



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. The word “will” shall be construed
to have the same meaning and effect as the word “shall.” Unless the context
requires otherwise, (i) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (ii) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(iii) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

(e) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), in each case, pursuant to Chapter
18, Title 6, Section 18-217 of the Delaware Limited Liability Company Act, as if
it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.3 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments.

(a) Closing Date Initial Term Loan. Subject to the terms and conditions hereof,
each Initial Term Lender severally agrees to make an Initial Term Loan to the
Borrower on the Closing Date in an amount not to exceed the amount of the
Initial Term Commitment of such Lender. Once repaid in accordance with the
provisions hereof, the Initial Term Loan may not be reborrowed. The Initial Term
Commitment shall terminate upon the making of the Initial Term Loan on the
Closing Date.

(b) Delayed Draw Term Loans. Subject to the terms and conditions hereof, upon
written request thereof made at any time during the Delayed Draw Term Loan
Period, following the occurrence of the Delayed Draw Term Loan Tranche 1
Availability Event and/or the Delayed Draw Term Loan Tranche 2 Availability
Event, as applicable, each Delayed Draw Term Lender severally agrees to make the
Delayed Draw Term Loans to the Borrower on one or more occasions in an amount
not to exceed the amount of the Delayed Draw Term Loan Commitment of such
Lender. Once repaid, the Delayed Draw Term Loans may not be reborrowed.

2.2 Procedure for Term Loan Borrowing.

(a) Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M.,

 

35



--------------------------------------------------------------------------------

Pacific time, one (1) Business Day prior to the anticipated Closing Date (or
such later time as the Administrative Agent may agree in its sole discretion))
requesting that the Initial Term Lenders make the Initial Term Loans on the
Closing Date and specifying the amount to be borrowed. Upon receipt of such
Notice of Borrowing, the Administrative Agent shall promptly notify each Initial
Term Lender thereof. Not later than 12:00 P.M., Pacific time, on the Closing
Date each Initial Term Lender shall make available to the Administrative Agent
at the Term Loan Funding Office an amount in immediately available funds equal
to the Initial Term Loan or Initial Term Loans to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in accordance with the
instructions set forth in the Flow of Funds Agreement.

(b) Delayed Draw Term Loans. The Borrower shall give the Administrative Agent an
irrevocable (provided, that such notice may be contingent on the occurrence of
an event, and may be revoked if such event does not occur or is delayed, Notice
of Borrowing (which must be received by the Administrative Agent prior to 10:00
A.M., Pacific time, two (2) Business Days prior to the requested funding date of
each Delayed Draw Term Loan (or such later time as the Administrative Agent may
agree in its sole discretion)) prior to requesting that the Delayed Draw Term
Lenders make such Delayed Draw Term Loans and specifying the amount to be
borrowed. Upon receipt of such Notice of Borrowing, the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 12:00 P.M.,
Pacific time, on the requested funding date of such Delayed Draw Term Loans each
Delayed Draw Term Lender shall make available to the Administrative Agent at the
Term Loan Funding Office an amount in immediately available funds equal to the
Delayed Draw Term Loan to be made by such Lender. The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Delayed Draw Term Lenders. In addition to the
conditions set forth in Section 5.2 hereof, the following conditions must be
satisfied before the time any Delayed Draw Term Lender is obligated to fund any
portion of the Delayed Draw Term Loan:

(i) (A) Subject to clause (B), the Delayed Draw Term Loan Tranche 1 will be
available as a single drawing of the full amount of such Delayed Draw Term Loan
Tranche 1; and (B) the Delayed Draw Term Loan Tranche 2 will be available as a
single drawing of the full amount of the Delayed Draw Term Loan Tranche 2 and,
if not previously funded, the full amount of the Delayed Draw Term Loan Tranche
1.

(ii) No Default or Event of Default exists, or would result immediately from
making a Delayed Draw Term Loan or from the application of the proceeds thereof;
and

(iii) Immediately after giving pro-forma effect to such Delayed Draw Term Loan
and the use of proceeds thereof, the Borrower shall be in compliance on a pro
forma basis with the financial covenants set forth in Section 7.1 (recomputed
for the most recent quarter for which financial statements and Compliance
Certificate have been delivered and assuming such funding occurred on the last
day thereof) based upon a certificate of a Responsible Officer together with
supporting documentation delivered to the Administrative Agent (a “DDTL
Compliance Certificate”).

2.3 Repayment of Term Loans. Beginning on the first Interest Payment Date
occurring after the Closing Date, and on each Interest Payment Date occurring
thereafter through and including the Term Loan Maturity Date, Borrower shall
make monthly payments of accrued but unpaid interest on the outstanding
principal balance of the Term Loans. Beginning on the Term Loan Amortization
Date, the outstanding principal balance of the Term Loans shall be repaid,
monthly, on the first day of each month, in thirty-six (36) monthly installments
of principal, based on a thirty-six (36) month amortization schedule. To the
extent not previously paid, all Term Loans shall be due and payable on the Term
Loan Maturity

 

36



--------------------------------------------------------------------------------

Date, together with accrued and unpaid interest on the principal amount to be
paid to but excluding the date of payment.

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the aggregate undrawn amount of all outstanding Letters of
Credit, and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the Borrower
and owing to such Lender, does not exceed the amount of such Lender’s Revolving
Commitment. In addition, such aggregate obligations shall not at any time exceed
the lesser of (i) the Total Revolving Commitments in effect at such time, and
(ii) the Borrowing Base at such time. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

(b) The Borrower shall repay all outstanding Revolving Loans (including all
Overadvances and Protective Overadvances) on the Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
one (1) Business Day prior to the requested Borrowing Date (with originals to
follow within three (3) Business Days)), in each such case specifying (i) the
amount of Revolving Loans to be borrowed, (ii) the requested Borrowing Date, and
(iii) instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Except as provided in Sections 3.5(b) and 2.7(b), each borrowing of
Loans shall be in a principal amount of $250,000 or a whole multiple of $100,000
in excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $250,000, such lesser amount). Upon receipt of any such Notice of
Borrowing from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each such borrowing available to the Administrative Agent for the
account of the Borrower at the Revolving Loan Funding Office prior to 12:00
P.M., Pacific time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting such
account as is designated in writing to the Administrative Agent by the Borrower
with the aggregate of the amounts made available to the Administrative Agent by
the Revolving Lenders and in like funds as received by the Administrative Agent
or, if so specified in the Notice of Borrowing, the Administrative Agent shall
wire transfer all or a portion of such aggregate amounts to the Existing Agent
(for application against amounts then outstanding under the Existing Credit
Facility), in accordance with the wire instructions specified for such purpose
in the Notice of Borrowing.

2.6 Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the

 

37



--------------------------------------------------------------------------------

Borrower shall not use the proceeds of any Swingline Loan to refinance any then
outstanding Swingline Loan. During the Revolving Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be made
only in Dollars. To the extent not otherwise required by the terms hereof to be
repaid prior thereto, the Borrower shall repay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Revolving Termination
Date.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic or
electronic notice (which notice must be received by the Swingline Lender not
later than 12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), and (iii) instructions for the
remittance of the proceeds of such Loan. Upon receipt of any such telephone or
electronic notice or Notice of Borrowing from the Borrower, the Swingline Lender
will endeavor to promptly notify the Administrative Agent and each Revolving
Lender thereof. Each borrowing under the Swingline Commitment shall be in an
amount equal to $250,000 or a whole multiple of $100,000 in excess thereof.
Promptly thereafter, on the Borrowing Date specified in a notice in respect of
any Swingline Loan, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds equal to the amount of such Swingline Loan
by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower (or, in the case of a Swingline Loan made
to finance the reimbursement of an L/C Disbursement as provided in
Section 3.5(b), by remittance to the Issuing Lender). Unless a Swingline Loan is
sooner refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b),
such Swingline Loan shall be repaid by the Borrower no later than five
(5) Business Days after the advance of such Swingline Loan. The Swingline Lender
shall not make a Swingline Loan if it has received prior notice (by telephone or
in writing) from the Administrative Agent at the request of any Lender, acting
in good faith, on the date of the proposed Swingline Loan that one or more of
the applicable conditions specified in Section 5.2 is not then satisfied and had
a reasonable opportunity to react to such notice. For the avoidance of doubt,
subject to Section 9.5, to the extent the Administrative Agent has knowledge of
any Default or Event of Default, but has not yet notified the Lenders thereof,
the Administrative Agent shall endeavor to promptly notify the Lenders of such
Default or Event of Default upon notice from the Swingline Lender of a request
from the Borrower for a Swingline Loan.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one (1) Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

 

38



--------------------------------------------------------------------------------

(c) If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f) The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower. Following such notice
of resignation from the Swingline Lender, the Swingline Lender may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the Required Lenders and the successor Swingline Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Swingline Lender.
From and after the effective date of any such resignation or replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the Swingline Lender under this Agreement with respect to Swingline Loans to be
made by it thereafter and (ii) references herein and in the other Loan Documents
to the term “Swingline Lender” shall be deemed to refer to such successor or to
any previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require. After the resignation or replacement of
the Swingline Lender hereunder, the retiring Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of the
Swingline Lender under this Agreement and the other Loan Documents with respect
to Swingline Loans made by it prior to such resignation or replacement, but
shall not be required to make any additional Swingline Loans.

2.8 Overadvances; Protective Advances.

 

39



--------------------------------------------------------------------------------

(a) If at any time or for any reason the aggregate amount of all Revolving
Extensions of Credit of all of the Lenders exceeds the lesser of (x) the amount
of the Total Revolving Commitments then in effect, and (y) the amount of the
Borrowing Base then in effect (any such excess, an “Overadvance”), the Borrower
shall, if the amount of such Overadvance is (a) equal or greater than $500,000,
immediately pay the full amount of such Overadvance to the Administrative Agent,
without notice or demand, or (b) less than $500,000, within one (1) Business Day
after the receipt of a request by the Administrative Agent therefore, pay the
full amount of such Overadvance to the Administrative Agent, in each case, for
application against the Revolving Extensions of Credit in accordance with the
terms hereof.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, in its sole discretion, may make Revolving Loans to the
Borrower on behalf of the Lenders, so long as the aggregate amount of such
Revolving Loans shall not exceed 10% of the Borrowing Base, if the
Administrative Agent, in its reasonable credit judgment, deems that such
Revolving Loans are necessary or desirable (i) to protect all or any portion of
the Collateral, (ii) to enhance the likelihood or maximize the amount of
repayment of the Loans and the other Obligations or (iii) to pay any other
amount chargeable to the Borrower pursuant to this Agreement (such Revolving
Loans, “Protective Overadvances”); provided that (A) in no event shall the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments then in effect and (B) the Required Lenders may at any time revoke
the Administrative Agent’s authorization to make future Protective Advances
(provided that any existing Protective Overadvance shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof). Each applicable
Lender shall be obligated to advance to the Borrower its Revolving Percentage of
each Protective Overadvance made in accordance with this Section 2.8(b). If
Protective Overadvances are made in accordance with the preceding sentence, then
all Revolving Lenders shall be bound to make, or permit to remain outstanding,
such Protective Overadvances based upon their Revolving Percentages in
accordance with the terms of this Agreement. All Protective Overadvances shall
be repaid by the Borrower on demand, shall be secured by the Collateral and
shall bear interest as provided in this Agreement for Revolving Loans generally.

2.9 Fees.

(a) Upfront Fee. The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in the Fee Letter and to perform
any other obligations contained therein, which fees described therein shall be
fully earned as of the Closing Date.

(b) Term Loan Final Payment. The Borrower agrees to pay to the Administrative
Agent a final payment in respect of the Term Loans for the account of the Term
Lenders (in addition to and not a substitution for the regular monthly payments
of principal plus accrued interest) due on the earliest to occur of (a) the Term
Loan Maturity Date, (b) the acceleration of the Term Loan, or (c) the prepayment
of the Term Loan in full pursuant to Section 2.11 (the “Term Loan Final
Payment”), which Term Loan Final Payment will be equal to the original principal
amount of the Term Loans funded hereunder multiplied by 6.25%, which Term Loan
Final Payment shall be fully earned as of the funding date of each Term Loan.

(c) Commitment Fee. As additional compensation for the Revolving Commitment, the
Borrower shall pay to the Administrative Agent for the account of the Revolving
Lenders (other than Defaulting Lenders), in arrears, on the first day of each
month prior to the Revolving Termination Date and on the Revolving Termination
Date, a fee (the “Commitment Fee”) for the Borrower’s non-use of available funds
in an amount equal to the Commitment Fee Rate per annum multiplied by the
difference between (x) the Revolving Commitments (as they may be reduced from
time to time) and (y) the greater of (i) the average for the applicable monthly
period of the daily closing balance of the Revolving Loans outstanding and
(ii) 25% of the then-available Revolving Commitments.

 

40



--------------------------------------------------------------------------------

(d) Minimum Interest on the Revolving Loans. In the event the aggregate amount
of interest earned in connection with the outstanding Revolving Loans in any
month (such period, the “Minimum Interest Period,” which period shall begin on
the Closing Date and continue with each month thereafter until the earlier of
the Revolving Termination Date or the date this Agreement is terminated) is less
than the interest that would have been earned on twenty five percent (25%) of
the then-available Revolving Commitments (inclusive of any Incremental Revolving
commitments then in effect, and exclusive of any other fees and charges
hereunder) (“Minimum Interest”), Borrower shall pay to the Administrative Agent
for the ratable benefit of the Revolving Lenders, an amount equal to the
(i) Minimum Interest minus (ii) the aggregate amount of all interest accrued
during (inclusive of any collateral monitoring fees and float charges, and
exclusive of any other fees and charges hereunder) in such Minimum Interest
Period. Such Minimum Interest shall be fully earned as accrued. The amount of
Minimum Interest charged shall be prorated for any partial Minimum Interest
Period. Borrower shall not be entitled to any credit, rebate, or repayment of
any Minimum Interest pursuant to this Section 2.9(d) notwithstanding any
termination of this Agreement or the suspension or termination of the Lenders’
obligation to make loans and advances hereunder. The Administrative Agent may
deduct amounts owing by Borrower under this Section 2.9(d) pursuant to the terms
of Section 2.18(d). Bank shall provide Borrower written notice of deductions
made from the Designated Deposit Account pursuant to the terms of this
Section 2.9(d).

(e) Fees Nonrefundable. All fees payable under this Section 2.9 shall be
nonrefundable once paid.

(f) Increase in Fees. At any time that an Event of Default exists and is
continuing, the Borrower shall pay interest on any overdue fees due under
subsections (a), (b) and (c) at a rate per annum equal to 2.0% plus the rate
applicable to Loans as provided in Section 2.15(b).

2.10 Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments; Revolving Commitment Reduction Fee under Existing Credit Agreement.

(a) Termination or Reduction of Total Revolving Commitments. Subject to payment
of the sums set forth in Section 2.10(c), the Borrower shall have the right,
upon not less than three (3) Business Days’ written notice delivered to the
Administrative Agent, to terminate the Total Revolving Commitments or, from time
to time, to reduce the amount of the Total Revolving Commitments; provided that
no such termination or reduction of the Total Revolving Commitment shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans to be made on the effective date thereof the
amount of the Total Revolving Extensions of Credit then outstanding would exceed
the lesser of (A) the Total Revolving Commitments then in effect, and (B) the
Borrowing Base then in effect. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $5,000,000 in excess thereof (or, if the then
Total Revolving Commitments are less than $5,000,000, such lesser amount), and
shall reduce permanently the Total Revolving Commitments then in effect. Any
reduction of the Total Revolving Commitments shall be applied to the Revolving
Commitments of each Lender according to its respective Revolving Percentage. All
fees accrued until the effective date of any termination of the Total Revolving
Commitments shall be paid on the effective date of such termination. In the
event 100% of the Revolving Commitments are terminated, the Term Loan shall be
repaid in full in accordance with Section 2.11(b).

(b) Termination or Reduction of Total L/C Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the

 

41



--------------------------------------------------------------------------------

Borrower; provided that, in any such case, no such termination or reduction of
the Total L/C Commitments shall be permitted if, after giving effect thereto,
the Total L/C Commitments shall be reduced to an amount that would result in the
aggregate L/C Exposure exceeding the Total L/C Commitments (as so reduced). Any
such reduction shall be in an amount equal to $1,000,000, or a whole multiple of
$1,000,000 in excess thereof (or, if the then Total L/C Commitments are less
than $1,000,000, such lesser amount), and shall reduce permanently the Total L/C
Commitments then in effect. Any reduction of the Total L/C Commitments shall be
applied to the L/C Commitments of each Lender according to its respective L/C
Percentage. All fees accrued until the effective date of any termination of the
Total L/C Commitments shall be paid on the effective date of such termination.

(c) Revolving Commitment Reduction Fee. The Revolving Commitments may not be
reduced or terminated pursuant to Section 2.10(a) unless the Borrower pays to
the Administrative Agent (for the ratable benefit of the Revolving Lenders),
contemporaneously with the reduction or termination of the Revolving
Commitments, a fee equal to, (i) with respect to any such reduction or
termination of the Revolving Commitments made during the period commencing on
the Closing Date and ending prior to the first anniversary of the Closing Date,
4.00% of the aggregate amount of the Revolving Commitments so reduced or
terminated; (ii) with respect to any such reduction or termination of the
Revolving Commitments made during the period commencing on the first anniversary
of the Closing Date and ending prior to the second anniversary of the Closing
Date, 3.00% of the aggregate amount of the Revolving Commitments so reduced or
terminated; (iii) with respect to any such reduction or termination of the
Revolving Commitments during the period commencing on the second anniversary of
the Closing Date and ending prior to the third anniversary of the Closing Date,
2.00% of the aggregate amount of the Revolving Commitments so reduced or
terminated; and (iv) with respect to any such reduction or termination of the
Revolving Commitments during the period commencing on the third anniversary of
the Closing Date and ending prior to the Revolving Termination Date, 0.00% of
the aggregate amount of the Revolving Commitments so reduced or terminated. Any
such fee described in this Section 2.10(c) shall be fully earned on the date
paid and shall not be refundable for any reason.

(d) Existing Credit Facility Revolving Commitment Reduction Fee. SVB and
Borrower acknowledge and agree that payment of the Revolving Commitment
Reduction Fee described in Section 2.10(c) of the Existing Credit Facility is
waived in its entirety.

2.11 Optional Prepayments.

(a) Revolver Prepayments. In addition to prepayments made in accordance with
Section 6.3(c), the Borrower may at any time and from time to time prepay the
Revolving Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M. Pacific time one (1) Business Day prior thereto, which notice shall specify
the date and amount of the proposed prepayment; provided that that if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a refinancing or Disposition, such notice of prepayment may be
revoked if the financing or Disposition is not consummated. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, subject to any permitted revocation of
such notice, the amount specified in such notice shall be due and payable on the
date specified therein, together with accrued interest to such date on the
amount prepaid. Partial prepayments of Revolving Loans shall be in a minimum
principal amount of $250,000 and a whole multiple of $100,000 in excess thereof.

 

42



--------------------------------------------------------------------------------

(b) Term Loan Prepayments. Subject to payment of the amounts described in
Section 2.11(c), the Borrower may at any time and from time to time prepay the
Term Loans, in whole or in part, upon irrevocable notice delivered to the
Administrative Agent no later than 10:00 A.M. Pacific time one (1) Business Day
prior thereto, which notice shall specify the date and amount of the proposed
prepayment; provided that that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing or Disposition,
such notice of prepayment may be revoked if the financing or Disposition is not
consummated. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given,
subject to any permitted revocation of such notice, the amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to such date on the amount prepaid. Partial prepayments of the
Term Loans shall be in a minimum principal amount of $5,000,000 and a whole
multiple of $1,000,000 in excess thereof and shall be applied to the principal
payments required by Section 2.3 pro rata over the remaining installments.
Prepayments under this Section 2.11(b) may be made no more than three (3) times
during the life of the Facility. Contemporaneously with the termination of the
entire Revolving Commitments, the Borrower shall prepay the Term Loans in full.

(c) Prepayment Premium Regarding Term Loans. No amount of outstanding Term Loans
shall be prepaid by the Borrower pursuant to Section 2.11(b) unless the Borrower
pays to the Administrative Agent (for the ratable benefit of the Term Lenders),
contemporaneously with the prepayment of such Term Loans, (i) the Term Loan
Final Payment (if due pursuant to Section 2.9(b)); and (ii) a Term Loan
prepayment premium equal to, (A) with respect to any such Term Loan prepayment
made during the period commencing on the Closing Date and ending on the first
anniversary of the Closing Date, 3.00% of the aggregate amount of the Term Loans
so prepaid; (B) with respect to any such Term Loan prepayment made during the
period commencing on the first anniversary of the Closing Date and ending prior
to the second anniversary of the Closing Date, 2.00% of the aggregate amount of
the Term Loans so prepaid; (C) with respect to any such Term Loan prepayment
made during the period commencing on the second anniversary of the Closing Date
and ending prior to the third anniversary of the Closing Date, 1.00% of the
aggregate amount of the Term Loans so prepaid; and (D) with respect to any such
Term Loan prepayment made during the period commencing on the third anniversary
of the Closing Date and thereafter, 0.00% of the aggregate amount of the Term
Loans so prepaid. Any such Term Loan prepayment fee shall be fully earned on the
date paid and shall not be refundable for any reason.

2.12 [Reserved].

2.13 [Reserved].

2.14 [Reserved].

2.15 Interest Rates and Payment Dates.

(a) Interest Rates.

(i) The Revolving Loans (including any Swingline Loans) shall bear interest at a
rate per annum equal to the greater of (A) the ABR and (B) five and one-half of
one percent (5.50%).

(ii) The Term Loans shall bear interest at a rate per annum equal to the greater
of (A) the ABR plus three and three-quarters of one percent (3.75%) and (B) nine
and one-quarter of one percent (9.25%).

 

43



--------------------------------------------------------------------------------

(b) During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a) or (f).

(c) Interest on the outstanding principal amount of each Loan shall be payable
in arrears on each Interest Payment Date; provided that interest accruing
pursuant to Section 2.15(b) shall be payable from time to time on demand.

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. Any change in the
interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

2.17 [Reserved].

2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any Commitment Fee and any reduction of the Revolving
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.

(b) Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders. The amount of each
principal prepayment of the Term Loans (whether optional or mandatory) shall be
applied to reduce the then remaining installments of the Term Loans pro rata
based upon the respective then remaining principal amounts thereof. Amounts
prepaid on account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction

 

44



--------------------------------------------------------------------------------

for any counterclaim, defense, recoupment or setoff and shall be made prior to
10:00 A.M., Pacific time, on the due date thereof to the Administrative Agent,
for the account of the Lenders, at the applicable Revolving Loan Funding Office,
in Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. Any payment received by the Administrative Agent after 10:00 A.M.
Pacific time shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith, on demand, such
corresponding amount with interest thereon, for each day from and including the
date on which such amount is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the rate per annum applicable
to Loans under the relevant Facility. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.

(g) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

45



--------------------------------------------------------------------------------

(h) The obligations of the Lenders hereunder to (i) make Term Loans, (ii) make
Revolving Loans, (iii) fund its participations in L/C Disbursements in
accordance with its respective L/C Percentage, (iv) fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) make payments
pursuant to Section 9.7, as applicable, are several and not joint. The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.

(i) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees, Overdvances and Protective Overadvances then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees, Overdvances and Protective Overadvances then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(k) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its Term
Percentage, Revolving Percentage or L/C Percentage, as applicable, of such
payment on account of the Loans or participations obtained by all of the
Lenders, such Lender shall (a) notify the Administrative Agent of the receipt of
such payment, and (b) within five (5) Business Days of such receipt purchase
(for cash at face value) from the other Term Lenders, Revolving Lenders or L/C
Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Term Loans or Revolving Loans made by them and/or
participations in the L/C Exposure held by them, as applicable, or make such
other adjustments as shall be equitable, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of the other
Lenders in accordance with their respective Term Percentages, Revolving
Percentages or L/C Percentages, as applicable; provided, however, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
or participations in L/C Disbursements to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.18(k) may exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. No documentation other than
notices and the like referred to in this Section 2.18(k) shall be required to
implement the terms of this Section 2.18(k). The Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.18(k) and shall in each
case notify the Term Lenders, the Revolving Lenders or the L/C Lenders, as
applicable, following any such purchase. The provisions of this Section 2.18(k)
shall not be construed to apply to (i) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the

 

46



--------------------------------------------------------------------------------

application of funds arising from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 3.10, or
(iii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). The Borrower consents on behalf of itself and each other Loan
Party to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation. For
the avoidance of doubt, no amounts received by the Administrative Agent or any
Lender from any Guarantor that is not a Qualified ECP Guarantor shall be applied
in partial or complete satisfaction of any Excluded Swap Obligations.

(l) Any amounts actually paid to or collected by the Administrative Agent
pursuant to Section 6.3(c) at any time when a Streamline Period is not in effect
and when no Event of Default exists shall be applied by the Administrative Agent
to the Revolving Loans then outstanding and distributed by the Administrative
Agent to the Revolving Lenders, in each case, (i) in accordance with the
Revolving Percentages of such Revolving Lenders then in effect, and (ii) by no
later than the date occurring three days after the date on which such payments
or proceeds are so received or collected by the Administrative Agent, with any
remaining amounts to be returned to the Borrower as specified in Section 6.3(c).

(m) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19 Illegality; Requirements of Law.

(a) [Reserved].

(b) Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof by a Governmental Authority
or in a judicial or administrative proceeding, or the compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender; or

(iii) shall impose on any Lender any other condition, cost or expense (other
than Taxes) affecting this Agreement or Loans made by such Lender or any Letter
of Credit or participation therein;

 

47



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of maintaining its obligation to make Loans, or to increase
the cost to such Lender or such other Recipient of issuing or participating in
Letters of Credit, or to reduce any amount receivable or received by such Lender
or other Recipient hereunder in respect thereof (whether in respect of
principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower shall promptly pay such
Lender or other Recipient, as the case may be, any additional amounts necessary
to compensate such Lender or other Recipient, as the case may be, for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the events by
reason of which it has become so entitled.

(c) If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time, the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

(d) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in any Requirement of Law,
regardless of the date enacted, adopted or issued.

(e) A certificate with reasonable supporting detail as to any additional amounts
payable pursuant to paragraphs (b), (c), or (d) of this Section submitted by any
Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation. Notwithstanding anything to the contrary in this
Section 2.19, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.19 for any amounts incurred more than nine months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the
Borrower arising pursuant to this Section 2.19 shall survive the Discharge of
Obligations and the resignation of the Administrative Agent.

 

48



--------------------------------------------------------------------------------

2.20 Taxes.

For purposes of this Section 2.20, the term “Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes. Each Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other Taxes
applicable to such Loan Party.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt, if any, issued by such Governmental Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 20
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. If the Borrower reasonably
believes that any such Indemnified Taxes were not correctly or legally asserted,
then at the Borrower’s request the Administrative Agent and each affected
Recipient will use reasonable efforts to cooperate with the Borrower in pursuing
a refund of such Indemnified Taxes so long as such efforts would not, in the
sole determination exercised in good faith of the Administrative Agent or the
affected Recipient, result in any additional costs, expenses or risks or be
otherwise disadvantageous to it. A certificate, with reasonable supporting
detail, setting forth the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error. If any Loan Party fails to pay any Indemnified
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the receipts or other documentary evidence required to be
provided by the Loan Party under this Section 2.20, such Loan Party shall
indemnify the Administrative Agent and any applicable Recipient for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or such Recipient as a result of any such failure.

 

49



--------------------------------------------------------------------------------

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).

(f) Status of Lenders.

(i) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower (or other Loan Party) and the Administrative Agent, at
the time or times reasonably requested by the Borrower (or other Loan Party) or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower (or other Loan Party) or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Recipient, if reasonably requested
by the Borrower (or other Loan Party) or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower (or other
Loan Party) or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements and to
enable the Borrower (or other Loan Party) and Administrative Agent to comply
with such requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if the
Recipient is not legally entitled to complete, execute or deliver such
documentation or, in the Recipient’s reasonable judgment, such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

50



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or any successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

51



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of, or credit
with respect to, any Taxes as to which it has been indemnified pursuant to this
Section 2.20 (including by the payment of additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments, including for additional
amounts, made under this Section 2.20 with respect to the Taxes giving rise to
such refund or credit), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or credit). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of this Agreement and the
Discharge of Obligations.

2.21 [Reserved].

2.22 Change of Lending Office. Each Recipient agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19(b) or Section 2.19(c)
with respect to such Recipient, or that would require the Borrower to pay any
Indemnified Taxes or additional amounts to any Recipient or Governmental
Authority for the account of such Recipient pursuant to Section 2.20, it will,
if requested by the Borrower, use reasonable efforts to file any certificate or
document or to designate a different lending office for funding or booking its
Loans affected by such event or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, in each case, with the object
of eliminating or reducing the amounts payable pursuant to Section 2.19(b) or
(c) or Indemnified Taxes or additional amounts payable to any Recipient or
Governmental Authority for the account of such Recipient pursuant to
Section 2.20, as the case may be, in the future; provided that such filing or
designation is made on terms that, in the judgment of such Lender, would not
subject such Lender to any unreimbursed cost or expenses and would not otherwise
cause such Lender to suffer economic, legal, regulatory or other disadvantage;
provided further that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.19(b), Section 2.19(c), Section 2.20(a) or Section 2.20(d). The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment made at the request
of the Borrower.

2.23 Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

 

52



--------------------------------------------------------------------------------

(a) a request from a Lender for compensation pursuant to Section 2.19, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts under
Section 2.20 (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.22);

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c) a notice from the Administrative Agent that any Lender is a Defaulting
Lender or a Non-Consenting Lender;

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Revolving Commitments and all other Obligations owing to such Affected
Lender; or (ii) designate a replacement Eligible Assignee to acquire and assume
all or a ratable part of such Affected Lender’s Loans and Revolving Commitments
and all other Obligations owing to such Affected Lender (the replacing Lender or
lender in (i) or (ii) being a “Replacement Lender”). The Affected Lender
replaced pursuant to this Section 2.23 shall be required to assign and delegate,
without recourse, all of its interests, rights and obligations under this
Agreement and the related Loan Documents to one or more Replacement Lenders that
so agree to acquire and assume all or a ratable part of such Affected Lender’s
Loans and Revolving Commitments and all other Obligations owing to such Affected
Lender upon payment to such Affected Lender of an amount (in the aggregate for
all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower. Any such designation of a Replacement Lender
shall be effected in accordance with, and subject to the terms and conditions
of, the assignment provisions contained in Section 10.6 (with the assignment fee
to be paid by the Borrower in such instance); provided that if such Affected
Lender does not comply with Section 10.6 within ten (10) Business Days after the
Borrower’s request, compliance with Section 10.6 shall not be required to effect
such assignment, and, if such Replacement Lender is not already a Lender
hereunder or an Affiliate of a Lender or an Approved Fund, shall be subject to
the prior written consent of the Administrative Agent (which consent shall not
be unreasonably withheld). Notwithstanding the foregoing, with respect to any
assignment pursuant to this Section 2.23, (a) in the case of any such assignment
resulting from a claim for compensation under Section 2.19 or payments required
to be made pursuant to Section 2.20, such assignment shall result in a reduction
in such compensation or payments thereafter; (b) such assignment shall not
conflict with applicable law and (c) in the case of any assignment resulting
from a Lender being a Minority Lender referred to in clause (b) of this
Section 2.23, the applicable assignee shall have consented to the applicable
amendment, waiver or consent. Notwithstanding the foregoing, an Affected Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Affected Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth

 

53



--------------------------------------------------------------------------------

in Section 10.1 and in the definitions of Majority Revolving Lenders, Majority
Term Lenders and Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro rata to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, and (y) be held
as Cash Collateral for the future funding obligations of such Defaulting Lender
of any participation in any future Letter of Credit; sixth, to the payment of
any amounts owing to any L/C Lender, Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, Issuing Lender or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(c) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect

 

54



--------------------------------------------------------------------------------

to such Defaulting Lender’s participation in Letters of Credit or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Lender and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; and (B) the aggregate obligations of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that Non-Defaulting Lender minus
(2) the aggregate outstanding amount of the Revolving Loans of that Lender plus
the aggregate amount of that Lender’s L/C Percentage of then outstanding Letters
of Credit. Subject to Section 10.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 3.10.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages, and Term Percentages, as
applicable (without giving effect to Section 2.24(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided further
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure in respect of Letters of Credit after
giving effect thereto.

 

55



--------------------------------------------------------------------------------

(d) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Bank
or any other Lender may have against such Defaulting Lender.

2.25 Joint and Several Liability of the Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other the Borrowers to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other the Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d) The Obligations of each Borrower under the provisions of this Section 2.25
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lender with respect to

 

56



--------------------------------------------------------------------------------

the failure by any Borrower to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.25
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its Obligations under this Section 2.25, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.25
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.25 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower, the Administrative Agent or any Lender.

(f) Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.

(g) Each Borrower waives all rights and defenses arising out of a permitted
election of remedies by the Administrative Agent or any Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed the Administrative Agent’s or such
Lender’s rights of subrogation and reimbursement against such Borrower.

(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time. This means,
among other things:

(i) The Administrative Agent and Lenders may collect from such Borrower without
first foreclosing on any real or personal property Collateral pledged by the
Borrowers.

(ii) If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:

(A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

(B) The Administrative Agent and Lenders may collect from such Borrower even if
the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.

(i) The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, the Lenders, and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, any Lender, any successor or any assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of

 

57



--------------------------------------------------------------------------------

obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this Section 2.25 shall remain in effect until all of
the Obligations shall have been paid in full or otherwise fully satisfied. If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 2.25 will forthwith be reinstated in effect, as though such payment had
not been made.

(j) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Equity Interest of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.

(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.

(l) Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Borrower in an amount, for each of such
other Borrower, equal to a fraction of such Accommodation Payment, the numerator
of which fraction is such other Borrower’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA,

 

58



--------------------------------------------------------------------------------

or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

2.26 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

2.27 Incremental Revolving Commitment.

(a) At any time during the Revolving Commitment Period, provided no Default or
Event of Default has occurred and is continuing and subject to the conditions
set forth in clause (e) below, upon notice to the Administrative Agent, the
Borrower may, from time to time, request one increase to the Revolving
Commitment (the “Incremental Revolving Commitment”), in an aggregate amount not
to exceed $10,000,000. The Incremental Revolving Commitment shall be in the
amount of at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof.

(b) Lender Election to Increase; Prospective Lenders. At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period (such period, the “Election Period”) within which each
Lender is requested to respond (which Election Period shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Lenders), and the Administrative Agent shall promptly thereafter notify each
Lender of the Borrower’s request for such Incremental Revolving Commitment and
the Election Period during which each Lender is requested to respond to such
Borrower request; provided that if such notice indicates that it is conditioned
upon the occurrence of a specified event, such notice may be revoked if such
event does not occur prior to the requested funding date. No Revolving Lender
shall be obligated to participate in any Incremental Revolving Commitment, and
each such Lender’s determination to participate shall be in such Lender’s sole
and absolute discretion. Any Lender not responding by the end of such Election
Period shall be deemed to have declined to increase its respective Revolving
Commitment.

(c) Effective Date and Allocations. If the Total Revolving Commitments are
increased in accordance with this Section 2.27, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Incremental Revolving Commitment. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such Incremental Revolving Commitment and the Increase
Effective Date.

(d) Each of the following shall be the only conditions precedent to the making
of an Incremental Revolving Commitment:

(i) The Administrative Agent shall have consented in writing to such Incremental
Revolving Commitment;

(ii) The Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of each such Loan Party
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such Incremental Revolving Commitment unless such Incremental
Revolving Commitment shall have been expressly authorized by resolutions
previously adopted and certified to the Administrative Agent.

(iii) Each of the conditions precedent set forth in Section 5.2 shall be
satisfied.

 

59



--------------------------------------------------------------------------------

(iv) The Borrower shall be in compliance with the then applicable financial
covenants set forth in Section 7.1 hereof both as of the end of the most
recently ended fiscal quarter prior to the making of the Incremental Revolving
Commitment and immediately after giving effect to the making of the Incremental
Revolving Commitment on a pro forma basis (treating any Incremental Revolving
Commitment as fully funded);(v) The Borrower shall have delivered to the
Administrative Agent a Compliance Certificate certifying as to compliance with
the requirements of clauses (ii) and (iii) above, together with all reasonably
detailed calculations evidencing compliance with clause (iii) above.

(vi) The Borrower shall (x) deliver to any Lender providing an increase in the
Revolving Commitments hereunder (or any new Lender providing such Revolving
Commitment hereunder) any Notes requested by such Lender in connection with the
making of such increased or new Revolving Commitment, and (y) have executed any
amendments to this Agreement and the other Loan Documents as may be required by
the Administrative Agent to effectuate the provisions of this Section 2.27,
including, if applicable, any amendment that may be necessary to ensure and
demonstrate that the Liens and security interests granted by the Loan Documents
are perfected under the UCC or other applicable law to secure the Obligations in
respect of the Incremental Revolving Commitment.

(vii) The Borrower shall have paid to the Administrative Agent any fees required
to be paid pursuant to the terms of the Fee Letter, and shall have paid to any
Lender any fees required to be paid to such Lender in connection with the
increased Revolving Commitment (or in the case of a new Lender, such new
Revolving Commitment) hereunder.

(viii) With respect to any increase in the Revolving Commitment, the Borrower
shall prepay any Revolving Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 2.11) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Revolving Percentages resulting from any non-ratable increase in the Revolving
Commitments undertaken pursuant to this Section 2.27.

(e) Distribution of Revised Commitments Schedule. The Administrative Agent shall
promptly distribute to the parties an amended Schedule 1.1A (which shall be
deemed incorporated into this Agreement), to reflect any such changes in the
Revolving Commitments of the existing Lenders, or the addition of any new
Lenders and their respective Revolving Commitment amounts, and the respective
Revolving Percentages resulting therefrom.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 10.1 to the contrary.

(g) L/C Commitment and Total L/C Commitment. Any increase to the Total Revolving
Commitments under this Section 2.27 shall not have the effect of increasing the
Total L/C Commitments.

(h) Terms; Effect of Increase. Any additional Revolving Loans made available
pursuant to any such Incremental Revolving Commitment shall be treated on the
same terms (including with respect to pricing and maturity date) as, and made
pursuant to the same documentation as is applicable to, the original Revolving
Facility. Upon the increase in the Total Revolving Commitments under this
Section 2.27, all references in this Agreement and in any other Loan Document to
the Revolving Commitment of any Lender shall be deemed to include any increase
in such Lender’s Revolving Commitment pursuant to this Section 2.27. The
Revolving Loans, Revolving Commitments, and Total Revolving Commitments that are
subject to an increase under this Section 2.27 shall be entitled to all of the

 

60



--------------------------------------------------------------------------------

benefits afforded by this Agreement and the other Loan Documents and shall
benefit equally and ratably from any guarantees and Liens provided under the
Loan Documents in favor of the Secured Parties.

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, either (x) the L/C Exposure would
exceed the Total L/C Commitments or (y) the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars or, in the sole discretion of the Issuing Lender with respect to any
particular Letter of Credit, a Foreign Currency, and (ii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
Letter of Credit Maturity Date, provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). For the avoidance of doubt, no commercial letters of credit shall be
issued by the Issuing Lender to any Person under this Agreement. For purposes of
this Agreement, the stated amount of any Letter of Credit issued in a Foreign
Currency shall be converted into Dollars from time to time by the Issuing Lender
and upon any drawing under such Letter of Credit.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii) the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);

(iv) any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

 

61



--------------------------------------------------------------------------------

(v) such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount of less than $50,000;
or

(vii) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof). In the event of a conflict
between the terms of an Application and the terms of this Agreement, the terms
of this Agreement shall govern.

3.3 Fees and Other Charges.

(a) The Borrower agrees to pay, with respect to each outstanding Letter of
Credit issued for the account of (or at the request of) the Borrower, (i) a
fronting fee of 0.125% per annum on the daily amount available to be drawn under
each such Letter of Credit to the Issuing Lender for its own account (a “Letter
of Credit Fronting Fee”), (ii) a letter of credit fee at the rate per annum of
2.00% (which fee shall, during the continuance of an Event of Default, upon the
request of the Required Lenders, be increased by 2.00% per annum; provided that
such increase shall apply automatically and without any required consent
therefor upon the occurrence of any Event of Default arising under
Section 8.1(a) or (f)) multiplied by the daily amount available to be drawn
under each such Letter of Credit to the Administrative Agent for the ratable
account of the L/C Lenders (determined in accordance with their respective L/C
Percentages) (a “Letter of Credit Fee”), (iii) the Issuing Lender’s standard and
reasonable fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued for the account of (or at the request of) the
Borrower or processing of drawings thereunder (the fees in this clause (iii),
collectively, the “Issuing Lender Fees”) and (iv) interest on the drawn amount
of any Letter of Credit that has not been reimbursed in full or converted to a
Revolving Loan pursuant to Section 3.5(b) at a per annum rate of the Prime Rate.
The Issuing Lender Fees shall be paid when required by the Issuing Lender, and
the Letter of Credit Fronting Fee and the Letter of Credit Fee shall be payable
quarterly in arrears on the last Business Day of March, June, September and
December of each year and on the Letter of Credit

 

62



--------------------------------------------------------------------------------

Maturity Date. All Letter of Credit Fronting Fees and Letter of Credit Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(c) The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).

(d) Any letter of credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective L/C Percentages allocable to such Letter of Credit pursuant to
Section 2.23(a)(iv), with the balance of such fee, if any, payable to the
Issuing Lender for its own account.

(e) All fees payable under this Section 3.3 shall be fully earned on the date
paid and nonrefundable.

3.4 L/C Participations.

(a) L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(b) [Reserved].

3.5 Reimbursement.

(a) If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C

 

63



--------------------------------------------------------------------------------

Disbursement not later than (i) the immediately following Business Day if the
Issuing Lender issues such notice before 10:00 a.m. Pacific time on the date of
such L/C Disbursement, or (ii) on the second following Business Day if the
Issuing Lender issues such notice at or after 10:00 a.m. Pacific time on the
date of such L/C Disbursement. Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.5
or Section 2.7(a) that such payment be financed with a Revolving Loan or a
Swingline Loan, as applicable, in an equivalent amount and, to the extent so
financed, the Borrower’s obligations to make such payment shall be discharged
and replaced by the resulting Revolving Loan or Swingline Loan.

(b) If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans plus 2% per annum) on demand; provided that if at
the time of and after giving effect to such payment by the L/C Lenders, the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a Revolving
Loan in the aggregate principal amount of such payment without further action on
the part of any party, and the Total L/C Commitments shall be permanently
reduced by such amount; any amount so paid pursuant to this paragraph shall, on
and after the payment date thereof, be deemed to be Revolving Loans for all
purposes hereunder; provided that the Issuing Lender, at its option, may
effectuate a Revolving Loan Conversion regardless of whether the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

 

64



--------------------------------------------------------------------------------

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Interim Interest. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan; provided that the provisions of
Section 2.15(c) shall be applicable to any such amounts not paid when due.

3.10 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan or Swingline Loan pursuant to Section 3.5(b), or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then effective L/C Exposure in an amount equal to 105% of such
L/C Exposure.

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the

 

65



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender and the L/C Lenders, and agrees to maintain, a first priority security
interest and Lien in all such Cash Collateral and in all proceeds thereof, as
security for the Obligations to which such Cash Collateral may be applied
pursuant to Section 3.10(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or any Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than 105% of the applicable L/C
Exposure, Fronting Exposure and other Obligations secured thereby, the Borrower
or the relevant Lender or Defaulting Lender, as applicable, will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by such Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents including any
applicable Cash Management Agreement.

3.11 Additional Issuing Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.

3.12 Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor

 

66



--------------------------------------------------------------------------------

Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require. After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any then existing Letter of Credit.

3.13 Applicability of ISP or UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP or UCP.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender, as to itself, each of its Subsidiaries and
each other Loan Party, as applicable, that:

4.1 Financial Condition.

(a) The Pro Forma Financial Statements have been prepared giving effect (as if
such events had occurred on such date in the case of the balance sheets and the
beginning of the period presented in the case of the statements of income and
cash flows) to (i) the Loans to be made on the Closing Date and the use of
proceeds thereof, and (ii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Financial Statements have been prepared based on
the best information available to the Borrower as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as of December 31, 2018 assuming that the events specified in the preceding
sentence had actually occurred at such date in the case of the balance sheets
and at the beginning of the period presented in the case of the statements of
income and cash flows.

(b) The audited consolidated balance sheets of the Borrower and its Subsidiaries
as of December 31, 2015, December 31, 2016 and December 31, 2017, and the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited consolidated balance
sheets of the Borrower and its Subsidiaries as of December 31, 2018 and the
related unaudited consolidated statements of income and cash flows for such
period, present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal months, fiscal quarters or fiscal year, as applicable, then
ended (subject to normal year-end audit adjustments and the addition of
footnotes). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the auditing accounting
firm and disclosed therein and with the exception that the unaudited financial
statements may not contain all footnotes required by GAAP). No Loan Party, nor
the Group Members taken as whole, has, as of the Closing Date, any material
Guarantee Obligations, material contingent liabilities and liabilities for past
due taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or

 

67



--------------------------------------------------------------------------------

other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2017 to and including the date hereof, except as set forth on
Schedule 4.1, there has been no Disposition by any Group Member of any material
part of the business or property of a Loan Party or of the Group Members taken
as a whole.

4.2 No Change. Since December 31, 2017, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction except where the failure to be so qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect and
(d) is in material compliance with all Requirements of Law except in such
instances in which (i) such Requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted and the prosecution of such
contest would not reasonably be expected to result in a Material Adverse Effect,
and (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect, (ii) the filings referred to in Section 4.19 and (iii) Governmental
Approvals described in Schedule 4.4. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law (except as set forth in Schedule 4.5) or any material
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any material Requirement of Law or any such material
Contractual Obligation (other than the Liens created by the Security Documents).
No Group Member has violated any Requirement of Law or violated or failed to
comply with any Contractual Obligation applicable to the Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any

 

68



--------------------------------------------------------------------------------

of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that would reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
No Loan Party owns any Investment except as permitted by Section 7.8. The
Collateral Information Certificate sets forth a complete and accurate list of
all real property owned and leased by each Loan Party as of the Closing Date.

4.9 Intellectual Property. Each Group Member owns, or is licensed or has the
right to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No claim has been asserted and is pending by
any Person challenging or questioning any Group Member’s use of any Intellectual
Property or the validity or effectiveness of any Group Member’s Intellectual
Property, unless such claim would not reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Loan Parties, the use of Intellectual
Property by each Group Member, and the conduct of each Group Member’s business,
as currently conducted, does not infringe on or otherwise violate the rights of
any Person, unless such infringement would not reasonably be expected to have a
Material Adverse Effect, and there are no claims pending or, to the knowledge of
the Borrower, threatened in writing to such effect, unless such claim would not
reasonably be expected to have a Material Adverse Effect. No holding, decision
or judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, or such Group Member’s rights in, any
Intellectual Property or Intellectual Property license in any respect that would
reasonably be expected to have a Material Adverse Effect. No action or
proceeding is pending, or, to the knowledge of such Group Member, threatened in
writing (a) seeking to limit, cancel or question the validity of any material
Intellectual Property owned by a Group Member or such Group Member’s ownership
interest therein, and (b) which would reasonably be expected to have a Material
Adverse Effect.

4.10 Taxes. Each Group Member has, after giving effect to any extensions granted
or grace periods in effect, filed or caused to be filed all federal and state
income and all other material tax returns that are required under applicable law
to be filed by it and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, other than the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member. No tax Lien has been filed (other than Liens permitted by
Section 7.3(a)) upon any property or assets of any Group Member.

4.11 Federal Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of “buying’
or “carrying” “margin stock” (within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board. If any margin stock
directly or indirectly constitutes Collateral securing the Obligations, Borrower
shall notify Administrative Agent in writing, and, if requested

 

69



--------------------------------------------------------------------------------

by any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened in writing; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

4.13 ERISA.

(a) Schedule 4.13 is a complete and accurate list of all Plans maintained or
sponsored by the Borrower or any ERISA Affiliate or to which the Borrower or any
ERISA Affiliate contributes as of the Closing Date;

(b) the Borrower and its ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA with respect
to each Plan, and have performed all their obligations under each Plan;

(c) no ERISA Event has occurred or is reasonably expected to occur;

(d) the Borrower and each of its ERISA Affiliates have met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained;

(e) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and neither the Borrower nor any of its ERISA Affiliates knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage to fall below 60% as of the most recent valuation
date;

(f) except to the extent required under Section 4980B of the Code, or as
described on Schedule 4.13, no Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
the Borrower or any of its ERISA Affiliates;

(g) as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $500,000;

(h) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

(i) all liabilities under each Plan are (i) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing the
Plans, (ii) insured with a reputable insurance company, (iii) provided for or
recognized in the financial statements most recently delivered to

 

70



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders pursuant hereto or (iv) estimated in
the formal notes to the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto;

(j) there are no circumstances which may give rise to a liability in relation to
any Plan which is not funded, insured, provided for, recognized or estimated in
the manner described in clause (g); and

(k) (i) the Borrower is not and will not be a “plan” within the meaning of
Section 4975(e) of the Code; (ii) the assets of the Borrower do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) the Borrower is not
and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA; and (iv) transactions by or with the Borrower are not and will not be
subject to state statutes applicable to the Borrower regulating investments of
fiduciaries with respect to governmental plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
Except as set forth on Schedule 4.5, no Loan Party is subject to regulation
under any Requirement of Law (other than Regulation X of the Board) that limits
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of the Borrower and each
Subsidiary of the Borrower and, as to each such Person (other than Holdings),
the direct owner or owners thereof and the percentage of each class of Equity
Interests owned by such owner or owners, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
the Borrower or any Subsidiary, except as may be created by the Loan Documents
and except as are disclosed on Schedule 4.15.

4.16 Use of Proceeds. The proceeds of the Revolving Loans shall be used to
refinance the obligations of the Borrower outstanding under the Existing Credit
Facility, for working capital and for general corporate purposes. The proceeds
of the Initial Term Loan shall be used for the payment in full of the Eastward
Subordinated Indebtedness, with any excess Initial Term Loan proceeds used for
working capital and general corporate purposes. All or a portion of the proceeds
of the Delayed Draw Term Loans, Swingline Loans and the Letters of Credit shall
be used for working capital and general corporate purposes.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or have constituted a
violation of, or would reasonably be expected to give rise to liability under,
any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

71



--------------------------------------------------------------------------------

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any applicable Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that would reasonably be expected to give rise to liability under,
any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened in writing, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) there has been no release of Materials of Environmental Concern at or from
the Properties arising from or related to the operations of any Group Member or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f) all operations of the Group Members at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and except as disclosed on Schedule 4.17, to the knowledge
of the Borrower, there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, Etc. No statement or information prepared by or on
behalf of any Loan Party contained in this Agreement, any other Loan Document or
any other document, certificate or written statement furnished by or on behalf
of any Loan Party to the Administrative Agent or the Lenders, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading in any material respect in light of
the circumstances in which they were made. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by the Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Group Member that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates or statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents other than general conditions affecting the
Borrower’s industry.

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Stock (as

 

72



--------------------------------------------------------------------------------

defined in the Guarantee and Collateral Agreement), if any, described in the
Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the UCC or the corresponding code or statute
of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock together with applicable
endorsements are delivered to the Administrative Agent, and in the case of the
other Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3), to the extent that a
security interest in such Collateral can be perfected by delivery of such
certificates and the filing of such financing statements and other filings in
such offices. As of the Closing Date, no Loan Party that is a limited liability
company or partnership has any Equity Interest that is a Certificated Security.

(b) Any Mortgages delivered after the Closing Date pursuant to Section 6.12 will
be, upon execution, effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Liens permitted
pursuant to Section 7.3).

4.20 Solvency; Voidable Transaction. Each Loan Party is, and after giving effect
to the incurrence of all Indebtedness, Obligations and other obligations being
incurred in connection herewith, will be, Solvent. No transfer of property is
being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of such Loan Party.

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23 [Reserved].

4.24 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance. Each Loan Party maintains, with financially sound
and reputable insurance companies, pursuant to Section 5.2(b)(iii) of the
Guarantee and Collateral Agreement, insurance on all its property, for full
replacement cost with all-risk property form.

4.25 No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence of any Casualty Event affecting all
or any material portion of its property.

 

73



--------------------------------------------------------------------------------

4.26 Accounts Receivable.

(a) To the extent any Account is designated in any Borrowing Base Certificate as
an Eligible Account, such Account constitutes an Eligible Account as of the date
of such Borrowing Base Certificate.

(b) For any Eligible Account in any Borrowing Base Certificate, all statements
made and all unpaid balances appearing in all invoices, instruments and other
documents evidencing such Eligible Accounts are and shall be true and correct in
all material respects and all such invoices, instruments and other documents,
and all of the Borrower’s books and records are genuine and in all respects what
they purport to be. All sales and other transactions underlying or giving rise
to each Eligible Account comply in all material respects with all applicable
laws and governmental rules and regulations. The Borrower has no knowledge of
any actual or imminent Insolvency Proceeding of any Account Debtor whose
accounts are Eligible Accounts in any Borrowing Base Certificate. To the best of
the Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms. The Borrower is the owner of and has the legal
right to sell, transfer, assign and encumber each Eligible Account, and there
are no defenses, offsets, counterclaims or agreements for which the Account
Debtor may claim any deduction or discount.

4.27 [Reserved].

4.28 Patriot Act; Anti-Corruption. Each Loan Party is, and the Group Members,
including any director, officer, agent, employee, affiliate or other person
acting on behalf of the Loan Party or Group Member, taken as a whole are, (where
applicable) in compliance, in all material respects, with the (a) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (b) the Patriot Act or the U.K. Bribery Act 2012 or the United States
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-bribery/corruption law. Each Group
Member is in compliance with the FCPA and other applicable anti-corruption laws
in all material respects and will maintain in effect policies and procedures
designed to promote compliance by the Group Members and their respective
directors, officers, employees and agents with the FCPA and any other
anti-corruption law.

4.29 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower or any such Subsidiary, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or an
entity that is, or is owned or controlled by an individual or entity that is
(a) currently the subject of any Sanctions, or (b) located, organized or
resident in a Designated Jurisdiction.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

74



--------------------------------------------------------------------------------

(a) Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent:

(i) this Agreement, executed and delivered by the Administrative Agent, Borrower
and each Lender listed on Schedule 1.1A;

(ii) the Collateral Information Certificate, executed by a Responsible Officer;

(iii) if required by any Term Lender, a Term Loan Note executed by the Borrower
in favor of such Term Lender;

(iv) if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;

(v) if required by the Swingline Lender, the Swingline Loan Note executed by the
Borrower in favor of such Swingline Lender;

(vi) the Guarantee and Collateral Agreement, executed and delivered by each
Group Member named therein;

(vii) each Intellectual Property Security Agreement, executed by the applicable
Group Member related thereto;

(viii) each other Security Document, executed and delivered by the applicable
Loan Party party thereto;

(ix) a completed Borrowing Base Certificate dated as of the Closing Date; and

(x) the Flow of Funds Agreement, executed by the Borrower.

(b) Financial Statements; Projections. The Administrative Agent shall have
received the financial statements referred to in Section 4.1.

(c) Approvals. Except for the Governmental Approvals described in Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Equity Interest issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents and the consummation of the other transactions contemplated hereby,
shall have been obtained and be in full force and effect.

(d) Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the Secretary, Managing Member or equivalent officer or other Responsible
Officer of such Loan Party, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including (i) the Operating Documents of
such Loan Party, (ii) the relevant board resolutions or written consents of such
Loan Party adopted by such Loan Party for the purposes of authorizing such Loan
Party to enter into and perform the Loan Documents to which such Loan Party is
party, (iii) the names, titles, incumbency and signature specimens of those
representatives of such Loan Party who have been authorized by such resolutions
and/or written consents to execute Loan Documents on behalf of such Loan Party,
(iv) a long form good standing certificate for each Loan Party certified as of a
recent date by the appropriate Governmental Authority of its respective
jurisdiction of organization, and

 

75



--------------------------------------------------------------------------------

(v) certificates of qualification as a foreign corporation issued by each
jurisdiction in which the failure of the applicable Loan Party to be so
qualified could reasonably be expected to result in a Material Adverse Effect.

(e) Responsible Officer’s Certificates.

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (e) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2017, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(iii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying the financial plan and
projections presented to the Borrower’s board of directors.

(f) Patriot Act, Etc. Each Lender shall have received, prior to the Closing
Date, all documentation and other information required by governmental
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act and Bank Secrecy Act
requirements, including OFAC, the Investment Canada Act, Proceeds of Crime
(Money Laundering) and Terrorist Financing Act, and evidence of compliance by
the Loan Parties with all laws, rules, and regulations of any jurisdiction
applicable to the Loan Parties concerning or relating to bribery or corruption
and Sanctions, in each case with results satisfactory to the Lenders.

(g) Reports. The Administrative Agent shall have received, in form and substance
satisfactory to it, all asset appraisals, field audits, and such other reports
and certifications, as it has reasonably requested.

(h) Existing Credit Facility, Etc. The Borrower shall have provided notice to
the Existing Agent (in accordance with the terms of the Existing Credit
Facility) of its intent to pay all obligations of the Group Members outstanding
under the Existing Credit Facility on the Closing Date, (B) the Administrative
Agent shall have received the Payoff Letter executed by the Existing Agent and
the Borrower, (C) all obligations of the Group Members in respect of the
Existing Credit Facility shall, substantially contemporaneously with the funding
of certain Loan proceeds on the Closing Date directly to the Existing Agent,
have been paid in full, (D) the Administrative Agent shall be satisfied that all
actions necessary to terminate the agreements evidencing the obligations of the
Group Members in respect of the Existing Credit Facility and the Liens of the
Existing Agent in the assets of the Group Members securing obligations under the
Existing Credit Facility shall have been, or substantially contemporaneously
with the Closing Date, shall be, taken, and (E) the Administrative Agent shall
have received such other documents and information related to the Existing
Credit Facility and the refinancing thereof as it may request.

 

76



--------------------------------------------------------------------------------

(i) Collateral Matters.

(i) Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, Liens to
be discharged on or prior to the Closing Date, or Liens securing obligations of
the Group Members under the Existing Credit Facility, which Liens shall be
discharged substantially contemporaneously with the Closing Date pursuant to the
Payoff Letter.

(ii) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received original versions of (A) the certificates representing the shares
of Equity Interests pledged to the Administrative Agent (if certificated) (for
the ratable benefit of the Secured Parties) pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (B) each promissory note (if any) pledged to the Administrative
Agent (for the ratable benefit of the Secured Parties) pursuant to the Guarantee
and Collateral Agreement, endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

(iii) Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Loan Documents or under law or reasonably requested by the Administrative
Agent to be filed, executed, registered or recorded to create in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed (if applicable) and delivered to the Administrative Agent in proper
form for filing, registration or recordation.

(iv) [Reserved].

(j) [Reserved].

(k) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date. All such amounts will be paid with proceeds of Loans made on
the Closing Date.

(l) Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of Foley Hoag LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

(m) Borrowing Notice. The Administrative Agent shall have received, in respect
of any Loans to be made on the Closing Date, a completed Notice of Borrowing
executed by the Borrower and otherwise complying with the requirements of
Section 2.5

(n) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of the
Borrower.

 

77



--------------------------------------------------------------------------------

(o) No Material Adverse Effect. There shall not have occurred since December 31,
2017, any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(p) No Litigation. No material litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority that has not previously been
disclosed to the Administrative Agent is pending or, to the knowledge of any
Group Member, threatened in writing (or to the extent any such action, suit,
investigation or proceeding has been previously disclosed to the Administrative
Agent, the absence of any adverse change therein since the date of such
disclosure) which could reasonably be expected to have a Material Adverse
Effect, and no litigation, investigation of proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened in writing, relating to or arising out of the Loan
Documents or the transactions contemplated hereby and thereby.

(q) Subordination Agreement. The Administrative Agent shall have received
subordination agreements in respect of the Accrued Rent Obligations, in form and
substance acceptable to the Administrative Agent.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage of such requested
extension of credit.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion effectuated by the Issuing Lender pursuant to
Section 3.5(b) despite such conditions not being satisfied) is subject to the
satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(b) Borrowing Base Certificate. The Borrower shall have delivered to the
Administrative Agent a duly executed Borrowing Base Certificate as of a date not
more than three days prior to the requested Borrowing Date.

(c) Contingency Funding. Administrative Agent has received satisfactory evidence
that there has not been any material impairment in the general affairs,
management, results of operations, financial condition or the prospect of
repayment of the Obligations, nor

 

78



--------------------------------------------------------------------------------

any material adverse deviation by the Group Members from the most recent board
approved Projections of Borrower presented to and accepted by the Administrative
Agent.

(d) Availability. With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(e) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(f) No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (excluding any Revolving Loan Conversion effectuated by the Issuing
Lender pursuant to Section 3.5(b) despite such conditions not being satisfied)
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 5.2 have
been satisfied.

5.3 Post-Closing Conditions Subsequent. The Borrower shall satisfy each of the
conditions subsequent to the Closing Date specified in this Section 5.3 to the
satisfaction of the Administrative Agent, in each case, by no later than the
date specified for such condition below (or, in each case, such later date as
the Administrative Agent shall agree in its sole discretion):

(a) On or before the date that is thirty (30) days after the Closing Date, the
Administrative Agent shall have received insurance certificates satisfying the
requirements of Section 6.6 hereof and Section 5.2(b) of the Guaranty and
Collateral Agreement, together with evidence reasonably satisfactory to the
Administrative Agent that the insurance policies of each Loan Party have been
endorsed for the purpose of naming the Administrative Agent (for the ratable
benefit of the Secured Parties) as an “additional insured” or “lender loss
payee”, as applicable, with respect to such insurance policies, in form and
substance satisfactory to the Administrative Agent;

(b) On or before the date that is thirty (30) days after the Closing Date, the
Borrower shall use commercially reasonable efforts to obtain a landlord’s
agreement from the lessor of the Borrower’s leased location in Birmingham,
Alabama, which agreement shall contain a waiver or subordination of all Liens or
claims that the landlord may assert against the Collateral at such location, and
shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

 

79



--------------------------------------------------------------------------------

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2018), a copy of the audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income and of cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, reported on without qualification (other than a “going concern” or like
matter of emphasis solely as a result of the maturity of any Loan occurring
within twelve (12) months from the date of such opinion) by any “Big Four”
accounting firm, or any other independent certified public accountants of
nationally recognized standing and reasonably acceptable to the Administrative
Agent;

(b) as soon as available, but in any event not later than 30 days after the end
of each month during each fiscal year of the Borrower (commencing with the
fiscal month ended February 28, 2019), the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such month
and the related unaudited consolidated statements of income and of cash flows
for such month and the portion of the fiscal year through the end of such month,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of the Borrower as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
addition of footnotes);

(c) as soon as available, but in any event not later than 45 days after the end
of each fiscal quarter (90 days with respect to quarterly periods ending on
December 31), during each fiscal year of the Borrower (commencing with the
fiscal quarter ending March 31, 2019), the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such quarter
and the related unaudited consolidated statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer of the Borrower as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the addition of footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Information required to be delivered
pursuant to Section 6.1(a) or (c) shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall be available on the website of the SEC at http:://www.sec.gov
or on the website of Holdings (provided, in each case, that Holdings has
notified the Administrative Agent (including by e-mail) that such information is
available on such website and, if requested by the Administrative Agent, shall
have provided hard copies to the Administrative Agent). Information required to
be delivered pursuant to this Section 6.1 may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.

6.2 Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender:

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer, on behalf of the
Borrower, (i) stating that, to the best of such Responsible Officer’s knowledge,
each Loan Party during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it during such period,

 

80



--------------------------------------------------------------------------------

and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such Compliance Certificate;
(ii) containing all information and calculations necessary for determining
compliance by each Group Member with the provisions of this Agreement referred
to therein as of the last day of the month or fiscal year of the Borrower; and
(iii) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and a list of any (x) registered Intellectual Property or (y) other material
Intellectual Property, issued, licensed, or acquired by any Loan Party since the
date of the most recent Compliance Certificate delivered pursuant to this clause
(iii) (or, in the case of the first such report so delivered, since the Closing
Date);

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of Borrower, a detailed, board-approved, consolidated budget
for the following fiscal year (including a projected consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of each fiscal quarter of
such fiscal year, the related consolidated statements of projected cash flow and
projected income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
board-approved budget and projections with respect to such fiscal year
(collectively, the “Projections”), which board-approved Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such board-approved Projections are based on estimates, information and
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized that such board-approved Projections are not to be viewed as fact and
that actual results during the period or periods covered by such Projections may
differ from the projected results set forth therein by a material amount;

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);

(e) within five (5) Business Days after the same are sent, copies of each annual
report, proxy or financial statement or other material report or notice that the
Borrower sends to the holders of any class of the Borrower’s debt or equity
securities and, within five (5) Business Days after the same are filed, copies
of all annual, regular, periodic and special reports and registration statements
which the Borrower may file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(f) upon request by the Administrative Agent, within five days after the same
are sent to, or received by any Loan Party or any Subsidiary thereof, copies of
all correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that would reasonably be expected to have a material
adverse effect on any of the Governmental Approvals or otherwise on the
operations of the Loan Parties or the Group Members;

(g) (i) not later than 30 days after the end of each month and (ii) prior to any
borrowing of Revolving Loans, accounts receivable agings, aged by invoice date,
accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, reconciliations of accounts receivable agings (aged by
invoice date), a Borrowing Base Certificate summarizing and calculating (where
applicable) the Borrowing Base, together with all key performance metrics
(including, without limitation, report of billings, and detailed customer
information) accompanied by such supporting detail and documentation as shall be
requested by the Administrative Agent in its reasonable discretion, and general
ledger;

 

81



--------------------------------------------------------------------------------

(h) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6, together
with any supplemental reports with respect thereto which the Administrative
Agent may reasonably request;

(i) promptly, details of any changes to the beneficial ownership information set
out in the Collateral Information Certificate, as may have been updated by any
subsequent written notice.

(j) promptly, such additional information regarding the operations, business
affairs and financial condition of the Borrower or any Subsidiary or compliance
with the terms of the Loan Documents as the Administrative Agent or any Lender
may from time to time reasonably request.

6.3 Accounts Receivable; Collections.

(a) Schedules and Documents Relating to Accounts. The Borrower shall deliver to
the Administrative Agent Borrowing Base Certificates (including supporting
details) and schedules of collections, as provided in Section 6.2, on the
Administrative Agent’s standard forms. If requested by the Administrative Agent,
the Borrower shall (i) furnish the Administrative Agent with copies (or, at the
Administrative Agent’s request after the occurrence and during the continuance
of an Event of Default, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to the Accounts and (ii) deliver to the Administrative Agent the
originals of all instruments and chattel paper evidencing or securing any
Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.

(b) Disputes. The Borrower shall promptly notify the Administrative Agent of all
disputes or claims relating to Accounts which allege or involve an amount in
excess of $250,000. The Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing at any time so long as (i) the Borrower does so in good
faith, in a commercially reasonable manner, in the ordinary course of business,
in arm’s-length transactions, and reports the same to the Administrative Agent
in the regular reports provided to the Administrative Agent; and (ii) no Default
or Event of Default has occurred and is continuing at such time.

(c) Collection of Accounts/Remittance of Proceeds of Collateral. Each Group
Member shall have the right to collect all payments in respect of its Accounts
other than during the existence of a Default or an Event of Default (during
which time the Administrative Agent may, in its sole discretion, collect any
such Accounts of the Loan Parties). Each Loan Party shall, or shall cause, all
payments on, and proceeds of, its Accounts and other Collateral, and other
payments from all sources to be delivered immediately to the Administrative
Agent by depositing all proceeds of such Accounts into one or more lockbox
accounts, or via electronic deposit capture into a “blocked account” as the
Administrative Agent may specify (each an “A/R Account”), in each case pursuant
to a blocked account agreement in a form reasonably satisfactory to the
Administrative Agent in its sole discretion. Prior to Lenders’ making any
advances under the Revolving Facility, the Borrower will direct all customers to
remit payments to an A/R Account. Any such amounts actually paid to or collected
by the Administrative Agent pursuant to this Section 6.3(c) shall be applied by
the Administrative Agent on a daily basis to the reduction of the Revolving
Loans then outstanding whether or not an Event of Default has occurred and is
continuing; provided that if a Streamline Period is then in effect, then such
amounts shall be returned by the Administrative Agent to a depository account of
the Borrower maintained with the Administrative Agent and the Loan Parties shall
have full and complete access to, and may direct the manner of disposition of,
funds in such account.

 

82



--------------------------------------------------------------------------------

(d) Returns. If any Account Debtor returns any Inventory to the Borrower, the
Borrower shall promptly (i) determine the reason for such return, (ii) issue a
credit memorandum to the Account Debtor in the appropriate amount, and
(iii) upon request from the Administrative Agent, provide a copy of such credit
memorandum to the Administrative Agent. In the event any attempted return occurs
after the occurrence and during the continuance of any Event of Default or if
the returns allege or involve an aggregate amount in excess of $250,000, the
Borrower shall immediately notify the Administrative Agent of the return of the
Inventory.

(e) Verification. The Administrative Agent may, from time to time, after
consultation with Borrower, (i) verify directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of a Loan Party or the Administrative Agent or such other name as
the Administrative Agent may choose, and (ii) notify any Account Debtor owing
any Loan Party money of the Administrative Agent’s security interest in such
funds and such account.

(f) No Liability. The Administrative Agent shall not be responsible or liable
for any shortage or discrepancy in, damage to, or loss or destruction of, any
goods, the sale or other disposition of which gives rise to an Account, or for
any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any of the Borrower’s
obligations under any contract or agreement giving rise to an Account. Nothing
herein shall, however, relieve the Administrative Agent from liability for its
own gross negligence or willful misconduct.

6.4 Payment of Obligations; Taxes.

(a) Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent (after giving effect to any extensions granted or grace
periods in effect), as the case may be, all of its material obligations
(including all Taxes imposed by law on the relevant Group Member) of whatever
nature, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
with respect thereto have been provided on the books of the relevant Group
Member.

(b) File or cause to be filed all federal and state income and all other
material tax returns that are required to be filed by the relevant Group Member
under applicable law.

6.5 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; (b) comply with all Contractual Obligations (including with respect to
leasehold interests of the Borrower) and Requirements of Law except to the
extent that failure to comply therewith would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and (c) comply with all
Governmental Approvals, and any term, condition, rule, filing or fee obligation,
or other requirement related thereto, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Borrower shall, and shall cause
each of its ERISA Affiliates to: (1) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code or other
Federal or state law; (2) cause each Qualified Plan to maintain its qualified
status under Section 401(a) of the Code; (3) make all required contributions to
any Plan; (4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Plan are either

 

83



--------------------------------------------------------------------------------

(x) funded to at least the minimum level required by law or, if higher, to the
level required by the terms governing such Plan; (y) insured with a reputable
insurance company; or (z) provided for or recognized in the financial statements
most recently delivered to the Administrative Agent and the Lenders pursuant
hereto; and (6) ensure that the contributions or premium payments to or in
respect of each Plan are and continue to be promptly paid at no less than the
rates required under the rules of such Plan and in accordance with the most
recent actuarial advice received in relation to such Plan and applicable law.

6.6 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty damage excepted and (b) maintain with financially sound and
reputable insurance companies, pursuant to section 5.2(b)(iii) of the Guarantee
and Collateral Agreement, insurance on all its property for full replacement
cost with all-risk property form.

6.7 Inspection of Property; Books and Records; Discussions.

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and (b) at
reasonable times on five (5) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers, directors and
employees of the Group Members and with their independent certified public
accountants; provided that such inspections at the Borrower’s expense shall not
be undertaken more frequently once every twelve (12) months, unless an Event of
Default has occurred and is continuing, in which case such inspections and
audits at the Borrower’s expense shall occur as often as the Administrative
Agent shall reasonably determine is necessary.

6.8 Notices. Give prompt written notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that would reasonably be expected to have a Material Adverse
Effect; and (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority that would
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $250,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought against any Group Member, or (iii) which
relates to any Loan Document;

(d) (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting the Borrower or any
ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following events, and shall provide the Administrative
Agent with a copy of any notice with respect to such event that may be required
to be filed with a Governmental Authority and any notice delivered by a
Governmental Authority to the Borrower or any ERISA Affiliate with respect to
such event: (A) an ERISA Event, (B) the adoption of any new Pension Plan by the
Borrower or any ERISA Affiliate, (C) the adoption of any amendment to a Pension
Plan, if such amendment will result in a material increase in benefits or
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA), or
(D) the commencement of contributions by the Borrower or any ERISA Affiliate to
any Plan that is subject to Title IV of ERISA or Section 412 of the Code; and

 

84



--------------------------------------------------------------------------------

(ii) (A) promptly after the giving, sending or filing thereof, or the receipt
thereof, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower or any of its ERISA Affiliates
with the IRS with respect to each Pension Plan, (2) all notices received by the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event, and (3) copies of such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request; and (B), without limiting the generality of the
foregoing, such certifications or other evidence of compliance with the
provisions of Sections 4.13 and 7.9 as any Lender (through the Administrative
Agent) may from time to time reasonably request;

(e) any material change in accounting policies or financial reporting practices
by any Loan Party; and

(f) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9 Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.10 Operating Accounts. Maintain all of the Borrower and its Subsidiaries’ cash
and Cash Equivalents in operating, depository and securities accounts maintained
with SVB and its Affiliates, and conduct its primary letter of credit and
foreign exchange transactions with SVB and its Affiliates; provided that the
Swiss Subsidiary shall be permitted to maintain an account or accounts at a
financial institution or institutions other than SVB and its Affiliates.

6.11 Audits, Appraisals and Field Examinations. Without duplication of
Section 6.7, at reasonable times, upon reasonable prior notice (provided that no
notice shall be required if an Event of Default has occurred and is continuing),
the Administrative Agent, or its agents, shall have the right to inspect the
Collateral and perform field examinations, inventory appraisals and the right to
conduct a commercial audit the Collateral and the Group Members’ business. The
foregoing inspections, appraisals, audits and field examinations shall be at the
Borrower’s expense (and the charge therefor shall be the Administrative Agent’s
then-current standard charge for the same or any third party expenses in
connection with performing such appraisal, audit or field examination), plus
reasonable and documented out-of-pocket expenses. Such inspections, field
examinations, appraisals and audits at the Borrower’s expense shall not be
undertaken more frequently than once every twelve (12) months, unless a Default
or Event of Default has occurred and is continuing, in which case such
inspections, appraisals and audits at the Borrower’s expense shall occur as
often as the Administrative Agent shall reasonably determine is necessary. In
the

 

85



--------------------------------------------------------------------------------

event the Borrower and the Administrative Agent schedule an audit, appraisal,
inspection or field examination more than ten (10) days in advance, and the
Borrower cancels or seeks to or reschedules the audit, inspection or field
examination with less than ten (10) days written notice to the Administrative
Agent then (without limiting any of the Administrative Agent’s rights or
remedies) the Borrower shall pay the Administrative Agent a fee of $1,000 plus
any reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent to compensate the Administrative Agent for the anticipated
costs and expenses of the cancellation or rescheduling.

6.12 Additional Collateral, Etc.

(a) With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than
(x) any property described in paragraph (b), (c) or (d) below, and (y) any
property subject to a Lien expressly permitted by Section 7.3(g)) as to which
the Administrative Agent, for the ratable benefit of the Secured Parties, does
not have a perfected Lien, promptly (and in any event within three (3) Business
Days (or such longer time period as the Administrative Agent may determine in
its sole discretion)) after such acquisition, (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent may reasonably deem
necessary or advisable to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable in the reasonable opinion of the
Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a fair market
value (together with improvements thereof) of at least $1,000,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Section 7.3(e)), promptly (and in any event within
sixty (60) days (or such longer time period as the Administrative Agent may
determine in its sole discretion)) after such acquisition, to the extent
requested by the Administrative Agent, (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, covering such real property, (ii) provide the Lenders with
(x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate, and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. In connection with the foregoing, no later than three
(3) Business Days prior to the date on which a Mortgage is executed and
delivered pursuant to this Section 6.12, in order to comply with the Flood Laws,
the Administrative Agent shall have received the following documents
(collectively, the “Flood Documents”): (A) a completed standard “life of loan”
flood hazard determination form (a “Flood Determination Form”), (B) if the
improvement(s) to the applicable improved real property is located in a special
flood hazard area, a notification to the applicable Loan Party (“Loan Party
Notice”) and (if applicable) notification to the applicable Loan Party that
flood insurance coverage under the National Flood Insurance Program (“NFIP”)

 

86



--------------------------------------------------------------------------------

is not available because the community does not participate in the NFIP,
(C) documentation evidencing the applicable Loan Party’s receipt of the Loan
Party Notice (e.g., countersigned Loan Party Notice, return receipt of certified
U.S. Mail, or overnight delivery), and (D) if the Loan Party Notice is required
to be given and, to the extent flood insurance is required by any applicable
Requirement of Law or any Lenders’ written regulatory or compliance procedures
and flood insurance is available in the community in which the property is
located, a copy of one of the following: the flood insurance policy, the
applicable Loan Party’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to the
Administrative Agent (any of the foregoing being “Evidence of Flood Insurance”).

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Loan Party (which,
for the purposes of this Section 6.12(c), shall include any existing Subsidiary
that ceases to be an Excluded Foreign Subsidiary and any entity created via a
Division Transaction), promptly (and in any event within ten (10) Business Days
(or such longer time period as the Administrative Agent may determine in its
sole discretion)) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
security interest and Lien in the Equity Interests of such new Subsidiary that
is owned directly by such Loan Party, (ii) deliver to the Administrative Agent
such documents and instruments as may be reasonably required to grant, perfect,
protect and ensure the priority of such security interest, including but not
limited to, the certificates representing such Equity Interests, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions as are necessary or advisable in the reasonable opinion of the
Administrative Agent to grant to the Administrative Agent for the ratable
benefit of the Secured Parties a perfected first priority security interest and
Lien in the Collateral described in the Guarantee and Collateral Agreement, with
respect to such Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary of the type described in Section 5.1(f), in a
form reasonably satisfactory to the Administrative Agent, with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in customary form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.

(d) With respect to any new first-tier Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (and in any event
within ten (10) Business Days (or such longer period of time as the
Administrative Agent may determine in its sole discretion)) (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Equity
Interests of such new Excluded Foreign Subsidiary that is owned by any such Loan
Party (provided that Equity Interests that possess more than 65% of the total
combined voting power of all outstanding classes of stock entitled to vote
(within the meaning of Section 1.956-2(c)(2) of the Treasury Regulations, and
taking into account all other direct or indirect pledges by the Borrower of the
voting Equity Interests of such Excluded Foreign Subsidiary) of any such new
first-tier Excluded Foreign

 

87



--------------------------------------------------------------------------------

Subsidiary shall not be required be so pledged, and in no event shall any Equity
Interests of any lower-tier Excluded Foreign Subsidiary be so pledged), (ii)
deliver to the Administrative Agent the certificates (if any) representing such
Equity Interests, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower, and take such other
action as may be necessary or, in the reasonable opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent. Any pledge of the voting
Equity Interests of any Excluded Foreign Subsidiary (taking into account all
direct and indirect pledges by any Loan Parties) in excess of 65% shall be void
ab initio, and any pledge for the benefit of any Secured Party of any Equity
Interests of any lower-tier Excluded Foreign Subsidiary shall be void ab initio.

(e) Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $500,000 of Collateral is stored or located, which
agreement or letter, in any such case, shall contain a waiver or subordination
of all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent. After the Closing Date, no
Collateral having a book value in excess of $500,000 shall be stored at any new
location, without the prior written consent of the Administrative Agent unless
and until a reasonably satisfactory landlord agreement or bailee letter, as
appropriate, shall first have been obtained with respect to such location. Each
Loan Party shall pay and perform its material obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.

(f) The provisions of this Section 6.12 are not intended to permit, or be deemed
to be a consent or waiver permitting, the Loan Parties to undertake any action
which is not permitted by the terms of Section 7 or any other provisions of this
Agreement.

6.13 [Reserved].

6.14 [Reserved].

6.15 Licensee Consent. Prior to entering into or becoming bound by any exclusive
inbound Intellectual Property license or agreement (other than over-the-counter
software that is commercially available to the public), the failure, breach, or
termination of which would reasonably be expected to cause a Material Adverse
Effect, the applicable Loan Party shall: (a) provide written notice to the
Administrative Agent of the material terms of such license or agreement; and
(b) to the extent reasonably requested by the Administrative Agent, use
commercially reasonable efforts to obtain the consent of, or waiver by, any
Person whose consent or waiver is necessary for (i) the applicable Loan Party’s
interest in such licenses or contract rights to be deemed Collateral and for the
Administrative Agent to have a security interest in it that might otherwise be
restricted by the terms of the applicable license or agreement, whether now
existing or entered into in the future, and (ii) the Administrative Agent to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with the Administrative Agent’s rights and
remedies under this Agreement and the other Loan Documents.

6.16 Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

 

88



--------------------------------------------------------------------------------

6.17 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations (other than any such Obligations arising in connection with Cash
Management Services) to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any Indebtedness of the Loan
Parties.

6.18 Anti-Corruption Laws. Conduct its business in material compliance with all
applicable anti-corruption laws and maintain policies and procedures designated
to promote and achieve compliance with such laws.

6.19 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

6.20 Dan Road Lease, et al.

(a) On or before December 31, 2019, Borrower shall have entered into an arm’s
length lease for Borrower’s facilities located at 65, 85, 150 and 275 Dan Road,
Canton, Massachusetts, 02021, to include all headquarters and manufacturing
facilities at such location or locations, which at a minimum will extend the
lease maturity date beyond the Revolving Termination Date and the Term Loan
Maturity Date and will otherwise be in form and substance reasonably acceptable
to the Administrative Agent and the Required Lenders, together with a landlord’s
consent for such leased location in favor of the Administrative Agent, in each
case in form and substance reasonably acceptable to the Administrative Agent and
the Required Lenders.

SECTION 7

NEGATIVE COVENANTS

The Borrower agrees that, at all times prior to the Discharge of Obligations,
the Borrower shall not, nor shall it permit any of its Subsidiaries to, directly
or indirectly:

7.1 Financial Condition Covenants.

(a) Minimum Consolidated Revenue. Permit Consolidated Revenue, measured on a
trailing twelve month basis, as of the last day of each quarterly period set
forth below to be less than the amount set forth below opposite such quarterly
period:

 

Quarterly Period Ending    Trailing Twelve Month Consolidated Revenue  

March 31, 2019

   $ 200,000,000  

June 30, 2019

   $ 213,500,000  

September 30, 2019

   $ 221,250,000  

December 31, 2019

   $ 231,500,000  

The minimum Consolidated Revenue requirements for the quarterly periods ending
March 31, 2020 and thereafter shall be determined no later than February 15 of
each applicable fiscal year, by the Required Lenders, in their reasonable
discretion following review of the board-approved Projection delivered pursuant
to Section 6.2(c) hereof and consultation with Borrower; provided that such
minimum Consolidated Revenue requirements shall in any event not be less than
the greater of (i) 85% of the

 

89



--------------------------------------------------------------------------------

Consolidated Revenue reflected in such board-approved Projections and (ii) 10%
year-over-year growth, when compared to each corresponding fiscal quarter from
the prior fiscal year.

(b) Minimum Liquidity. Permit Liquidity at any time, certified monthly by the
Borrower as at the last day of any month, to be less than the greater of (i) six
(6) months Monthly Burn; and (ii) $10,000,000.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document (including, for
the avoidance of doubt, any Cash Management Agreement);

(b) Indebtedness of (i) any Loan Party owing to any other Loan Party, (ii) any
Subsidiary (which is not a Loan Party) to any other Subsidiary (which is not a
Loan Party); and (iii) any Subsidiary that is not a Loan Party to any Loan Party
to the extent constituting an Investment permitted by and subject to the
limitations of Section 7.7(e)(iii);

(c) Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) by any Group Member (which is not a Loan Party) of the
Indebtedness of any other Group Member (which is not a Loan Party); (iii) of any
Group Member (which is not a Loan Party) of the Indebtedness of any Loan Party;
or (iv) of any Loan Party of the Indebtedness of any Subsidiary that is not a
Loan Party provided that such Guarantee Obligations are (A) subordinated to the
Obligations on terms and conditions reasonably acceptable to the Administrative
Agent and (B) subject to the limitations of Section 7.7(e)(iii); provided that,
in any case (i), (ii), (iii) or (iv), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any extensions of the maturity thereof without any other change in terms;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed$5,000,000 at any one time outstanding;

(f) Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate principal or face amount of any such Indebtedness outstanding at any
time shall not exceed $250,000;

(g) obligations (contingent or otherwise) of the of the Loan Parties and their
respective Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.13 and not for purposes of speculation;

(h) other unsecured Indebtedness not exceeding $150,000 at any one time
outstanding; and

(i) Indebtedness of a Person (other than the Borrower or a Subsidiary) existing
at the time such Person is merged with or into a Borrower or a Subsidiary or
becomes a Subsidiary, provided that (i) such Indebtedness was not, in any case,
incurred by such other Person in connection with, or in contemplation of, such
merger or acquisition, (ii) such merger

 

90



--------------------------------------------------------------------------------

or acquisition constitutes a Permitted Acquisition, (iii) with respect to any
such Person who becomes a Subsidiary, such Subsidiary is the only obligor in
respect of such Indebtedness, (iv) such Indebtedness shall constitute
Subordinated Indebtedness, and (iv) the aggregate principal amount of such
Indebtedness shall not exceed $7,500,000 at any time outstanding.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books in conformity with GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Loan Party or Group Member;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f) and any
Liens granted as a replacement or substitute therefor; provided that (i) no such
Lien is spread to cover any additional property after the Closing Date, (ii) the
amount of Indebtedness secured or benefitted thereby is not increased, (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured thereby is permitted by
Section 7.2(d);

(g) Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, and (iii) the amount of
Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor or sublessor or licensor or sublicensor
under any lease or license entered into in the ordinary course of its business
and covering only the assets so leased or licensed;

 

91



--------------------------------------------------------------------------------

(j) Liens arising from attachments or judgments, orders or decrees in
circumstances that do not constitute a Default or an Event of Default;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash management and operating account management or
are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;

(l) (i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens on cash deposits securing Obligations under any Specified Swap
Agreements permitted by Section 7.13; and

(m) the replacement, extension or renewal of any Lien permitted by clause
(g) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby.

7.4 Fundamental Changes. Enter into any merger, Division Transaction,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

(a) (i) any Loan Party may be merged or consolidated with or into another Loan
Party (provided that if such transaction involves the Borrower, the Borrower is
the surviving entity); and (ii) any Subsidiary that is not a Loan Party may be
merged or consolidated with or into (A) another Subsidiary that is not a Loan
Party or (B) a Loan Party (provided that a Loan Party is the surviving entity),
and may Dispose of any or all of its assets to any Group Member;

(b) any Subsidiary of a Loan Party may Dispose of any or all of its assets
(i) to the Borrower or any other Loan Party, or (ii) pursuant to a Disposition
permitted by Section 7.5;

(c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation; and

(d) any Subsidiary of Borrower may undertake a Division Transaction so long as
each entity resulting from such Division Transaction becomes a Loan Party to the
extent required hereunder.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of the Borrower, issue
or sell any shares of such Subsidiary’s Equity Interests to any Person, or
consummate any Division Transaction, except:

 

92



--------------------------------------------------------------------------------

(a) Dispositions of (i) obsolete or worn out property in the ordinary course of
business; and/or (ii) the early termination of motor vehicle lease agreements in
the ordinary course of business;

(b) Dispositions of Inventory and non-exclusive licenses in the ordinary course
of business;

(c) Dispositions permitted by clause (ii) of Section 7.4(a), Section 7.4(b)(i)
and/or Section 7.4(d);

(d) the sale or issuance of the Equity Interests (other than Disqualified Stock)
of (i) the Borrower in connection with any transaction that does not result in a
Change of Control, (ii) any Subsidiary of the Borrower to the Borrower or any
other Loan Party, or (iii) any Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party;

(e) the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

(f) the Disposition of property (i) by any Loan Party to any other Loan Party,
(ii) by any Subsidiary (which is not a Loan Party) to any other Group Member,
and (iii) by any Loan Party to any Subsidiary (which is not a Loan Party)
pursuant to an Investment permitted under Section 7.7(e)(iii);

(g) the Dispositions of property subject to a Casualty Event;

(h) leases or subleases of real property;

(i) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(b);

(j) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;
and

(k) Dispositions of other tangible personal property having a fair market value
not to exceed $500,000 in the aggregate for any fiscal year of the Borrower,
provided that at the time of any such Disposition, no Event of Default shall
have occurred and be continuing or would result from such Disposition;

provided, however, that any Disposition made pursuant to Section 7.5(a)-(k)
shall be made in good faith on an arm’s length basis for fair value.

7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, pay any earn-out payment, seller
debt or deferred purchase payments from acquisitions, declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Equity Interest of any Group Member,
whether now or

 

93



--------------------------------------------------------------------------------

hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
Group Member (collectively, “Restricted Payments”), except that:

(a) any Group Member may make Restricted Payments to any Loan Party; and

(b) so long as no Event of Default shall have occurred and be continuing at the
time or would result therefrom, each Loan Party may, purchase common stock or
common stock options from present or former officers or employees of any Group
Member upon the death, disability or termination of employment of such officer
or employee; provided that the aggregate amount of payments made under this
clause (b) shall not exceed $500,000 during any fiscal year of the Borrower;

(c) so long as no Event of Default shall have occurred and be continuing at the
time or would result therefrom, payments of Subordinated Indebtedness permitted
by Section 7.21(b) below;

(d) so long as no Event of Default shall have occurred and be continuing at the
time or would result therefrom, payment of earn-out obligations, seller debt and
deferred payment obligations with respect to acquisitions permitted by
Section 7.7(m); and

(e) so long as no Event of Default shall have occurred and be continuing at the
time or would result therefrom, payment of up to $11,761,506.44 in respect of
the redemption of Equity Interests and deferred payment obligations resulting
from Borrower’s 2017 acquisition of NuTech Medical, Inc.

7.7 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees, officers and directors of any Group Member
(i) in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$100,000 at any one time outstanding or (ii) relating to the purchase of equity
securities of the Borrower pursuant to employee stock purchase plans or
agreements approved by the Borrower’s board of directors) in an aggregate amount
of cash advanced for all Group Members not to exceed $250,000 at any one time
outstanding and loans to officers and former officers in existence on the date
hereof listed on Schedule 7.7(d);

(e) intercompany Investments by (i) any Group Member in a Loan Party, (ii) any
Subsidiary (which is not a Loan Party) in any other Subsidiary (which is not a
Loan Party), or (iii) so long as no Default or Event of Default shall have
occurred and be continuing immediately before and after giving effect thereto,
any Loan Party to any Subsidiary that is not

 

94



--------------------------------------------------------------------------------

a Loan Party, provided that the aggregate amount of all such Investments
(including, without limitation, transactions contemplated by Section 7.2(b)(iii)
and Section 7.5(f)(iii)) made pursuant to this clause (iii) shall not exceed the
lesser of (A) $300,000 per fiscal year or (B) the amount contemplated by the
most recent budget provided in accordance with Section 6.2(c) and reasonably
acceptable to the Required Lenders;

(f) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(g) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member, or on
settlement of any delinquent obligations of, or other disputes with, customers
or suppliers in the ordinary course of business in accordance with
Section 6.3(b);

(h) deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions;

(j) Specified Swap Agreements and Interest Rate Agreements permitted under this
Agreement;

(k) Investments existing on the date hereof listed on Schedule 7.8(n) (but
specifically excluding any future Investments in any Subsidiaries unless
otherwise permitted by Section 7.7(e));

(l) the formation of Subsidiaries after the Closing Date, subject to compliance
with Section 6.12(c) or (d) of this Agreement; and

(m) purchases or other acquisitions by any Group Member of the Equity Interests
in a Person that, upon the consummation thereof, will be a Subsidiary (including
as a result of a merger or consolidation) or all or substantially all of the
assets of, or assets constituting one or more business units of, any Person
(each, a “Permitted Acquisition”); provided that, with respect to each such
purchase or other acquisition:

(i) the newly-created or acquired Subsidiary (or assets acquired in connection
with such asset sale) shall be (x) in the same or a related line of business as
that conducted by the Borrower on the date hereof, or (y) in a business that is
permitted by Section 7.16

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii) no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax,

 

95



--------------------------------------------------------------------------------

litigation or other matters) that, as of the date of such purchase or
acquisition, could reasonably be expected to result in the existence or
incurrence of a Material Adverse Effect;

(iv) the Borrower shall give the Administrative Agent at least twenty
(20) Business Days’ prior written notice of any such purchase or acquisition;

(v) the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five (5) Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;

(vi) any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirement of Law binding on such Subsidiary or its properties;

(vii) after giving effect to any such Permitted Acquisition, provide evidence
reasonably satisfactory to Administrative Agent and the Lenders that Borrower
has maintained Liquidity equal to or greater than: (a) (X) the greater of the
absolute value of (I) Borrower’s average monthly Consolidated Adjusted EBITDA
for the most recent three-month period ending as of the date of such Permitted
Acquisition, less the Borrower’s average monthly Consolidated Capital
Expenditures for the most recent three-month period ending as of the date of
such Permitted Acquisition; and (II) Borrower’s average monthly Consolidated
Adjusted EBITDA, measured on a Pro Forma Basis for the ensuing three month
period immediately after giving effect to such Permitted Acquisition less the
Borrower’s average monthly Consolidated Capital Expenditures measured on a Pro
Forma Basis for the ensuing three month period immediately after giving effect
to such Permitted Acquisition; multiplied by (Y) six (6); and (b) $10,000,000;

(viii) (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis, to such acquisition or other purchase;

(ix) the Borrower shall not, based upon the knowledge of the Borrower as of the
date any such acquisition or other purchase is consummated, reasonably expect
such acquisition or other purchase to result in a Default or an Event of Default
under Section 8.1(c), at any time during the term of this Agreement, as a result
of a breach of any of the financial covenants set forth in Section 7.1;

(x) no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Section 7.2(i);

(xi) such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

(xii) the aggregate amount of the cash consideration paid by all Group Members
in connection with all such Permitted Acquisitions consummated from and after
the Closing Date, including any Indebtedness consisting of earnout obligations
permitted by the terms of Section 7.2(i), shall not exceed $7,500,000; and

 

96



--------------------------------------------------------------------------------

(xiii) each such Permitted Acquisition is (x) of a Person organized under the
laws of the United States and engaged in business activities primarily conducted
within the United States and (y) in which the acquiror is permitted to engage
pursuant to Section 7.16; and

(xiv) the Borrower shall have delivered to the Administrative Agent, at least
five (5) Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition.

7.8 ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to the Borrower or any ERISA Affiliate, (b) permit to exist any ERISA
Event, or any other event or condition, which presents the risk of a material
liability to any ERISA Affiliate, (c) make a complete or partial withdrawal
(within the meaning of ERISA Section 4201) from any Multiemployer Plan so as to
result in any material liability to the Borrower or any ERISA Affiliate,
(d) enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which could result in any material liability to any ERISA
Affiliate, (e) permit the present value of all nonforfeitable accrued benefits
under any Plan (using the actuarial assumptions utilized by the PBGC upon
termination of a Plan) materially to exceed the fair market value of Plan assets
allocable to such benefits, all determined as of the most recent valuation date
for each such Plan, or (f) engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by the
Administrative Agent or any Lender of any of its rights under this Agreement,
any Note or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or
Section 4975 of the Code.

7.9 Modifications of Certain Preferred Stock and Debt Instruments. (a) Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Preferred
Stock, if any (i) that would move to an earlier date the scheduled cash
redemption date or increase the amount of any scheduled cash redemption payment
or increase the rate or move to an earlier date any date for cash payment of
dividends thereon or (ii) that would be otherwise materially adverse to any
Lender or any other Secured Party; or (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Indebtedness permitted by Section 7.2 (other
than in connection with Dispositions permitted pursuant to Section 7.5(a)(ii)),
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

7.11 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction.

7.12 Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Equity Interests), or (b) effectively cap, collar or exchange

 

97



--------------------------------------------------------------------------------

interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of such Group Member.

7.13 Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents to which it is a party, other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) customary restrictions in leases, licenses and other agreements
with respect to the property leased or licensed thereunder, (d) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of a Loan Party, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary or, in any such case, that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement applies
only to such Subsidiary and does not otherwise expand in any material respect
the scope of any restriction or condition contained therein.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Loan Party and any of their respective Subsidiaries to (a) make Restricted
Payments in respect of any Equity Interests of such Subsidiary held by, or to
pay any Indebtedness owed to, any other Group Member, (b) make loans or advances
to, or other Investments in, any other Group Member, or (c) transfer any of its
assets to any other Group Member, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with a Disposition
permitted hereby of all or substantially all of the Equity Interests or assets
of such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, (iv) restrictions of the nature referred to in
clause (c) above under agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, or (v) any agreement in effect at
the time any Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein.

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.

7.17 Certification of Certain Equity Interests. Take any action to certificate
any Equity Interests having been pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) which were uncertificated at the time so
pledged, in any such case, without first undertaking to the reasonable
satisfaction of the Administrative Agent all such actions as may reasonably be
requested by the Administrative Agent to continue the perfection of its Liens
(held for the ratable benefit of the Secured Parties) in any such newly
certificated Equity Interests.

 

98



--------------------------------------------------------------------------------

7.18 Amendments to Operating Documents and Material Contracts.

(a) Amend or permit any amendments to any Loan Party’s Operating Documents, in
each case, if such amendment would be adverse to Administrative Agent or the
Lenders in any material respect, (b) amend or permit any amendments to, or
terminate or waive any provision of, any material Contractual Obligation, in
each case, if such amendment, termination, or waiver would be adverse to
Administrative Agent or the Lenders in any material respect.

7.19 Use of Proceeds. Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board;
(b) to finance an Unfriendly Acquisition; (c) to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swingline Lender, or otherwise) of
Sanctions (or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity in violation of
the foregoing); or (d) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.

7.20 Subordinated Debt.

(a) Amendments. Amend, modify, supplement, waive compliance with, or consent to
noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Loan Parties’ ability to pay and perform each of their respective Obligations at
the time and in the manner set forth herein and in the other Loan Documents and
is not otherwise adverse to the Administrative Agent and the Lenders, and
(ii) is in compliance with the subordination provisions therein and any
subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

(b) Payments. Make any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness, except as permitted by the subordination
provisions in the applicable Subordinated Debt Documents and any subordination
agreement with respect thereto in favor of the Administrative Agent and the
Lenders.

7.21 Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent of any Loan Party within its control to conduct, deal in or engage in
any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.
Borrowers shall deliver to the Administrative Agent and the Lenders any
certification or other

 

99



--------------------------------------------------------------------------------

evidence reasonably requested from time to time by the Administrative Agent or
any Lender confirming Borrower’s compliance with this Section 7.22.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

(a) the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof (including Section 2.8); or the Borrower
shall fail to pay any amount of interest on any Loan, or any other amount
payable hereunder or under any other Loan Document, within three (3) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.1, Section 6.2, Section 6.3(a),
Section 6.3(c), clause (i) of Section 6.5(a), Section 6.6(b), Section 6.8,
Section 6.10(a), Section 6.16, Section 6.18(c), Section 6.20 or Section 7 of
this Agreement or (ii) an “Event of Default” under and as defined in any
Security Document shall have occurred and be continuing; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document to which it is
party (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days thereafter;
or

(e) (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, with respect
thereto, but excluding the Loans) on the scheduled or original due date with
respect thereto; (B) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; (C) default in making any
payment or delivery under any such Indebtedness constituting a Swap Agreement
beyond the period of grace, if any, provided in such Swap Agreement; or
(D) default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
(x) cause, or to permit the holder or beneficiary of, or, in the case of any
such Indebtedness constituting a Swap Agreement, counterparty under, such
Indebtedness (or a trustee or agent on behalf of such holder, beneficiary, or
counterparty) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable or (in the
case of any such Indebtedness constituting a Swap Agreement) to be terminated,
or (y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that, unless such Indebtedness
constitutes a Specified Swap Agreement, a default, event or condition described
in clause (A), (B), (C), or (D) of this paragraph (e) shall not at any time
constitute an Event of Default

 

100



--------------------------------------------------------------------------------

unless, at such time, one or more defaults, events or conditions of the type
described in clauses (A), (B), (C), and (D) of this paragraph (e) shall have
occurred with respect to Indebtedness the outstanding principal amount (and, in
the case of Swap Agreements, other than Specified Swap Agreements, the Swap
Termination Value) of which, individually or in the aggregate of all such
Indebtedness, exceeds in the aggregate $250,000; or (ii) any default or event of
default (however designated) shall occur with respect to any Subordinated
Indebtedness of any Group Member; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(a) results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 60 days (provided that, during such 60 day period, no Loans shall be advanced
or Letters of Credit issued hereunder); or (iii) there shall be commenced
against any Group Member any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 30 days from the entry thereof (provided that,
during such 30 day period, no Loans shall be advanced or Letters of Credit
issued hereunder); or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g) there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $500,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $500,000; or

(h) there is entered against any Group Member (i) one or more final judgments or
orders for the payment of money or fines or penalties issued by any Governmental
Authority involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not disputed coverage)
of $500,000 or more, or (ii) one or more non-monetary final judgments that have,
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case (i) or (ii), (A) enforcement
proceedings are commenced by any creditor or any such Governmental Authority, as
applicable, upon such judgment, order, penalty or fine, as applicable, or
(B) such judgment, order, penalty or fine, as applicable, shall not have been
vacated, discharged, stayed or bonded, as applicable, pending appeal within 60
days from the entry or issuance thereof; or

(i) (i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby (other than a result of the failure by Administrative Agent or
any Lender to file a financing or continuation statement or to maintain
possession or any possessory collateral in its possession), in each case, with
respect to Collateral having a fair market value in excess of $500,000; or

 

101



--------------------------------------------------------------------------------

(ii) any court order enjoins, restrains or prevents a Loan Party from conducting
all or any material part of its business; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) any material Governmental Approvals necessary for any Loan Party to operate
in the ordinary course shall have been (i) revoked, rescinded, suspended,
modified in an adverse manner or not renewed in the ordinary course for a full
term or (ii) subject to any decision by a Governmental Authority that designates
a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (A) has, or would
reasonably be expected to have, a Material Adverse Effect, or (B) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or nonrenewal could reasonably
be expected to materially adversely affect the status of or legal qualifications
of any Group Member to hold any material Governmental Approval in any other
jurisdiction; or

(m) any Loan Document (including the subordination provisions of any
subordination agreement or intercreditor agreement governing Subordinated
Indebtedness) not otherwise referenced in Section 8.1(i) or (j), at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or any further liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
such Loan Document; or

(n) a Material Adverse Effect shall occur; or

(o) any Person that entered into a subordination or intercreditor agreement with
the Administrative Agent with respect to any Subordinated Indebtedness breaches
any material terms of such agreement; or

(p) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Equity Interest of the Borrower,
(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (v) Indebtedness incurred pursuant
to Section 7.2, (w) nonconsensual obligations imposed by operation of law,
(x) obligations pursuant to the Loan Documents to which it is a party,
(y) obligations with respect to its Equity Interest, and (z) Guarantee
Obligations of Indebtedness secured by Equity Interests of the Borrower so long
as such Indebtedness is permitted hereunder and subordinated to the Obligations
in accordance with the terms hereof or (iii) own, lease, manage or otherwise
operate any properties or assets other than the ownership of shares of Equity
Interests of the Borrower

(q) (i) fail to provide notice to the Administrative Agent of any Key Person
departing from or ceasing to be employed by Borrower within five (5) days after
such Key Person’s departure from Borrower; and/or (ii) fail to replace such Key
Person with a Person reasonably acceptable to the Administrative Agent and the
Required Lenders within ninety (90) days after such Key Person’s departure from
Borrower.

 

102



--------------------------------------------------------------------------------

8.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the Term
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Term Commitments, the
Swingline Commitments and the L/C Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable; (iii) any Cash Management Bank may terminate any Cash Management
Agreement then outstanding and declare all Obligations then owing by the Group
Members under any such Cash Management Agreements then outstanding to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
and (iv) the Administrative Agent may exercise on behalf of itself, any Cash
Management Bank, the Lenders and the Issuing Lender all rights and remedies
available to it, any such Cash Management Bank, the Lenders and the Issuing
Lender under the Loan Documents.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to 105% of the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrower
hereunder and under the other Loan Documents in accordance with Section 8.3.

In addition, (x) the Borrower shall also Cash Collateralize the full amount of
any Swingline Loans then outstanding, and (y) to the extent elected by any
applicable Cash Management Bank, the Borrower shall also Cash Collateralize the
amount of any Obligations in respect of Cash Management Services then
outstanding, which Cash Collateralized amounts shall be applied by the
Administrative Agent to the payment of all such outstanding Cash Management
Services, and any unused portion thereof remaining after all such Cash
Management Services shall have been fully paid and satisfied in full shall be
applied by the Administrative Agent to repay other Obligations of the Loan
Parties hereunder and under the other Loan Documents in accordance with the
terms of Section 8.3.

(c) After all such Letters of Credit and Cash Management Agreements shall have
been terminated, expired or fully drawn upon, as applicable, and all amounts
drawn under any such Letters of Credit shall have been reimbursed in full and
all other Obligations of the Borrower and the other Loan Parties (including any
such Obligations arising in connection with Cash Management Services) shall have
been paid in full, the balance, if any, of the funds having been so Cash
Collateralized shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

 

103



--------------------------------------------------------------------------------

8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19 and
2.20 (including interest thereon)) payable to the Administrative Agent, in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender ((including any Letter
of Credit Fronting Fees and Issuing Lender Fees), and any Qualified Counterparty
and any applicable Cash Management Bank (in its respective capacity as a
provider of Cash Management Services), and the documented out-of-pocket fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender, and amounts payable under Sections 2.19, and 2.20), in each case,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to the extent that the Swingline Lender has advanced any Swingline Loans
that have not been refunded by each Lender’s Swingline Participation Amount,
payment to the Swingline Lender of that portion of the Obligations constituting
the unpaid principal of and interest upon the Swingline Loans advanced by the
Swingline Lender;

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest in respect of any Cash Management
Services and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Cash Management Agreements, in each case, ratably among the Lenders, any
applicable Cash Management Bank (in its respective capacity as a provider of
Cash Management Services), and any Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Cash Management
Agreements, in each case, ratably among the Lenders, any applicable Cash
Management Bank (in its respective capacity as a provider of Cash Management
Services), and any applicable Qualified Counterparties, in each case, ratably
among them in proportion to the respective amounts described in this clause
Fifth and payable to them;

Sixth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Seventh, for the account of any applicable Qualified Counterparty and any
applicable Cash Management Bank, to cash collateralize Obligations arising under
any then outstanding Specified Swap Agreements and Cash Management Services, in
each case, ratably among them in proportion to the respective amounts described
in this clause Seventh payable to them;

 

104



--------------------------------------------------------------------------------

Eighth, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations described in this clause Eighth and
payable to them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been cash
collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties to
preserve the allocation of such payments to the satisfaction of the Obligations
in the order otherwise contemplated in this Section 8.3.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders, the Issuing Lender, and the Swingline Lender, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or obligations, except those expressly set forth herein and in the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(c) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty and provider of Cash
Management Services) hereby irrevocably (i) authorizes the

 

105



--------------------------------------------------------------------------------

Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement and any Subordination
Agreements, and (ii) appoints and authorizes the Administrative Agent to act as
the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information

 

106



--------------------------------------------------------------------------------

relating to the Borrower or any of its Affiliates that is communicated to or
obtained by any Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The

 

107



--------------------------------------------------------------------------------

Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents or any related agreement or any document
furnished hereunder or thereunder, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Group Members and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or Affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party and without limiting the obligation of the
Borrower or any other Loan Party to do so) according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct, and that
with respect to such unpaid amounts owed to any Issuing Lender or Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of

 

108



--------------------------------------------------------------------------------

the time that the applicable unreimbursed expense or indemnity payment is
sought). The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between

 

109



--------------------------------------------------------------------------------

the Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of Section 9 and Section 10.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.

9.10 Collateral and Guaranty Matters.

(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(i) to release any Lien on any Collateral or other property granted to or held
by the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Lender shall have been made), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.1, if approved, authorized or ratified
in writing by the Required Lenders;

(ii) to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(iii) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the guaranty pursuant to this
Section 9.10.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(c) Notwithstanding anything contained in any Loan Document, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any guaranty of the Obligations (including any such guaranty provided by
the Guarantors pursuant to the Guarantee and Collateral Agreement), it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law or any other
judicial proceeding. In the event of a foreclosure by the Administrative Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Administrative Agent or any Secured Party may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
such Secured Party (but not any Lender or Lenders in its or their respective

 

110



--------------------------------------------------------------------------------

individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent on behalf of the Secured Parties at such sale or other disposition. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the guarantees of the Obligations
provided by the Loan Parties under the Guarantee and Collateral Agreement, to
have agreed to the foregoing provisions. In furtherance of the foregoing, and
not in limitation thereof, no Specified Swap Agreement and no Cash Management
Agreement, the Obligations under which constitute Obligations, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
Obligations of any Loan Party under any Loan Document except as expressly
provided herein or in the Guarantee and Collateral Agreement. By accepting the
benefits of the Collateral and of the guarantees of the Obligations provided by
the Loan Parties under the Guarantee and Collateral Agreement, any Secured Party
that is a Cash Management Bank or a Qualified Counterparty shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and to have agreed to be bound by the
Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12 No Other Duties.

 

111



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, none of the “Bookrunners”,
“Arrangers”, “Documentation Agent” or “Syndication Agent” that may be listed on
the cover page hereof from time to time shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the
Issuing Lender or the Swingline Lender hereunder.

9.13 Cash Management Bank and Qualified Counterparty Reports. Each Cash
Management Bank and each Qualified Counterparty agrees to furnish to the
Administrative Agent, as frequently as the Administrative Agent may reasonably
request, with a summary of all Obligations in respect of Cash Management
Services and/or Specified Swap Agreements, as applicable, due or to become due
to such Cash Management Bank or Qualified Counterparty, as applicable. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Cash Management Bank
or Qualified Counterparty (in its capacity as a Cash Management Bank or
Qualified Counterparty and not in its capacity as a Lender) unless the
Administrative Agent has received written notice thereof from such Cash
Management Bank or Qualified Counterparty and if such notice is received, the
Administrative Agent shall be entitled to assume that the only amounts due to
such Cash Management Bank or Qualified Counterparty on account of Cash
Management Services or Specified Swap Agreements are set forth in such notice.

9.14 Survival. This Section 9 shall survive the Discharge of Obligations.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document (other than any L/C
Related Document, any Specified Swap Agreement and any Cash Management
Agreement), nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except that no amendment or modification of
defined terms used in the financial covenants in this Agreement or waiver of any
Default or Event of Default or the right to receive interest at the Default
Rate) shall constitute a reduction in the rate of interest or fees for purposes
of this clause (A)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment or Term Commitment, in each case, without the written consent of each
Lender directly affected thereby; (B) eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
value of the guarantees (taken as a whole) of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all

 

112



--------------------------------------------------------------------------------

Lenders; (D) (i) amend, modify or waive the pro rata requirements of
Section 2.18 or any other provision of the Loan Documents requiring pro rata
treatment of the Lenders in a manner that adversely affects Revolving Lenders
without the written consent of each Revolving Lender or (ii) amend, modify or
waive the pro rata requirements of Section 2.18 or any other provision of the
Loan Documents requiring pro rata treatment of the Lenders in a manner that
adversely affects Term Lenders or the L/C Lenders without the written consent of
each Term Lender and/or, as applicable, each L/C Lender; (E) reduce the
percentage specified in the definition of Majority Revolving Lenders without the
written consent of all Revolving Lenders or reduce the percentage specified in
the definition of Majority Term Lenders without the written consent of all Term
Lenders; (F) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (G) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; (H) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender; or (I) (i) amend or modify the
application of prepayments set forth in Section 2.12(e) or the application of
payments set forth in Section 8.3 in a manner that adversely affects Revolving
Lenders without the written consent of the Majority Revolving Lenders,
(ii) amend or modify the application of prepayments set forth in Section 2.12(e)
or the application of payments set forth in Section 8.3 in a manner that
adversely affects Term Lenders or the L/C Lenders without the written consent of
the Majority Term Lenders and, as applicable, the L/C Lenders, or (iii) amend or
modify the application of payments provisions set forth in Section 8.3 in a
manner that adversely affects the Issuing Lender, any Cash Management Bank or
any Qualified Counterparty, as applicable, without the written consent of the
Issuing Lender, such Cash Management Bank or any such Qualified Counterparty, as
applicable. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent, the Issuing Lender, each Cash
Management Bank, each Qualified Counterparty, and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured during the period such waiver is
effective; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon. Notwithstanding the
foregoing, the Issuing Lender may amend any of the L/C Documents without the
consent of the Administrative Agent or any other Lender and the Issuing Lender,
Administrative Agent and the Borrower may make customary technical amendments if
any Letter of Credit shall be issued hereunder in a currency other than U.S.
Dollars. Notwithstanding the foregoing, the Issuing Lender may amend any of the
L/C-Related Documents without the consent of the Administrative Agent or any
other Lender. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Revolving Commitment or Term Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower or any other Loan Party, as applicable, requests
that this Agreement or any of the other Loan Documents, as applicable, be
amended or otherwise modified in a manner which would require the consent of all
of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:

 

113



--------------------------------------------------------------------------------

(i) the termination of the Commitments of each such Minority Lender;

(ii) the assumption of the Loans and Commitments of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

(iii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c) The Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement or any of the other Loan Documents to the
extent such amendment consists solely of the making of typographical corrections
and/or addressing any technical defects and/or ambiguities.

(d) Notwithstanding any provision herein to the contrary, but subject to the
proviso in Section10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders and Majority Revolving Lenders
or Majority Term Lenders, as applicable.

(e) Notwithstanding any provision herein to the contrary, any Cash Management
Agreement or Specified Swap Agreement may be amended or otherwise modified by
the parties thereto in accordance with the terms thereof without the consent of
the Administrative Agent or any Lender.

(f) Notwithstanding any provision herein or in any other Loan Document to the
contrary, no Cash Management Bank and no Qualified Counterparty shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of Cash Management Services or Specified
Swap Agreements or Obligations owing thereunder, nor shall the consent of any
such Cash Management Bank or Qualified Counterparty, as applicable, be required
for any matter, other than in their capacities as Lenders, to the extent
applicable.

(g) The Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement or any of the Loan Documents to cure any
omission, mistake or defect.

10.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three Business Days after being deposited
in the mail, postage prepaid, or, in the case of facsimile or electronic mail
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

114



--------------------------------------------------------------------------------

Borrower:

  

Organogenesis Inc.

85 Dan Road

Canton, Massachusetts 02021

Attention: Tim Cunningham, CFO

Fax: (781) 401-1257

Email: TCunningham@organo.com

Website: organo.com

with a copy to:

  

Foley Hoag LLP

155 Seaport Blvd.

Boston, Massachusetts 02210

Attention: William Kolb, Esq.

Fax: (617) 832-7000

Email: wkolb@foleyhoag.com

Administrative Agent:

  

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, Massachusetts 02466

Attention: Sam Subilia

Facsimile No.: (617) 527-0177

E-Mail: ssubilia@svb.com

with a copy to:

  

Morrison & Foerster, LLP

200 Clarendon Street, 20th Floor

Boston, Massachusetts 021116

Attn.: Charles W. Stavros, Esq.

E-mail: cstavros@mofo.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

115



--------------------------------------------------------------------------------

(d) (i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”)

(ii) the Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform in the absence of
gross negligence and willful misconduct. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Lender and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent or any Lender), in connection with the syndication
of the Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, and shall pay all reasonable fees and time
charges for attorneys who may be employees of the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued or

 

116



--------------------------------------------------------------------------------

participated in hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Lender or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 10.5(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).

 

117



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby in the absence of gross negligence and willful
misconduct.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
Discharge of Obligations.

10.6 Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which, for purposes of this
Section 10.6, shall include any Cash Management Bank and any Qualified
Counterparty, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder)

 

118



--------------------------------------------------------------------------------

or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Facility, or $5,000,000, in the case of any assignment in respect of
the Term Facility, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof, and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Facility
if such assignment is to a Person that is not a Lender with a Commitment in
respect of such Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender, or (ii) any Term Loans to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Lender and the Swingline Lender (such consent not
to be unreasonably withheld or delayed), shall be required for any assignment in
respect of the Revolving Facility, if such assignment is to a Person that is not
a Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

119



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust established
for, or owned and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a holding company, investment vehicle or
trust established for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a

 

120



--------------------------------------------------------------------------------

“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.20(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19 and 2.20 (subject to the requirements and limitations therein,
including the requirements under Section 2.20(f) (it being understood that the
documentation required under Section 2.20(f) shall be delivered by such
Participant to the Lender granting such participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.23 as if it were an assignee under Section 10.6(b); and
(B) shall not be entitled to receive any greater payment under Sections 2.19 or
2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in any Requirement of Law that occurs
after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.23 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Notes. The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

 

121



--------------------------------------------------------------------------------

(g) Representations and Warranties of Lenders. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
effective date of the applicable Assignment and Assumption that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) Upon the occurrence and during the continuance of any Event of Default each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such

 

122



--------------------------------------------------------------------------------

setoff and application. The rights of each Lender and its Affiliates under this
Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the Discharge of
Obligations.

10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Electronic Execution of Assignments.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any

 

123



--------------------------------------------------------------------------------

provisions in this Agreement relating to Defaulting Lenders shall be limited
under or in connection with any Insolvency Proceeding, as determined in good
faith by the Administrative Agent or the Issuing Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

10.12 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.13 GOVERNING LAW. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, AND ANY CLAIM,
CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN CONTRACT,
TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED WITH, OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE INTERNAL LAWS (AND NOT THE CONFLICT OF LAW RULES) OF THE STATE OF NEW YORK.
This Section 10.13 shall survive the Discharge of Obligations.

10.14 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(e) agrees that all disputes, controversies, claims, actions and other
proceedings involving, directly or indirectly, any matter in any way arising out
of, related to, or connected with, this Agreement, any other Loan Document, any
contemplated transactions related hereto or thereto, or the relationship between
any Loan Party, on the one hand, and the Administrative Agent or any Lender, on
the other hand, and any and all other claims of any Borrower against the
Administrative Agent or any Lender of any kind, shall be brought only in a state
court located in the Borough of Manhattan, or in a federal court sitting in the
Borough of Manhattan; provided that nothing in this Agreement shall be deemed to
operate to preclude the Administrative Agent or any Lender from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Administrative Agent or such Lender. The Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and the Borrower hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court. The Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to the
Borrower at the addresses set forth in Section 10.2 of this Agreement and that
service so made shall be deemed completed upon the earlier to occur of the
Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid;

(f) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL;

 

124



--------------------------------------------------------------------------------

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.

(b) At such time as the Loans and the other Obligations under the Loan Documents
(other than inchoate indemnity obligations and obligations under or in respect
of Specified Swap Agreements, to the extent no default or termination event
shall have occurred thereunder) shall have been paid in full, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding (or
such Letters of Credit shall have been Cash Collateralized as provide herein),
the Collateral (other than any cash collateral securing any Specified Swap
Agreements, any Cash Management Services or outstanding Letters of Credit) shall
be released from the Liens created by the Security Documents and Cash Management
Agreements (other than any Cash Management Agreements used to cash collateralize
any Obligations arising in connection with Cash Management Agreements), and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents and
Cash Management Agreements (other than any Cash Management Agreements used to
cash collateralize any Obligations arising in connection with Cash Management
Agreements) shall terminate, all without delivery of any instrument or
performance of any act by any Person.

10.17 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties for purposes related to the
Loan Documents (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance

 

125



--------------------------------------------------------------------------------

Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any Lender’s financing sources; (ii) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Facilities or (iii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower. In addition, the Administrative Agent, the Lenders, and
any of their respective Related Parties, may (A) disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments; and (B) use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
credit facilities contemplated by this Agreement in connection with marketing,
press releases, or other transactional announcements or updates provided to
investor or trade publications, including the placement of “tombstone”
advertisements in publications of its choice at its own expense.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws, rules, and regulations.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.18 Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

 

126



--------------------------------------------------------------------------------

10.19 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower and each other Loan
Party that, pursuant to the requirements of “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the names and addresses
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower and each other Loan Party in accordance
with such rules and regulations. The Borrower and each other Loan Party will,
and will cause each of its Subsidiaries to, provide such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender to assist the Administrative Agent or any such Lender in maintaining
compliance with such applicable rules and regulations.

10.20 SVB/MidCap Intercreditor Agreement. Solely with respect to Section 8.3,
Section 9, Section 10.1 and Section 10.6 of this Agreement (collectively, the
“Relevant Sections”), to the extent there is any conflicting provisions with
respect to the Relevant Sections, on the one hand, and the SVB/MidCap
Intercreditor Agreement, on the other hand, the terms of the SVB/Midcap
Intercreditor Agreement shall govern and apply with respect to the relative
rights of the Lenders with respect to each other.

[Remainder of page left blank intentionally.]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: ORGANOGENESIS HOLDINGS INC. By:   /s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham

Title:   Chief Financial Officer

 

ORGANOGENESIS INC. By:   /s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham

Title:   Chief Financial Officer

 

PRIME MERGER SUB, LLC By:   /s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham

Title:   Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK By:   /s/ Sam Subilia

Name:   Sam Subilia

Title:   VP

 

Signature Page 2 to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

By:   /s/ Sam Subilia

Name:   Sam Subilia

Title:   VP

 

MIDCAP FINANCIAL TRUST

as a Lender

By: Apollo Capital Management, L.P.,

its investment manager

By: Apollo Capital Management GP, LLC,

its general partner

By:   /s/ Maurice Amsellem

Name:   Maurice Amsellem

Title:   Authorized Signatory

 

MIDCAP FUNDING XIII TRUST

as a Lender

By: Apollo Capital Management, L.P.,

its investment manager

By: Apollo Capital Management GP, LLC,

its general partner

By:   /s/ Maurice Amsellem

Name:   Maurice Amsellem

Title:   Authorized Signatory

 

Signature Page 3 to Credit Agreement



--------------------------------------------------------------------------------

FLEXPOINT MCLS HOLDINGS LLC,

as a Lender

By:   /s/ Daniel Edelman

Name:   Daniel Edelman

Title:   Vice President

 

Signature Page 4 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

 

 

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of March 14, 2019,

made by

ORGANOGENESIS HOLDINGS INC.,

ORGANOGENESIS INC.,

PRIME MERGER SUB, LLC,

and the other Grantors referred to herein,

in favor of

SILICON VALLEY BANK,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1.

 

Defined Terms

     1  

1.1

 

Definitions

     1  

1.2

 

Other Definitional Provisions

     4  

SECTION 2.

 

Guarantee

     5  

2.1

 

Guarantee

     5  

2.2

 

Right of Contribution

     6  

2.3

 

No Subrogation

     6  

2.4

 

Amendments, etc

     6  

2.5

 

Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents

     6  

2.6

 

Reinstatement

     9  

2.7

 

Payments

     9  

SECTION 3.

 

GRANT OF SECURITY INTEREST

     9  

3.1

 

Grant of Security Interests

     9  

3.2

 

Grantors Remains Liable

     10  

3.3

 

Perfection and Priority

     11  

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     12  

4.1

 

Title; No Other Liens

     12  

4.2

 

Perfected Liens

     12  

4.3

 

Jurisdiction of Organization; Chief Executive Office and Locations of Books

     13  

4.4

 

Inventory and Equipment

     13  

4.5

 

Farm Products

     13  

4.6

 

Pledged Collateral

     13  

4.7

 

Investment Accounts

     13  

4.8

 

Receivables

     14  

4.9

 

Intellectual Property

     14  

4.10

 

Instruments

     14  

4.11

 

Letter of Credit Rights

     14  

4.12

 

Commercial Tort Claims

     14  

SECTION 5.

 

COVENANTS

     14  

5.1

 

Delivery of Instruments, Certificated Securities and Chattel Paper

     14  

5.2

 

Maintenance of Insurance

     15  

5.3

 

Maintenance of Perfected Security Interest; Further Documentation

     15  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

5.4

 

Changes in Locations, Name, Etc

     15  

5.5

 

Notices

     16  

5.6

 

Instruments; Investment Property

     16  

5.7

 

Securities Accounts; Deposit Accounts

     17  

5.8

 

Intellectual Property

     17  

5.9

 

Receivables

     18  

5.10

 

Defense of Collateral

     19  

5.11

 

Preservation of Collateral

     19  

5.12

 

Compliance with Laws, Etc

     19  

5.13

 

Location of Books and Chief Executive Office

     19  

5.14

 

Location of Collateral

     19  

5.15

 

Maintenance of Records

     19  

5.16

 

Disposition of Collateral

     19  

5.17

 

Liens

     19  

5.18

 

Expenses

     19  

5.19

 

Leased Premises; Collateral Held by Warehouseman, Bailee, Etc

     19  

5.20

 

Chattel Paper

     20  

5.21

 

Commercial Tort Claims

     20  

5.22

 

Letter-of-Credit Rights

     20  

5.23

 

Shareholder Agreements and Other Agreements

     20  

SECTION 6.

 

REMEDIAL PROVISIONS

     20  

6.1

 

Certain Matters Relating to Receivables

     20  

6.2

 

Communications with Obligors; Grantors Remain Liable

     21  

6.3

 

Investment Property

     21  

6.4

 

Proceeds to be Turned Over To Administrative Agent

     22  

6.5

 

Application of Proceeds

     23  

6.6

 

Code and Other Remedies

     23  

6.7

 

Registration Rights

     24  

6.8

 

Intellectual Property License

     24  

6.9

 

Deficiency

     24  

SECTION 7.

 

THE ADMINISTRATIVE AGENT

     25  

7.1

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc

     25  

7.2

 

Duty of Administrative Agent

     26  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

7.3

 

Authority of Administrative Agent

     26  

SECTION 8.

 

MISCELLANEOUS

     27  

8.1

 

Amendments in Writing

     27  

8.2

 

Notices

     27  

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     27  

8.4

 

Enforcement Expenses; Indemnification

     27  

8.5

 

Successors and Assigns

     28  

8.6

 

Set Off

     28  

8.7

 

Counterparts

     28  

8.8

 

Severability

     28  

8.9

 

Section Headings

     28  

8.10

 

Integration

     28  

8.11

 

GOVERNING LAW

     28  

8.12

 

Submission To Jurisdiction; Waivers

     29  

8.13

 

Acknowledgements

     29  

8.14

 

Additional Grantors

     29  

8.15

 

Releases

     29  

8.16

 

WAIVER OF JURY TRIAL

     29  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

Schedule 1    Notice Addresses Schedule 2    Investment Property Schedule 3   
Perfection Matters Schedule 4    Jurisdictions of Organization and Chief
Executive Offices, etc. Schedule 5    Equipment and Inventory Locations
Schedule 6    Intellectual Property Schedule 7    Letter of Credit Rights
Schedule 8    Commercial Tort Claims

ANNEXES

 

Annex 1    Form of Assumption Agreement Annex 2    Form of Pledge Supplement

 

iv



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of
March 14, 2019, is made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, each a “Grantor”
and, collectively, the “Grantors”), in favor of SILICON VALLEY BANK, as
administrative agent (together with its successors, in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among
ORGANOGENESIS HOLDINGS INC., a Delaware corporation (“Holdings”), ORGANOGENESIS
INC., a Delaware corporation (“Organogenesis”) and PRIME MERGER SUB, LLC, a
Delaware limited liability company (“Prime”, and together with Holdings and
Organogenesis, each individually a “Borrower” and, collectively, the
“Borrowers”), the Lenders party thereto and the Administrative Agent.

INTRODUCTORY STATEMENTS

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower and certain Bank Services Providers may enter into
Bank Services Agreements with the Grantors;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement, the Bank Services and the
Specified Swap Agreements; and

WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and delivered this Agreement in favor of the Administrative Agent
for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1.    DEFINED TERMS.

1.1    Definitions.

(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the respective meanings given to such terms in the
Credit Agreement, and the following terms are used herein as defined in the UCC:
Account, Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Fixtures,
General Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights,
Money, Securities Account and Supporting Obligation.

 

1



--------------------------------------------------------------------------------

(b)    The following terms shall have the following meanings:

“Agreement”: as defined in the preamble hereto.

“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.

“Borrower”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in 6.4 of this Agreement.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Copyright License”: any written agreement which (a) names a Grantor as licensor
or licensee (including those listed on Schedule 6), or (b) grants any right
under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the U.S. Copyright Office, and
(b) the right to obtain any renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

“Excluded Accounts”: the deposit accounts listed on Schedule 9.

“Excluded Assets”: collectively,

(a)    Equipment owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or Capital Lease
Obligation not prohibited by the terms of the Credit Agreement if the contract
or other agreement pursuant to which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)
validly prohibits the creation of any other Lien on such Equipment and proceeds
of such Equipment;

(b)    any leasehold interests of any Grantor;

 

2



--------------------------------------------------------------------------------

(c)    motor vehicles and other equipment covered by certificates of title; and

(d)    capital stock of any Foreign Subsidiary (other than Capital Stock
representing up to 66% of the total outstanding voting Capital Stock of any
Excluded Foreign Subsidiary);

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

“Fraudulent Transfer Law”: as defined in Section 2.1(f).

“Grantor”: as defined in the preamble hereto.

“Guarantor”: as defined in Section 2.1(a).

“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
voting Capital Stock or other ownership interests of an Excluded Foreign
Subsidiary excluded from the definition of “Pledged Stock”), and (b) whether or
not constituting “investment property” as so defined, all Pledged Notes and all
Pledged Collateral.

“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.

“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention covered in whole or in part by
such Patent, including any such agreements referred to on Schedule 6.

“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents, and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor.

“Pledged Collateral Agreements”: as defined in Section 5.22.

 

3



--------------------------------------------------------------------------------

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.

“Qualified ECP Guarantor”: in respect of any Specified Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant Lien becomes effective with respect to such
Specified Swap Obligation or constitutes an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement; provided, however, that “Secured Obligations” shall not
include any Excluded Swap Obligation.

“Trademark License”: any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right to use any Trademark, any
such agreement referred to on Schedule 6.

“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
on Schedule 6, and (b) the right to obtain all renewals thereof.

1.2    Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

 

4



--------------------------------------------------------------------------------

SECTION 2.    GUARANTEE.

2.1    Guarantee.

(a)    Each Grantor who has executed this Agreement as of the date hereof,
together with each Subsidiary of any Grantor who accedes to this Agreement as a
Grantor after the date hereof pursuant to Section 6.12 of the Credit Agreement
(each a “Guarantor” and, collectively, the “Guarantors”), hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower and the other Loan Parties when due (whether at
the stated maturity, by acceleration or otherwise) of the Secured Obligations.
In furtherance of the foregoing, and without limiting the generality thereof,
each Guarantor agrees as follows:

(i)    each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against the Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and

(ii)    the Administrative Agent may enforce this guaranty notwithstanding the
existence of any dispute between any of the Secured Parties and the Borrower or
any other Guarantor with respect to the existence of any Event of Default.

(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c)    Each Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.

(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.

(e)    No payment made by the Borrower, any Guarantor, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
Secured Obligations up to the maximum liability of such Guarantor hereunder
until the Discharge of Obligations.

(f)    Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Agreement or any other Loan
Document, as it relates to such Guarantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Agreement
for purposes of

 

5



--------------------------------------------------------------------------------

Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 2.2, and, for purposes of such analysis, give effect to
any discharge of intercompany debt as a result of any payment made under the
Agreement.

2.2    Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any Collateral or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, in each case, until the Discharge of Obligations. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time prior
to the Discharge of Obligations, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the other Secured Parties, shall be
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied in such order as set forth in
Section 6.5 hereof irrespective of the occurrence or the continuance of any
Event of Default.

2.4    Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement, the other Loan Documents, the Specified Swap
Agreements, the Bank Services Agreements and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all of the Lenders, as the case may be) may deem advisable from time
to time, and any collateral security, guarantee or right of offset at any time
held by the Administrative Agent or any other Secured Party for the payment of
the Secured Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

2.5    Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this

 

6



--------------------------------------------------------------------------------

Section 2; and all dealings between the Borrower and any of the Guarantors on
the one hand, and the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor further waives:

(a)     diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon the Borrower or any of the other Guarantors
with respect to the Secured Obligations;

(b)    any right to require any Secured Party to marshal assets in favor of the
Borrower, such Guarantor, any other Guarantor or any other Person, to proceed
against the Borrower, any other Guarantor or any other Person, to proceed
against or exhaust any of the Collateral, to give notice of the terms, time and
place of any public or private sale of personal property security constituting
the Collateral or other collateral for the Secured Obligations or to comply with
any other provisions of Section 9-611 of the UCC (or any equivalent provision of
any other applicable law) or to pursue any other right, remedy, power or
privilege of any Secured Party whatsoever;

(c)     the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Secured Obligations;

(d)     any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrower, such Guarantor or any other
Person;

(e)    any defense based upon the Administrative Agent’s or any Secured Party’s
errors or omissions in the administration of the Secured Obligations;

(f)     any rights to set-offs and counterclaims;

(g)     any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and

(h)     without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any Insolvency
Proceeding with respect to the Borrower, any Guarantor or any other Person,
(v) any merger, acquisition, consolidation or change in structure of the
Borrower, any Guarantor or any other Person, or any sale, lease, transfer or
other disposition of any or all of the assets or Voting Stock of the Borrower,
any Guarantor or any other Person, (vi) any assignment or other transfer, in
whole or in part, of any Secured Party’s interests in and rights under

 

7



--------------------------------------------------------------------------------

this Agreement or the other Loan Documents, including any Secured Party’s right
to receive payment of the Secured Obligations, or any assignment or other
transfer, in whole or in part, of any Secured Party’s interests in and to any of
the Collateral, (vi) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (vii) any other guaranty, whether by such Guarantor
or any other Person, of all or any part of the Secured Obligations or any other
indebtedness, obligations or liabilities of any Guarantor to any Secured Party.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for the Borrower’s
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such performance or compliance consented to, all in such manner
and upon such terms as the Administrative Agent may deem proper; (d) in addition
to the Collateral, the Secured Parties may take and hold other security (legal
or equitable) of any kind, at any time, as collateral for the Secured
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; (e) any Secured Party may discharge or release, in whole or in part,
any other Guarantor or any other Loan Party or other Person liable for the
payment and performance of all or any part of the Secured Obligations, and may
permit or consent to any such action or any result of such action, and shall not
be obligated to demand or enforce payment upon any of the Collateral, nor shall
any Secured Party be liable to any Guarantor for any failure to collect or
enforce payment or performance of the Secured Obligations from any Person or to
realize upon the Collateral, and (f) the Secured Parties may request and accept
other guaranties of the Secured Obligations and any other indebtedness,
obligations or liabilities of the Borrower or any other Loan Party to any
Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the Secured Parties may deem advisable,
and without impairing, abridging, releasing or affecting this Agreement.

 

8



--------------------------------------------------------------------------------

2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.

2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Funding Office.

2.8    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Secured
Obligations under Specified Swap Agreements (provided that, each Qualified ECP
Guarantor shall only be liable under this Section 2.8 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2.8 or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 2.8 shall remain in full force and effect until the Discharge of
Obligations. Each Qualified ECP Guarantor intends that this Section 2.8
constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

SECTION 3.    GRANT OF SECURITY INTEREST

3.1    Grant of Security Interests. Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations (whether now existing or
arising hereafter):

(a)    all Accounts;

(b)    all Chattel Paper;

(c)    all Commercial Tort Claims, including, without limitation, those
described on Schedule 8 attached hereto;

(d)    all Deposit Accounts and all Securities Accounts;

(e)    all Documents;

(f)    all Equipment;

(g)    all Fixtures;

(h)    all General Intangibles;

(i)    all Goods;

(j)    all Instruments;

 

9



--------------------------------------------------------------------------------

(k)    all Intellectual Property;

(l)    all Inventory;

(m)    all Investment Property (including all Pledged Collateral);

(n)    all Letter-of-Credit Rights; Letters of Credit (as defined in the UCC),
Promissory Notes (as defined in the UCC), and Drafts (as defined in the UCC);

(o)    all Money;

(p)    all Books and records pertaining to the Collateral

(q)    all other property not otherwise described above; and

(r)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing;

provided, however, that notwithstanding anything to the contrary contained in
clauses (a) through (r) above, the security interests created by this Agreement
shall not extend to, and the term “Collateral” (including all of the individual
items comprising Collateral) shall not include, any Excluded Assets nor any
assets as to which a security interest is not granted pursuant to the following
paragraph.

Notwithstanding any of the other provisions set forth in this Section 3, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirement of Law of a Governmental Authority or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except (i) to the extent that the
terms in such contract, license, instrument or other document providing for such
prohibition, breach, default or termination, or requiring such consent are not
permitted under the terms and conditions of the Credit Agreement or (ii) to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences; and provided, further, that no United States intent-to-use
trademark or service mark application shall be included in the Collateral to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark application under Federal law. After
such period, each Grantor acknowledges that such interest in such trademark or
service mark application shall be subject to a security interest in favor of the
Administrative Agent and shall be included in the Collateral.

3.2    Grantors Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or

 

10



--------------------------------------------------------------------------------

obligations under any such contracts, agreements and other documents included in
the Collateral, and (c) neither the Administrative Agent nor any other Secured
Party shall have any obligation or liability under any such contracts,
agreements and other documents included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Collateral hereunder.

3.3    Perfection and Priority.

(a)    Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
each Grantor shall execute and deliver to the Administrative Agent and each
Grantor hereby authorizes the Administrative Agent (and its counsel and its
agents) to file (with or without the signature of such Grantor) at any time and
from time to time, all amendments to financing statements, continuation
financing statements, termination statements, security agreements relating to
the Intellectual Property, assignments, fixture filings, affidavits, reports
notices and all other documents and instruments, in such form and in such
offices as the Administrative Agent or the Required Lenders determine
appropriate to perfect and continue perfected, maintain the priority of or
provide notice of the Administrative Agent’s security interest in the Collateral
under and to accomplish the purposes of this Agreement. Each Grantor authorizes
the Administrative Agent to use the collateral description “all personal
property, whether now owned or hereafter acquired” or any other similar
collateral description in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent (and its counsel
and its agents) of any financing statement with respect to the Collateral made
prior to the date hereof.

(b)    Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.

(c)    Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to effect a
transfer of a perfected first priority security interest in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC. To the
extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).

(d)    Intellectual Property. (i) Each Grantor shall, in addition to executing
and delivering this Agreement, take such other action as may be necessary, or as
the Administrative Agent may reasonably request, to perfect the Administrative
Agent’s security interest in the Intellectual Property, (ii) as set forth in
Section 5.8(f), following the creation or other acquisition of any Intellectual
Property by any Grantor after the date hereof which is registered or becomes
registered or the subject of an application for registration with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as applicable, such
Grantor shall modify this Agreement by amending Schedule 6 to include any
Intellectual Property which becomes part of the Collateral and which was not
included on Schedule 6 as of the date hereof and record an amendment to this
Agreement with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, and take such other action as may be necessary, or as the
Administrative Agent or the Required Lenders may reasonably request, to perfect
the Administrative Agent’s security interest in such Intellectual Property.

 

11



--------------------------------------------------------------------------------

(e)    Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. At any time and from time to time, the Administrative
Agent may give notice to any such Person holding all or any portion of the
Collateral that such Person is holding the Collateral as the agent and bailee
of, and as pledge holder for, the Administrative Agent, and obtain such Person’s
written acknowledgment thereof. Without limiting the generality of the
foregoing, each Grantor will join with the Administrative Agent in notifying any
Person who has possession of any Collateral of the Administrative Agent’s
security interest therein and shall use commercially reasonable efforts to
obtain an acknowledgment from such Person that it is holding the Collateral for
the benefit of the Administrative Agent.

(f)    Control. Each Grantor will cooperate with the Administrative Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Deposit Accounts (other than Excluded Accounts), Electronic Chattel Paper,
Investment Property, Securities Accounts or Letter-of-Credit Rights, including
delivery of control agreements, as the Administrative Agent may reasonably
request, to perfect and continue perfected, maintain the priority of or provide
notice of the Administrative Agent’s security interest in such Collateral.

(g)    Additional Subsidiaries. In the event that any Grantor acquires rights in
any Subsidiary (other than an Excluded Foreign Subsidiary) after the date
hereof, it shall deliver to the Administrative Agent a completed pledge
supplement, substantially in the form of Annex 2 (the “Pledge Supplement”),
together with all schedules thereto, reflecting the pledge of the Capital Stock
of such new Subsidiary (except to the extent such Capital Stock consists of
Excluded Assets). Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Administrative Agent shall attach to the
Pledged Collateral related to such Subsidiary immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a Pledge Supplement.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, which are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

4.1    Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each item
of the Collateral in which a Lien is granted by it free and clear of any and all
Liens and other claims of others. No financing statement, fixture filing or
other public notice with respect to all or any part of the Collateral is on file
or of record or will be filed in any public office, except such as have been
filed as permitted by the Credit Agreement.

4.2    Perfected Liens. The security interests granted to the Administrative
Agent pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly (if applicable) executed form) will
constitute valid perfected security interests in all of the Collateral in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof against any creditors of any Grantor and any Persons purporting
to purchase any Collateral from any Grantor, and (b) are prior to all other
Liens on the Collateral except for Liens permitted by the Credit Agreement which
have priority over the Liens of the Administrative Agent on the Collateral (for
the ratable benefit of the Secured Parties) by operation of law, and in the case
of Collateral other than Pledged

 

12



--------------------------------------------------------------------------------

Collateral, Liens permitted by Section 7.3 of the Credit Agreement. Unless an
Event of Default has occurred and is continuing, each Grantor has the right to
remove the Fixtures in which such Grantor has an interest within the meaning of
Section 9-334(f)(2) of the UCC.

4.3    Jurisdiction of Organization; Chief Executive Office and Locations of
Books. On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business, as
the case may be, are specified on Schedule 4. All locations where Books
pertaining to the Rights to Payment of such Grantor are kept, including all
equipment necessary for accessing such Books and the names and addresses of all
service bureaus, computer or data processing companies and other Persons keeping
any Books or collecting Rights to Payment for such Grantor, are set forth in
Schedule 4.

4.4    Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.5    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6    Pledged Collateral. (a) Except as set forth on Schedule 2, all of the
Pledged Stock held by such Grantor has been duly and validly issued, and is
fully paid and non-assessable, subject in the case of Pledged Stock constituting
partnership interests or limited liability company membership interests to
future assessments required under applicable law and any applicable partnership
or operating agreement, (b) such Grantor is or, in the case of any such
additional Pledged Collateral will be, the legal record and beneficial owner
thereof, (c) in the case of Pledged Stock of a Subsidiary of such Grantor or
Pledged Collateral of such Grantor constituting Instruments issued by a
Subsidiary of such Grantor, there are no restrictions on the transferability of
such Pledged Collateral or such additional Pledged Collateral to the
Administrative Agent or with respect to the foreclosure, transfer or disposition
thereof by the Administrative Agent, except as provided under applicable
securities or “Blue Sky” laws, (d) the Pledged Stock pledged by such Grantor
constitute all of the issued and outstanding shares of Capital Stock of each
Issuer owned by such Grantor (except for Excluded Assets), and such Grantor owns
no securities convertible into or exchangeable for any shares of Capital Stock
of any such Issuer that do not constitute Pledged Stock hereunder, (e) any and
all Pledged Collateral Agreements which affect or relate to the voting or giving
of written consents with respect to any of the Pledged Stock pledged by such
Grantor have been disclosed to the Administrative Agent, and (f) as to each such
Pledged Collateral Agreement relating to the Pledged Stock pledged by such
Grantor, (i) to the best knowledge of such Grantor, such Pledged Collateral
Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof and is in full force and effect in accordance with
its terms, (ii) to the best knowledge of such Grantor party thereto, there
exists no material violation or material default under any such Pledged
Collateral Agreement by such Grantor or the other parties thereto, and
(iii) such Grantor has not knowingly waived or released any of its material
rights under or otherwise consented to a material departure from the terms and
provisions of any such Pledged Collateral Agreement.

4.7    Investment Accounts. Schedule 2 sets forth under the headings “Securities
Accounts” and “Commodity Accounts”, respectively, all of the Securities Accounts
and Commodity Accounts in which such Grantor has an interest. Except as
disclosed to the Administrative Agent, such Grantor is the sole entitlement
holder of each such Securities Account and Commodity Account, and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having “control” (within the meanings of Sections 8-106
and 9-106 of the UCC) over, or any other interest in, any such Securities
Account or Commodity Account or any securities or other property credited
thereto;

(a)    Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which such Grantor has an interest and, except as otherwise
disclosed to the Administrative

 

13



--------------------------------------------------------------------------------

Agent, such Grantor is the sole account holder of each such Deposit Account and
such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Administrative Agent) having either sole dominion and control
(within the meaning of common law) or “control” (within the meaning of
Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein; and

(b)    In each case to the extent requested by the Administrative Agent, such
Grantor has taken all actions necessary or desirable to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in Section 9-102
of the UCC); (ii) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Accounts constituting Securities Accounts, Commodity Accounts,
Securities Entitlements or Uncertificated Securities (each as defined in
Section 9-102 of the UCC); (iii) establish the Administrative Agent’s “control”
(within the meaning of Section 9-104 of the UCC) over all Deposit Accounts; and
(iv) deliver all Instruments (as defined in Section 9-102 of the UCC) to the
Administrative Agent to the extent required hereunder.

4.8    Receivables. No amount payable to such Grantor in excess of $100,000
under or in connection with any Receivable or other Right to Payment is
evidenced by any Instrument (other than checks, drafts or other Instruments that
will be promptly deposited in an Investment Account) or Chattel Paper which has
not been delivered to the Administrative Agent.

4.9    Intellectual Property. Schedule 6 lists all registrations and
applications for Intellectual Property (including registered Copyrights,
Patents, Trademarks and all applications therefor) as well as all Copyright
Licenses, Patent Licenses and Trademark Licenses, in each case owned by such
Grantor in its own name on the date hereof. Except as set forth in Schedule 6,
on the date hereof, none of the Intellectual Property is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

4.10    Instruments. (i) Such Grantor has not previously assigned any interest
in any Instruments (including but not limited to the Pledged Notes) held by such
Grantor (other than such interests as will be released on or before the date
hereof), and (ii) no Person other than such Grantor owns an interest in such
Instruments (whether as joint holders, participants or otherwise).

4.11    Letter of Credit Rights. Such Grantor does not have any Letter-of-Credit
Rights having a potential value in excess of $100,000 except as set forth in
Schedule 7 or as have been notified to the Administrative Agent in accordance
with Section 5.22.

4.12    Commercial Tort Claims. Such Grantor does not have any Commercial Tort
Claims having a potential value in excess of $100,000 except as set forth in
Schedule 8 or as have been notified to the Administrative Agent in accordance
with Section 5.21.

SECTION 5.    COVENANTS

In addition to the covenants of the Grantors set forth in the Credit Agreement,
which are incorporated herein by this reference, each Grantor covenants and
agrees with the Administrative Agent and the other Secured Parties that, from
and after the date of this Agreement until the Discharge of Obligations:

5.1    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),

 

14



--------------------------------------------------------------------------------

Certificated Security or Chattel Paper evidencing an amount in excess of
$100,000, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

5.2    Maintenance of Insurance.

(a)    The Grantors shall maintain insurance as required pursuant to Section 6.6
of the Credit Agreement.

(b)    All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as an additional insured
party or lender loss payee, (iii) to the extent available on commercially
reasonable terms, and if reasonably requested by the Administrative Agent,
include a breach of warranty clause and (iv) be reasonably satisfactory in all
other respects to the Administrative Agent.

(c)    The Borrower shall deliver to the Administrative Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

5.3    Maintenance of Perfected Security Interest; Further Documentation.

(a)    Such Grantor shall maintain the security interests of the Administrative
Agent (for the benefit of the Secured Parties) created by this Agreement as
perfected security interests having at least the priority described in
Section 4.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b)    Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder.

5.4    Changes in Locations, Name, Etc. Such Grantor will not, except upon 15
days’ (or such shorter period as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
and (b) if applicable, a written supplement to Schedule

 

15



--------------------------------------------------------------------------------

4 showing the relevant new jurisdiction of organization, location of chief
executive office or sole place of business, as appropriate:

(i)    change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3;

(ii)    change its name; or

(iii)    locate any Collateral in any state or other jurisdiction other than
those in which such Grantor operates as of the Closing Date.

5.5    Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a)    any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Collateral; and

(b)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.6    Instruments; Investment Property.

(a)    Upon the request of the Administrative Agent, such Grantor will
(i) immediately deliver to the Administrative Agent, or an agent designated by
it, appropriately endorsed or accompanied by appropriate instruments of transfer
or assignment, all Instruments, Documents, Chattel Paper and certificated
securities with respect to any Investment Property held by such Grantor, all
letters of credit of such Grantor, and all other Rights to Payment held by such
Grantor at any time evidenced by promissory notes, trade acceptances or other
instruments, and (ii) provide such notice, obtain such acknowledgments and take
all such other action, with respect to any Chattel Paper, Documents and
Letter-of-Credit Rights held by such Grantor, as the Administrative Agent shall
reasonably specify.

(b)    If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent reasonably requests, signature
guaranteed, to be held by the Administrative Agent, subject to the terms hereof,
as additional collateral security for the Secured Obligations; provided that in
no event shall this Section 5.6(b) apply to any Excluded Assets. Any sums paid
upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall, unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
shall be made on or in respect of the Investment Property or any property shall
be distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the

 

16



--------------------------------------------------------------------------------

Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sums of money or property so paid or distributed in respect of such Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to the Administrative Agent, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
hold such money or property in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Secured Obligations.

(c)    In the case of any Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.

5.7    Securities Accounts; Deposit Accounts.

(a)    With respect to any Securities Account, such Grantor shall cause any
applicable securities intermediary maintaining such Securities Account to show
on its books that the Administrative Agent is the entitlement holder with
respect to such Securities Account, and, if requested by the Administrative
Agent, cause such securities intermediary to enter into an agreement in form and
substance reasonably satisfactory to the Administrative Agent with respect to
such Securities Account pursuant to which such securities intermediary shall
agree to comply with the Administrative Agent’s “entitlement orders” without
further consent by such Grantor, as requested by the Administrative Agent; and

(b)    With respect to any Deposit Account (other than the Excluded Accounts),
such Grantor shall enter into and shall cause the depositary institution
maintaining such account to enter into an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which the
Administrative Agent shall be granted “control” (within the meaning of
Section 9-104 of the UCC) over such Deposit Account.

(c)    The Administrative Agent agrees that it will only communicate
“entitlement orders” with respect to the Deposit Accounts and Securities
Accounts of the Grantors after the occurrence and during the continuance of an
Event of Default.

(d)    Such Grantor shall give the Administrative Agent immediate notice of the
establishment of any new Deposit Account and of any new Securities Account
established by such Grantor with respect to any Investment Property held by such
Grantor.

5.8    Intellectual Property.

(a)    Such Grantor (either itself or through licensees) will (i) continue to
use each material Trademark in order to maintain such material Trademark in full
force free from any claim of abandonment for non-use, (ii) maintain as in the
past the quality of products and services offered under each such material
Trademark, (iii) use each such material Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of any such material Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain, to the extent available, a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not knowingly permit

 

17



--------------------------------------------------------------------------------

any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any such material Trademark may become invalidated or impaired in
any way.

(b)    Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

(c)    Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such material Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

(d)    Such Grantor (either itself or through licensees) will not do any act
that knowingly causes any material Intellectual Property to infringe the
intellectual property rights of any other Person.

(e)    Such Grantor will notify the Administrative Agent promptly if it knows,
or has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any material adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the U.S. Patent and Trademark Office or any similar
office or agency in any other country or political subdivision thereof, such
Grantor shall report (i) the initial application to and (ii) the corresponding
grant, if any, of the Patent or Trademark from the U.S. Patent and Trademark
Office to the Administrative Agent, each within 45 days after the last day of
the fiscal quarter in which such filing or grant, as applicable, occurs.
Whenever such Grantor, either by itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Copyright
with the U.S. Copyright Office, such Grantor shall report the filing of the
initial application to the Administrative Agent not less than 14 days prior to
such filing. Upon request of the Administrative Agent, other than in respect of
intent-to-use trademark or service mark applications, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s and the other Secured Parties’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.

(g)    Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the U.S. Patent and Trademark
Office, the U.S. Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of the material U.S. Intellectual Property, including filing
of applications for renewal, affidavits of use and affidavits of
incontestability.

(h)    In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

5.9    Receivables. Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (a) grant any extension of the
time of payment of any Receivable, (b) compromise or settle any Receivable for
less than the full amount thereof, (c) release, wholly or partially, any Person
liable

 

18



--------------------------------------------------------------------------------

for the payment of any Receivable, (d) allow any credit or discount whatsoever
on any Receivable or (e) amend, supplement or modify any Receivable in any
manner that could adversely affect the value thereof.

5.10    Defense of Collateral. Grantors will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or the Administrative Agent’s right or interest in, any material
portion of the Collateral.

5.11    Preservation of Collateral. Grantors will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

5.12    Compliance with Laws, Etc. Such Grantor will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.

5.13    Location of Books and Chief Executive Office. Such Grantor will:
(a) keep all Books pertaining to the Rights to Payment of such Grantor at the
locations set forth in Schedule 4; and (b) give at least 15 days’ prior written
notice to the Administrative Agent of any changes in any location where Books
pertaining to the Rights to Payment of such Grantor are kept, including any
change of name or address of any service bureau, computer or data processing
company or other Person preparing or maintaining any such Books or collecting
Rights to Payment for such Grantor.

5.14    Location of Collateral. Such Grantor will: (a) keep the Collateral held
by such Grantor at the locations set forth in Schedule 5 or at such other
locations as may be disclosed in writing to the Administrative Agent pursuant to
clause (b) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, the movement of Collateral as part of such Grantor’s supply
chain and in the ordinary course of such Grantor’s business, other dispositions
permitted by Section 5.16 of this Agreement and Section 7.5 of the Credit
Agreement and movements of Collateral from one disclosed location to another
disclosed location within the United States), except upon at least 15 days’
prior written notice of any removal to the Administrative Agent; and (b) give
the Administrative Agent at least 15 days’ prior written notice of any change in
the locations set forth in Schedule 5.

5.15    Maintenance of Records. Such Grantor will keep separate, accurate and
complete Books with respect to Collateral held by such Grantor, disclosing the
Administrative Agent’s security interest hereunder.

5.16    Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan
Documents.

5.17    Liens. Such Grantor will keep the Collateral held by such Grantor free
of all Liens except Liens permitted under Section 7.3 of the Credit Agreement.

5.18    Expenses. Such Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral held by such
Grantor, to the extent the failure to pay any such expenses could reasonably be
expected to materially and adversely affect the value of the Collateral.

5.19    Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. At the
Administrative Agent’s request, to the extent required pursuant to
Section 6.12(e) of the Credit Agreement, such Grantor will use commercially
reasonable efforts to obtain from each Person from whom such Grantor leases any
premises, and from each other Person at whose premises any Collateral held by
such Grantor is at any time

 

19



--------------------------------------------------------------------------------

present (including any bailee, warehouseman or similar Person), any such
collateral access, subordination, landlord waiver, bailment, consent and
estoppel agreements as the Administrative Agent may require, in form and
substance reasonably satisfactory to the Administrative Agent.

5.20    Chattel Paper. Such Grantor will not create any Chattel Paper without
placing a legend on such Chattel Paper acceptable to the Administrative Agent
indicating that the Administrative Agent has a security interest in such Chattel
Paper. Such Grantor will give the Administrative Agent immediate notice if such
Grantor at any time holds or acquires an interest in any Chattel Paper,
including any Electronic Chattel Paper and shall comply, in all respects, with
the provisions of Section 5.1 hereof.

5.21    Commercial Tort Claims. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any Commercial
Tort Claim with a potential value in excess of $100,000.

5.22    Letter-of-Credit Rights. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights with a potential value in excess of $100,000.

5.23    Shareholder Agreements and Other Agreements.

(a)    Such Grantor shall comply with all of its obligations under any
shareholders agreement, operating agreement, partnership agreement, voting
trust, proxy agreement or other agreement or understanding (collectively, the
“Pledged Collateral Agreements”) to which it is a party and shall enforce all of
its rights thereunder, except, with respect to any such Pledged Collateral
Agreement relating to any Pledged Collateral issued by a Person other than a
Subsidiary of a Grantor, to the extent the failure to enforce any such rights
could reasonably be expected to materially and adversely affect the value of the
Pledged Collateral to which any such Pledged Collateral Agreement relates.

(b)    Such Grantor agrees that no Pledged Stock (i) shall be dealt in or traded
on any securities exchange or in any securities market, (ii) shall constitute an
investment company security, or (iii) shall be held by such Grantor in a
Securities Account.

(c)    Subject to the terms and conditions of the Credit Agreement, including
Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or take any
other action to amend or terminate, or waive compliance with any of the terms
of, any such Pledged Collateral Agreement, certificate or articles of
incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.

SECTION 6.    REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1    Certain Matters Relating to Receivables.

(a)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account over which the Administrative Agent has control,

 

20



--------------------------------------------------------------------------------

subject to withdrawal by the Administrative Agent for the account of the Secured
Parties only as provided in Section 6.5, and (ii) until so turned over, shall be
held by such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. After the occurrence and
during the continuance of an Event of Default, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(b)    At the Administrative Agent’s request, after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2    Communications with Obligors; Grantors Remain Liable.

(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b)    Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any Lender of any payment relating thereto, nor shall the Administrative
Agent nor any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

6.3    Investment Property.

(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Collateral and all payments made in respect of
the Pledged Notes to the extent not prohibited by the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property of such Grantor; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken which, in the Administrative Agent’s reasonable discretion, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

 

21



--------------------------------------------------------------------------------

(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right (A) to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Investment Property (including the Pledged Collateral) of any
or all of the Grantors and make application thereof to the Secured Obligations
in the order set forth in Section 6.5, and (B) to exchange uncertificated
Pledged Collateral for certificated Pledged Collateral and to exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer of such Pledged Collateral),
and (ii) any and all of such Investment Property shall be registered in the name
of the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of any such Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of such Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral or Pledged Notes pledged by such Grantor hereunder to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent.

(d)    If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or Securities Account or instruct the bank at which any Deposit Account
is maintained to pay the balance of any Deposit Account to or for the benefit of
the Administrative Agent.

6.4    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

22



--------------------------------------------------------------------------------

6.5    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.

6.6    UCC and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law or in equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 6.6, in
accordance with the provisions of Section 6.5, only after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in such order as is contemplated by Section 8.3 of the
Credit Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, but only to the extent of the surplus,
if any, owing to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any other Secured Party arising out of the exercise by
any of them of any rights hereunder, except to the extent caused by the gross
negligence or willful misconduct of the Administrative Agent or such Secured
Party or their respective agents. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition. If an Event of Default has occurred and is continuing,
Administrative Agent may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor’s Deposit Accounts in which Administrative Agent’s Liens are perfected
by control under Section 9-104 or any other section of the UCC, instruct the
bank maintaining such Deposit Account for the applicable Grantor to pay the
balance of such Deposit Account to or for the benefit of the Administrative
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Administrative Agent’s Liens are perfected by control under Section 9-106 or any
other section of the UCC, instruct the securities intermediary maintaining such
Securities Account for the applicable Grantor to (A) transfer any cash in such
Securities Account to or for the benefit of Administrative Agent, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer

 

23



--------------------------------------------------------------------------------

the cash proceeds thereof to or for the benefit of Administrative Agent. Each
Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Administrative Agent shall have the right to an immediate writ of
possession without notice of a hearing. Administrative Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by Administrative Agent.

6.7    Registration Waiver.

(a)    If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 6.6, each Grantor recognizes
that the Administrative Agent may be unable to effect a public sale of any or
all the Pledged Stock, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Subject to its compliance with state securities laws
applicable to private sales. the Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

(b)    Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

6.8    Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable, non-exclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property now owned or hereafter acquired by the Grantors.

6.9    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

 

24



--------------------------------------------------------------------------------

SECTION 7.    THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take, following the occurrence of an Event of Default and
while it is continuing, any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following after the occurrence of an Event of Default
and while it is continuing:

(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii)    in the case of any Intellectual Property, (A) execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby, and (B) use any Intellectual Property or Intellectual Property licenses
of such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling inventory or
other Collateral and to collect any amounts due under accounts, contracts or
other Collateral of such Grantor;

(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit,

 

25



--------------------------------------------------------------------------------

action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (H) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

7.3    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this

 

26



--------------------------------------------------------------------------------

Agreement shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8.    MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

8.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4    Enforcement Expenses; Indemnification.

(a)    Each Grantor agrees to pay or reimburse the Administrative Agent and each
other Secured Party for all its reasonable costs and expenses incurred in
collecting against such Guarantor under the guaranty contained in Section 2 of
this Agreement or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents to which such Guarantor is a party,
including the reasonable fees and disbursements of counsel (including the
allocated reasonable fees and expenses of in-house counsel) to the
Administrative Agent and of counsel to each other Secured Party.

(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c)    Each Guarantor agrees to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to the Credit Agreement.

 

27



--------------------------------------------------------------------------------

(d)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and each other Secured Party and their respective
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.

8.6    Set Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent and each other Secured Party and any Affiliate thereof at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to setoff and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The rights of the
Administrative Agent and each other Secured Party under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.

8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and/or electronic mail), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This
Section 8.11 shall survive the Discharge of Obligations.

 

28



--------------------------------------------------------------------------------

8.12    Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally agrees that the provisions of Section 10.14 of the Credit
Agreement shall be incorporated herein, mutatis mutandis, as if set forth herein
in full. This Section 8.12 shall survive the Discharge of Obligations.

8.13    Acknowledgements. Each Grantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

(b)    neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14    Additional Grantors. Each Subsidiary of a Grantor that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15    Releases.

(a)    Upon the Discharge of Obligations, the Collateral shall be released from
the Liens in favor of the Administrative Agent and the other Secured Parties
created hereby, this Agreement shall terminate with respect to the
Administrative Agent and the other Secured Parties, and all obligations (other
than those expressly stated to survive such termination) of each Grantor to the
Administrative Agent or any other Secured Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. At
the sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver such documents as such Grantor shall
reasonably request to evidence such termination.

(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by Section 7 of the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral, as applicable. At the request and sole
expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold, transferred or otherwise disposed of to a Person other than a Grantor in a
transaction permitted by Section 7 of the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten days, or
such shorter period as the Administrative Agent may agree, prior to the date of
the proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with terms and provisions of the Credit Agreement and the other Loan
Documents.

8.16    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies each Grantor that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Grantor, which information includes the names

 

29



--------------------------------------------------------------------------------

and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Grantor in accordance with
the Patriot Act. Each Grantor will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

[remainder of page intentionally left blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS:

 

ORGANOGENESIS HOLDINGS INC.

By:     Name:     Title:    

ORGANOGENESIS INC.

By:     Name:     Title:    

PRIME MERGER SUB, LLC

By:     Name:     Title:    

Signature Page to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

SILICON VALLEY BANK

By:     Name:     Title:    

Signature Page to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of [_______], is executed and delivered by
[______________________________] (the “Additional Grantor”), in favor of SILICON
VALLEY BANK, as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to that certain Credit Agreement, dated as
of March 14, 2019 (as amended, amended and restated, supplemented, restructured
or otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among ORGANOGENESIS INC., a Delaware corporation (the
“Organogenesis”), PRIME MERGER SUB, LLC, a Delaware limited liability company
(“Prime”, and together with Organogenesis, individually and collectively,
jointly and severally, the “Borrower”) the Lenders party thereto and the
Administrative Agent. All capitalized terms not defined herein shall have the
respective meanings ascribed to such terms in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of March 14, 2019, in favor
of the Administrative Agent for the benefit of the Secured Parties defined
therein (the “Guarantee and Collateral Agreement”);

WHEREAS, the Borrower is required, pursuant to Section 6.12 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Lenders) the Liens and security interests therein
specified and provide its guarantee of the Obligations as therein contemplated;
and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located, but subject in all
respects to the terms, conditions and exclusions set forth in the Guarantee and
Collateral Agreement. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement (x) that is qualified by materiality is true
and correct, and (y) that is not qualified by materiality, is true and correct
in all material respects, in each case, on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
to the extent any such representation and warranty

 

Annex 1



--------------------------------------------------------------------------------

expressly relates to an earlier date, in which case such representation and
warranty was true and correct in all material respects as of such earlier date).

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The
provisions of Sections 8.11 and 8.12 of the Guarantee and Collateral Agreement
are hereby incorporated by reference.

3. Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:       Name:   Title:

 

Annex 1



--------------------------------------------------------------------------------

Schedule to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8

Supplement to Schedule 9

 

Annex 1



--------------------------------------------------------------------------------

ANNEX 2 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

PLEDGE SUPPLEMENT

To:    Silicon Valley Bank, as Administrative Agent

Re:    ORGANOGENESIS HOLDINGS INC., ORGANOGENESIS INC. & PRIME MERGER SUB, LLC

Date:    _________________

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of March 14, 2019 (as amended, modified, renewed or extended from time to time,
the “Guarantee and Collateral Agreement”), among each Grantor party thereto
(each a “Grantor” and collectively, the “Grantors”), and Silicon Valley Bank
(the “Administrative Agent”). All capitalized terms used in this Pledge
Supplement and not otherwise defined herein shall have the meanings assigned to
them in either the Guarantee and Collateral Agreement or the Credit Agreement
(as defined in the Guarantee and Collateral Agreement), as the context may
require.

The undersigned, ___________________________ [insert name of Grantor], a
_____________________ [corporation, partnership, limited liability company,
etc.], confirms and agrees that all Pledged Collateral of the undersigned,
including the property described on the supplemental schedule attached hereto,
shall be and become part of the Pledged Collateral and shall secure all Secured
Obligations.

Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.

THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. The provisions of Sections 8.11 and 8.12 of
the Guarantee and Collateral Agreement are hereby incorporated by reference.

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

[NAME OF APPLICABLE GRANTOR] By:     Name:     Title:    

 

Annex 2



--------------------------------------------------------------------------------

SUPPLEMENT TO ANNEX 2

TO THE SECURITY AGREEMENT

 

Name of Subsidiary

 

Number of

Units/Shares

Owned

 

Certificate(s)

Numbers

 

Date Issued

 

Class or Type of

Units or Shares

 

Percentage of
Subsidiary’s Total Equity
Interests Owned

         

 

Annex 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Date: ___________ ____, 20____

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Credit Agreement, dated as of March 14, 2019, by and among ORGANOGENESIS
HOLDINGS INC., a Delaware corporation (“Holdings”), ORGANOGENESIS, INC., a
Delaware corporation (“Organogenesis”) and PRIME MERGER SUB, LLC, a Delaware
limited liability company (“Prime”, and together with Holdings and
Organogenesis, each individually a “Borrower” and, collectively, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto as lenders (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the
Swingline Lender, and SVB, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

1.    The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

2.    I have reviewed and am familiar with the contents of this Compliance
Certificate.

3.    I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Holdings, the Borrower
and their respective Subsidiaries during the accounting period covered by the
financial statements attached hereto as Attachment 1 (the “Financial
Statements”). Except as set forth on Attachment 2, such review did not disclose
the existence during or at the end of the accounting period covered by the
Financial Statements, and I have no knowledge of the existence as of the date of
this Compliance Certificate, of any condition or event which constitutes a
Default or an Event of Default.

4.    [Attached hereto as Attachment 3 are the computations showing compliance
with the covenants set forth in Section 7.1 of the Credit Agreement.]

5.    [To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
is attached hereto as Attachment 4.]

6.    [To the extent not previously disclosed to the Administrative Agent, a
list of any registered patents, registered trademarks or registered copyrights,
or applications therefor, issued to or acquired by any Loan Party since [the
Closing Date][the date of the most recent Compliance Certificate] is attached
hereto as Attachment 5.]

7.    [Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

ORGANOGENESIS HOLDINGS INC.

By:     Name:     Title:    

ORGANOGENESIS INC.

By:     Name:     Title:    

PRIME MERGER SUB, LLC

By:     Name:     Title:    



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

The information described herein is as of [____________], [____] (the “Statement
Date”), and pertains to the [__________] period commencing on [______________]
and ended [______________], as applicable.



--------------------------------------------------------------------------------

Attachment 4

to Compliance Certificate

[Include a description of any change in the jurisdiction of organization of any
Loan Party.]



--------------------------------------------------------------------------------

Attachment 5

to Compliance Certificate

Since the [Closing Date] [Compliance Certificate delivered to the Administrative
Agent as of [_______________]], the following registered patents, registered
trademarks or registered copyrights, or applications therefor, have been issued
to or acquired by the Loan Parties:

Issued Patents

 

Name of Loan Party

 

Jurisdiction

 

Patent No.

 

Issue Date

 

Inventor

 

Title

         

Pending Patent Applications

 

Name of Loan Party

 

Jurisdiction

 

Serial No.

 

Filing Date

 

Inventor

 

Title

         

Registered Trademarks

 

Name of Loan Party

 

Jurisdiction

 

Registration No.

 

Registration Date

 

Filing Date

 

Registered Owner

 

Mark


           

Pending Trademark Applications

 

Name of Loan Party

 

Jurisdiction

 

Application No.

 

Filing Date

 

Applicant

 

Mark

         

Registered Copyrights

 

Name of Loan Party

 

Jurisdiction

 

Registration No.

 

Registration Date

 

Work of Authorship

       

Pending Copyright Applications

 

Name of Loan Party

 

Jurisdiction

 

Application No.

 

Application Date

 

Work of Authorship

       



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AUTHORITY CERTIFICATE

[NAME OF APPLICABLE LOAN PARTY]

This Certificate is delivered pursuant to Section 5.1(f) of that certain Credit
Agreement, dated as of March 14, 2019, by and among ORGANOGENESIS HOLDINGS INC.,
a Delaware corporation (“Holdings”), ORGANOGENESIS INC., a Delaware corporation
(“Organogenesis”) and PRIME MERGER SUB, LLC, a Delaware limited liability
company (“Prime”, and together with Holdings and Organogenesis, each
individually a “Borrower” and, collectively, the “Borrowers”), the several banks
and other financial institutions or entities from time to time party thereto as
lenders (each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK
(“SVB”), as the Issuing Lender and the Swingline Lender, and SVB, as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”) (as may be amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. The undersigned [Secretary][Managing Member] of [insert the name of
the certifying Loan Party,] a [_______] [corporation][limited liability
company], the “Certifying Loan Party”)] hereby certifies as follows as of the
date hereof, in [his][her][its] capacity as [Secretary][Managing Member] of the
Certifying Loan Party and not in any individual capacity:

 

1.

I am the duly elected and qualified [Secretary][Managing Member] of the
Certifying Loan Party.

 

2.

Attached hereto as Annex 1 is a true and complete copy of the resolutions duly
adopted by the board of directors, sole member or other similar governing body,
as applicable, of the Certifying Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which the Certifying Loan Party is a
party and all other agreements, documents and instruments to be executed,
delivered and performed in connection therewith. Such resolutions have not in
any way been amended, modified, revoked or rescinded, and have been in full
force and effect since their adoption up to and including the date hereof and
are now in full force and effect.

 

3.

Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement] of the Certifying Loan Party, together with all
amendments and modifications thereto, which is in full force and effect as of
the date hereof, and no action has been taken to alter, amend, rescind, revoke
or revise such [By-laws][Operating Agreement] as of the date hereof.

 

4.

Attached hereto as Annex 3 is (i) a true and complete copy of the Certificate of
[Incorporation][Formation] of the Certifying Loan Party, together with all
amendments and modifications thereto, which is in full force and effect as of
the date hereof, and no action has been taken to alter, amend, rescind, revoke
or revise such Certificate of [Incorporation][Formation] as of the date hereof
and (ii) a [long-form] good-standing (or equivalent) certificate (or certificate
of existence if applicable in the relevant jurisdiction) for the Certifying Loan
Party from the jurisdiction of its organization.

 

5.

Attached hereto as Annex 4 are the duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names on such Annex, and the signatures appearing opposite their respective
names on such Annex are the true and genuine signatures of such officers, and
each of such officers, acting alone, is duly authorized to execute and deliver
on behalf of the Certifying Loan Party each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

  Name:     Title:   [Secretary][Sole Member]

I, [____________], in my capacity as the [____________] of the Certifying Loan
Party, do hereby certify in the name and on behalf of the Certifying Loan Party
that [____________] is the duly elected and qualified [Secretary][Sole Member]
of the Certifying Loan Party and that the signature appearing above is
[her][his] genuine signature.

 

  Name:     Title:    



--------------------------------------------------------------------------------

ANNEX 1

RESOLUTIONS



--------------------------------------------------------------------------------

ANNEX 2

[BY-LAWS][OPERATING AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 3

[CERTIFICATE OF INCORPORATION][CERTIFICATE OF FORMATION]

AND

GOOD-STANDING CERTIFICATE



--------------------------------------------------------------------------------

ANNEX 4

INCUMBENCY

 

Name

 

Office

 

Signature

[_____________]   [_____________]     [_____________]   [_____________]    
[_____________]   [_____________]     [_____________]   [_____________]    



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

Date: March ____, 2019

To the Administrative Agent, and each of the Lenders party to the Credit
Agreement referred to below:

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to
Section 5.1(o) of that certain Credit Agreement, dated as of March 14, 2019, by
and among ORGANOGENESIS HOLDINGS INC., a Delaware corporation (“Holdings”),
ORGANOGENESIS INC., a Delaware corporation (“Organogenesis”) and PRIME MERGER
SUB, LLC, a Delaware limited liability company (“Prime”, and together with
Holdings and Organogenesis, each individually a “Borrower” and, collectively,
the “Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto as lenders (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the
Swingline Lender, and SVB, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. The undersigned Responsible Officer of
the Borrower, in such capacity only and not in her/his individual capacity, does
hereby certify on behalf of each Loan Party as of the date hereof that:

The Loan Parties, taken as a whole on a consolidated basis, are, and immediately
after giving effect to the Transactions (including the incurrence of the
Obligations) and all other Indebtedness and obligations being incurred in
connection therewith on the date hereof, will be Solvent. No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by the Credit
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.

(Signature page follows)



--------------------------------------------------------------------------------

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

ORGANOGENESIS HOLDINGS INC.

By:     Name:     Title:    

ORGANOGENESIS INC.

By:     Name:     Title:    

PRIME MERGER SUB, LLC

By:     Name:     Title:    

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.

 

1.            Assignor:                    2.    Assignee:            [for
Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower:    ORGANOGENESIS INC., a Delaware corporation
(“Organogenesis”), PRIME MERGER SUB, LLC, a Delaware limited liability company
(“Prime”, and together with Organogenesis, individually and collectively,
jointly and severally, the “Borrower” ORGANOGENESIS HOLDINGS INC., a Delaware
corporation (“Holdings”), ORGANOGENESIS INC., a Delaware corporation
(“Organogenesis”) and PRIME MERGER SUB, LLC, a Delaware limited liability
company (“Prime”, and together with Holdings and Organogenesis, each
individually a “Borrower” and, collectively, the “Borrowers”)) 4.   
Administrative Agent:    SILICON VALLEY BANK



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement, dated as of March 14, 2019, by and
among the Borrower, the several banks and other financial institutions or
entities from time to time party thereto as lenders (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender
and the Swingline Lender, and SVB, as administrative agent and collateral agent
for the Lenders (in such capacity, the “Administrative Agent”) (as may be
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”) 6.    Assigned Interest[s]:
  

 

Assignor

   Assignee      Facility
Assigned      Aggregate
Amount of
Commitment /
Loans for all
Lenders      Amount of
Commitment /
Loans
Assigned      Percentage
Assigned of
Commitment /
Loans      CUSIP
Number            $        $          %               $        $          %     
         $        $          %     

[7.            Trade Date:                         ______________]

Assignment Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signature pages follow]



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Name:   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Name:   Title:



--------------------------------------------------------------------------------

Consented to and Accepted:

SILICON VALLEY BANK,

as Administrative Agent

By       Name:   Title: By       Name:   Title: [NAME OF RELEVANT PARTY] By    
  Name:   Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(b)(iii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. This
Assignment Agreement, and any claim, controversy, dispute, cause of action, or
proceeding (whether based in contract, tort, or otherwise) based upon, arising
out of, connected with, or relating to this Assignment Agreement and the
transactions contemplated hereby, and the rights and obligations of the parties
under this Assignment Agreement, shall be governed by, and construed and
interpreted in accordance with, the internal laws (and not the conflict of law
rules) of the state of New York.



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of March 14, 2019,
by and among ORGANOGENESIS HOLDINGS INC., a Delaware corporation (“Holdings”),
ORGANOGENESIS, INC., a Delaware corporation (“Organogenesis”) and PRIME MERGER
SUB, LLC, a Delaware limited liability company (“Prime”, and together with
Holdings and Organogenesis, each individually a “Borrower” and, collectively,
the “Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto as lenders (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the
Swingline Lender, and SVB, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender]

By    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of March 14, 2019,
by and among ORGANOGENESIS HOLDINGS INC., a Delaware corporation (“Holdings”),
ORGANOGENESIS, INC., a Delaware corporation (“Organogenesis”) and PRIME MERGER
SUB, LLC, a Delaware limited liability company (“Prime”, and together with
Holdings and Organogenesis, each individually a “Borrower” and, collectively,
the “Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto as lenders (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the
Swingline Lender, and SVB, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant]

By    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of March 14, 2019,
by and among ORGANOGENESIS HOLDINGS INC., a Delaware corporation (“Holdings”),
ORGANOGENESIS INC., a Delaware corporation (“Organogenesis”) and PRIME MERGER
SUB, LLC, a Delaware limited liability company (“Prime”, and together with
Holdings and Organogenesis, each individually a “Borrower” and, collectively,
the “Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto as lenders (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the
Swingline Lender, and SVB, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant]

By    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of March 14, 2019,
by and among ORGANOGENESIS HOLDINGS INC., a Delaware corporation (“Holdings”),
ORGANOGENESIS INC., a Delaware corporation (“Organogenesis”) and PRIME MERGER
SUB, LLC, a Delaware limited liability company (“Prime”, and together with
Holdings and Organogenesis, each individually a “Borrower” and, collectively,
the “Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto as lenders (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the
Swingline Lender, and SVB, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender]

By    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF REVOLVING LOAN NOTE

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[________.__]    

New York, New York

__________ ___, ____

FOR VALUE RECEIVED, the undersigned, ORGANOGENESIS HOLDINGS INC., a Delaware
corporation (“Holdings”), ORGANOGENESIS INC., a Delaware corporation
(“Organogenesis”) and PRIME MERGER SUB, LLC, a Delaware limited liability
company (“Prime”, and together with Holdings and Organogenesis, each
individually a “Borrower” and, collectively, the “Borrowers”), hereby
unconditionally promises to pay to [_____________________] (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement (as
hereinafter defined) in Dollars and in immediately available funds, on the
Revolving Termination Date the principal amount of (a)
[______________________________] DOLLARS ($[_________.__]), or, if less, (b) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to Section 2.4 of the Credit Agreement referred to below.
The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.

The holder of this Revolving Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Revolving Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof. Each such indorsement shall constitute prima facie evidence of the
accuracy of the information indorsed. The failure to make any such indorsement
or any error in any such indorsement shall not affect the obligations of the
Borrower in respect of any Revolving Loan.

This Note (a) is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of March 14, 2019, among the Borrower, the several banks and
other financial institutions or entities from time to time party thereto as
lenders, SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender,
and SILICON VALLEY BANK, as Administrative Agent (as may be amended, restated,
amended and restated, supplemented, restructured or otherwise modified from time
to time, the “Credit Agreement”), (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE, AND ANY CLAIM, CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING
(WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF,
CONNECTED WITH, OR RELATING TO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS
(AND NOT THE CONFLICT OF LAW RULES) OF THE STATE OF NEW YORK.

 

BORROWER:

 

ORGANOGENESIS HOLDINGS INC.

By:     Name:     Title:    

ORGANOGENESIS INC.

By:     Name:     Title:    

PRIME MERGER SUB, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

A Schedule

to Revolving Loan Note

LOANS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of

ABR Loans

 

Amount of

Principal of

ABR Loans Repaid

 

Unpaid

Principal

Balance of ABR Loans

 

Notation

Made By

                                                                               
                       



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF SWINGLINE LOAN NOTE

THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$1,000,000.00

New York, New York

__________ ___, ____

FOR VALUE RECEIVED, the undersigned, ORGANOGENESIS HOLDINGS INC., a Delaware
corporation (“Holdings”), ORGANOGENESIS INC., a Delaware corporation
(“Organogenesis”) and PRIME MERGER SUB, LLC, a Delaware limited liability
company (“Prime”, and together with Holdings and Organogenesis, each
individually a “Borrower” and, collectively, the “Borrowers”), hereby
unconditionally promises to pay to SILICON VALLEY BANK (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement (as
hereinafter defined) in Dollars and in immediately available funds, on the
Revolving Termination Date, the principal amount of (a) [_____________________]
DOLLARS ($[_______]), or, if less, (b) the aggregate unpaid principal amount of
all Swingline Loans made by the Lender to the Borrower pursuant to Section 2.6
of the Credit Agreement referred to below. The Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in the Credit
Agreement.

The holder of this Swingline Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Swingline Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof. Each such indorsement
shall constitute prima facie evidence of the accuracy of the information
indorsed. The failure to make any such indorsement or any error in any such
indorsement shall not affect the obligations of the Borrower in respect of any
Swingline Loan.

This Note (a) is the Swingline Loan Note referred to in the Credit Agreement,
dated as of March 14, 2019, among the Borrower, the several banks and other
financial institutions or entities from time to time party thereto as lenders,
SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON
VALLEY BANK, as Administrative Agent (as may be amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”), (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE, AND ANY CLAIM, CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING
(WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF,
CONNECTED WITH, OR RELATING TO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS
(AND NOT THE CONFLICT OF LAW RULES) OF THE STATE OF NEW YORK.

 

BORROWER:

 

ORGANOGENESIS HOLDINGS INC.

By:     Name:     Title:    

ORGANOGENESIS INC.

By:     Name:     Title:    

PRIME MERGER SUB, LLC

By:     Name:     Title:    



--------------------------------------------------------------------------------

Schedule A

to Swingline Loan Note

LOANS AND REPAYMENTS

 

Date

 

Amount of Loans

 

Amount of

Principal of

ABR Loans Repaid

 

Unpaid Principal

Balance of ABR Loans

 

Notation

Made By

                                                                               
                       



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF INITIAL TERM LOAN NOTE

THIS INITIAL TERM LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS INITIAL TERM LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[___________]    

New York, New York

__________ ___, ____

FOR VALUE RECEIVED, the undersigned, ORGANOGENESIS HOLDINGS INC., a Delaware
corporation (“Holdings”), ORGANOGENESIS INC., a Delaware corporation
(“Organogenesis”) and PRIME MERGER SUB, LLC, a Delaware limited liability
company (“Prime”, and together with Holdings and Organogenesis, each
individually a “Borrower” and, collectively, the “Borrowers”), hereby
unconditionally promises to pay to [_____________________] (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement (as
hereinafter defined) in Dollars and in immediately available funds, the
principal amount of (a) [__________________] ($[_______]), or, if less, (b) the
aggregate unpaid principal amount of the Initial Term Loans made by the Lender
pursuant to Section 2.1 of the Credit Agreement referred to below. The principal
amount hereof shall be paid in the amounts and on the dates specified in
Section 2.3 of the Credit Agreement. The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in the Credit
Agreement.

The holder of this Initial Term Loan Note (this “Note”) is authorized to indorse
on the schedules annexed hereto and made a part hereof or on a continuation
thereof which shall be attached hereto and made a part hereof the date and
amount of the Term Loan and the date and amount of each payment or prepayment of
principal with respect thereto. Each such indorsement shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of the Term Loan.

This Note (a) is one of the Initial Term Loan Notes referred to in the Credit
Agreement, dated as of March 14, 2019, among the Borrower, the several banks and
other financial institutions or entities from time to time party thereto as
lenders, SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender,
and SILICON VALLEY BANK, as Administrative Agent (as may be amended, restated,
amended and restated, supplemented, restructured or otherwise modified from time
to time, the “Credit Agreement”), (b) is subject to the provisions of the Credit
Agreement, and (c) is subject to optional and mandatory prepayment in whole or
in part as provided in the Credit Agreement. This Note is secured and guaranteed
as provided in the Loan Documents. Reference is hereby made to the Loan
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and the
guarantees, the terms and conditions upon which the security interests and each
guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE, AND ANY CLAIM, CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING
(WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF,
CONNECTED WITH, OR RELATING TO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS
(AND NOT THE CONFLICT OF LAW RULES) OF THE STATE OF NEW YORK.

 

BORROWER:

 

ORGANOGENESIS HOLDINGS INC.

By:     Name:     Title:    

ORGANOGENESIS INC.

By:     Name:     Title:    

PRIME MERGER SUB, LLC

By:     Name:     Title:    



--------------------------------------------------------------------------------

Schedule A

to Initial Term Loan Note

LOANS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of

ABR Loans

 

Amount of

Principal of

ABR Loans Repaid

 

Unpaid

Principal

Balance of ABR Loans

 

Notation

Made By

                                                                               
                       



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF DELAYED DRAW TERM LOAN NOTE

THIS DELAYED DRAW TERM LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT
BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS DELAYED DRAW TERM LOAN NOTE AND
THE OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[___________]    

New York, New York

__________ ___, ____

FOR VALUE RECEIVED, the undersigned, ORGANOGENESIS HOLDINGS INC., a Delaware
corporation (“Holdings”), ORGANOGENESIS INC., a Delaware corporation
(“Organogenesis”) and PRIME MERGER SUB, LLC, a Delaware limited liability
company (“Prime”, and together with Holdings and Organogenesis, each
individually a “Borrower” and, collectively, the “Borrowers”), hereby
unconditionally promises to pay to [_____________________] (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement (as
hereinafter defined) in Dollars and in immediately available funds, the
principal amount of (a) [__________________] ($[_______]), or, if less, (b) the
aggregate unpaid principal amount of the Delayed Draw Term Loans made by the
Lender pursuant to Section 2.1 of the Credit Agreement referred to below. The
principal amount hereof shall be paid in the amounts and on the dates specified
in Section 2.3 of the Credit Agreement. The Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in the Credit
Agreement.

The holder of this Delayed Draw Term Loan Note (this “Note”) is authorized to
indorse on the schedules annexed hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof the
date and amount of the Term Loan and the date and amount of each payment or
prepayment of principal with respect thereto. Each such indorsement shall
constitute prima facie evidence of the accuracy of the information indorsed. The
failure to make any such indorsement or any error in any such indorsement shall
not affect the obligations of the Borrower in respect of the Term Loan.

This Note (a) is one of the Delayed Draw Term Loan Notes referred to in the
Credit Agreement, dated as of March 14, 2019, among the Borrower, the several
banks and other financial institutions or entities from time to time party
thereto as lenders, SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK, as Administrative Agent (as may be amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”), (b) is subject to the provisions of
the Credit Agreement, and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE, AND ANY CLAIM, CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING
(WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF,
CONNECTED WITH, OR RELATING TO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS
(AND NOT THE CONFLICT OF LAW RULES) OF THE STATE OF NEW YORK.

 

BORROWER:

 

ORGANOGENESIS HOLDINGS INC.

By:     Name:     Title:    

ORGANOGENESIS INC.

By:     Name:     Title:    

PRIME MERGER SUB, LLC

By:     Name:     Title:    



--------------------------------------------------------------------------------

Schedule A

to Delayed Draw Term Loan Note

LOANS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of

ABR Loans

 

Amount of

Principal of

ABR Loans Repaid

 

Unpaid

Principal

Balance of ABR Loans

 

Notation

Made By

                                                                               
                       



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BORROWING BASE CERTIFICATE

(provided separately)



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COLLATERAL INFORMATION CERTIFICATE

(provided separately)



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NOTICE OF BORROWING

Date: ______________

 

TO:

SILICON VALLEY BANK, AS ADMINISTRATIVE AGENT

3003 Tasman Drive

Santa Clara, CA 95054

Attention: General Counsel

 

RE:

Credit Agreement, dated as of March 14, 2019, by and among ORGANOGENESIS
HOLDINGS INC., a Delaware corporation (“Holdings”), ORGANOGENESIS INC., a
Delaware corporation (“Organogenesis”) and PRIME MERGER SUB, LLC, a Delaware
limited liability company (“Prime”, and together with Holdings and
Organogenesis, each individually a “Borrower” and, collectively, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto as lenders (each a “Lender” and, collectively,
the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the
Swingline Lender, and SVB, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as may be amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section [2.2] [2.5] [2.7(a)] of the Credit Agreement, of the
borrowing of a [Term Loan][Revolving Loan][Swingline Loan].

1.    The requested Borrowing Date, which shall be a Business Day, is
_______________.

2.    The aggregate amount of the requested Loan is $_____________.

3.    The requested Loan shall consist of $___________ of ABR Loans.

4.    The undersigned hereby directs the Administrative Agent to disburse the
proceeds from the Loans to be made on the Closing Date, and any other funds
described and as set forth in the [Sources and Uses/Flow of Funds Agreement
attached hereto as Exhibit A] [Insert instructions for remittance of the
proceeds of the applicable Loans to be borrowed].

5.    The undersigned, in his/her capacity as a Responsible Officer of the
Borrower and not in his/her individual capacity, hereby certifies that the
following statements will be true on the date of the proposed Loan before and
after giving effect thereto:

(a)    each of the representations and warranties made by each Loan Party in or
pursuant to any Loan Document (i) that is qualified by materiality, is true and
correct, and (ii) that is not qualified by materiality, is true and correct in
all material respects, in each case, on and as of the date of the proposed Loan
with the same effect as if made on such date, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty was true and correct or true and correct in all
material respects, as applicable, as of such earlier date; [and]

(b)    no Default or Event of Default has occurred and is continuing, or will
occur and be



--------------------------------------------------------------------------------

continuing immediately after giving effect to the extensions of credit requested
herein [; and

(c)    immediately after giving effect to such Revolving Extension of Credit,
the Total Revolving Extensions of Credit shall not exceed the Total Revolving
Commitments in effect at such time].

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

ORGANOGENESIS HOLDINGS INC.

By:     Name:     Title:    

ORGANOGENESIS INC.

By:     Name:     Title:    

PRIME MERGER SUB, LLC

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT L

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF FLOW OF FUNDS AGREEMENT

(provided separately)